Exhibit 10.1

 

 



 

 

 

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

dated as of August 6, 2018 by and among

APTEVO THERAPEUTICS INC., APTEVO BIOTHERAPEUTICS LLC,

APTEVO RESEARCH AND DEVELOPMENT LLC,

 

and any additional borrower that hereafter becomes party hereto, each as
Borrower, and collectively as Borrowers,

 

and

 

MIDCAP FINANCIAL TRUST,

 

as Agent, and

THE LENDERS

 

FROM TIME TO TIME PARTY HERETO



[gnryjs1epzol000001.jpg]

 

 

 

 



 



 



MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page
                                                                                                                              
ARTICLE 1 - DEFINITIONS1

Section 1.1Certain Defined Terms1

Section 1.2Accounting Terms and Determinations24

Section 1.3Other Definitional and Interpretive Provisions25

ARTICLE 2 - LOANS25

Section 2.1Loans25

Section 2.2Interest, Interest Calculations and Certain Fees28

Section 2.3Notes29

Section 2.4Reserved30

Section 2.5Reserved30

Section 2.6General Provisions Regarding Payment; Loan Account30

Section 2.7Maximum Interest30

Section 2.8Taxes; Capital Adequacy31

Section 2.9Appointment of Borrower Representative34

Section 2.10Joint and Several Liability; Rights of Contribution; Subordination

and Subrogation35

Section 2.11Reserved37

Section 2.12Termination; Restriction on Termination37

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES37

Section 3.1Existence and Power38

Section 3.2Organization and Governmental Authorization; No Contravention38

Section 3.3Binding Effect38

Section 3.4Capitalization38

Section 3.5Financial Information38

Section 3.6Litigation39

 



1

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 3.7Ownership of Property39

Section 3.8No Default39

Section 3.9Labor Matters39

Section 3.10Regulated Entities39

Section 3.11Margin Regulations39

Section 3.12Compliance With Laws; Anti-Terrorism Laws39

Section 3.13Taxes40

Section 3.14Compliance with ERISA40

Section 3.15Consummation of Financing Documents; Brokers41

Section 3.16Reserved41

Section 3.17Material Contracts41

Section 3.18Compliance with Environmental Requirements; No Hazardous

Materials41

Section 3.19Intellectual Property and License Agreements41

Section 3.20Solvency42

Section 3.21Full Disclosure42

Section 3.22Interest Rate42

Section 3.23Subsidiaries42

Section 3.24Reserved42

Section 3.25Accuracy of Schedules42

ARTICLE 4 - AFFIRMATIVE COVENANTS42

Section 4.1Financial Statements and Other Reports42

Section 4.2Payment and Performance of Obligations43

Section 4.3Maintenance of Existence43

Section 4.4Maintenance of Property; Insurance43

Section 4.5Compliance with Laws and Material Contracts45

Section 4.6Inspection of Property, Books and Records45

 



2

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 4.7Use of Proceeds45

Section 4.8Estoppel Certificates45

Section 4.9Notices of Material Contracts, Litigation and Defaults45

Section 4.10Hazardous Materials; Remediation47

Section 4.11Further Assurances47

Section 4.12Reserved48

Section 4.13Power of Attorney48

Section 4.14Reserved49

Section 4.15Schedule Updates49

Section 4.16Intellectual Property and Licensing49

Section 4.17Regulatory Reporting and Covenants51

ARTICLE 5 - NEGATIVE COVENANTS52

Section 5.1Debt; Contingent Obligations52

Section 5.2Liens52

Section 5.3Distributions52

Section 5.4Restrictive Agreements52

Section 5.5Payments and Modifications of Subordinated Debt52

Section 5.6Consolidations, Mergers and Sales of Assets; Change in Control52

Section 5.7Purchase of Assets, Investments53

Section 5.8Transactions with Affiliates53

Section 5.9Modification of Organizational Documents53

Section 5.10Modification of Certain Agreements53

Section 5.11Conduct of Business53

Section 5.12Reserved53

Section 5.13Limitation on Sale and Leaseback Transactions53

Section 5.14Deposit Accounts and Securities Accounts; Payroll and Benefits

Accounts53

 



3

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 5.15Compliance with Anti-Terrorism Laws54

Section 5.16Change in Accounting55

ARTICLE 6 - FINANCIAL COVENANTS55

Section 6.1Additional Defined Terms55

Section 6.2Minimum Net Commercial Product Revenue55

Section 6.3Minimum Cash55

Section 6.4Evidence of Compliance55

ARTICLE 7 - CONDITIONS56

Section 7.1Conditions to Closing56

Section 7.2Conditions to Each Loan56

Section 7.3Searches56

Section 7.4Post Closing Requirements57

ARTICLE 8 – REGULATORY MATTERS57

Section 8.1Reserved57

Section 8.2Representations and Warranties57

Section 8.3Healthcare Operations59

ARTICLE 9 - SECURITY AGREEMENT60

Section 9.1Generally60

Section 9.2Representations and Warranties and Covenants Relating to

Collateral60

ARTICLE 10 - EVENTS OF DEFAULT64

Section 10.1Events of Default64

Section 10.2Acceleration and Suspension or Termination of Term Loan

Commitment66

Section 10.3UCC Remedies67

Section 10.4Reserved68

Section 10.5Default Rate of Interest68

 



4

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 10.6Setoff Rights69

Section 10.7Application of Proceeds69

Section 10.8Waivers70

Section 10.9Injunctive Relief71

Section 10.10Marshalling; Payments Set Aside71

ARTICLE 11 - AGENT72

Section 11.1Appointment and Authorization72

Section 11.2Agent and Affiliates72

Section 11.3Action by Agent72

Section 11.4Consultation with Experts72

Section 11.5Liability of Agent72

Section 11.6Indemnification73

Section 11.7Right to Request and Act on Instructions73

Section 11.8Credit Decision73

Section 11.9Collateral Matters73

Section 11.10Agency for Perfection74

Section 11.11Notice of Default74

Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent74

Section 11.13Payment and Sharing of Payment75

Section 11.14Right to Perform, Preserve and Protect76

Section 11.15Additional Titled Agents76

Section 11.16Amendments and Waivers76

Section 11.17Assignments and Participations77

Section 11.18Funding and Settlement Provisions Applicable When Non-Funding

Lenders Exist80

Section 11.19Reserved80

Section 11.20Definitions80

 



5

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

ARTICLE 12 - MISCELLANEOUS81

Section 12.1Survival81

Section 12.2No Waivers81

Section 12.3Notices82

Section 12.4Severability82

Section 12.5Headings82

Section 12.6Confidentiality83

Section 12.7Waiver of Consequential and Other Damages83

Section 12.8GOVERNING LAW; SUBMISSION TO JURISDICTION83

Section 12.9WAIVER OF JURY TRIAL84

Section 12.10Publication; Advertisement84

Section 12.11Counterparts; Integration85

Section 12.12No Strict Construction85

Section 12.13Lender Approvals85

Section 12.14Expenses; Indemnity85

Section 12.15RESERVED86

Section 12.16Reinstatement86

Section 12.17Successors and Assigns87

Section 12.18USA PATRIOT Act Notification87

Section 12.19Existing Agreements Superseded; Exhibits and Schedules87

 

 

 

 

 

 

 

 

 

 

 

 

vi

 



MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (as the

same may be amended, supplemented, restated or otherwise modified from time to
time, the “Agreement”) is dated as of August 6, 2018 (the “Closing Date”) by and
among APTEVO THERAPEUTICS INC., a Delaware corporation, APTEVO BIOTHERAPEUTICS
LLC, a Delaware limited liability company, APTEVO RESEARCH AND DEVELOPMENT LLC,
a Delaware limited liability company and any additional borrower that may
hereafter be added to this Agreement (each, individually as a “Borrower”, and
collectively with any entities that become party hereto as Borrower and each of
their successors and permitted assigns, the “Borrowers”), MIDCAP FINANCIAL
TRUST, a Delaware statutory trust, individually as a Lender, and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender.

 

RECITALS

 

WHEREAS, Borrowers, Agent and certain Lenders are parties to that certain Credit
and Security Agreement, dated as of August 4, 2016 (the “Original Closing Date”)
(as amended, supplemented or  otherwise modified and in effect immediately prior
to the date hereof, the “Original Credit Agreement”), pursuant to which Agent
and certain Lenders agreed to make certain financing facilities available to
Borrowers, including a term loan in the original principal amount of Twenty
Million Dollars ($20,000,000), all of which remains outstanding as of the date
hereof;

 

WHEREAS, in connection with the continued working capital and other needs of the
Borrowers, Borrowers have requested, among other things, that Agent and Lenders,
(a) extend the maturity date of loans under the Original Credit Agreement, and
(b) amend certain other economic terms, covenants and other provisions of the
Original Credit Agreement; and

 

WHEREAS, Agent and Lenders have agreed to the requests of Borrowers on the terms
and conditions set forth herein and in the other Financing Documents.

 

Borrowers have requested that Lenders continue to make available to Borrowers
the financing facilities as described herein. Lenders are willing to continuing
extending such credit to Borrowers under the terms and conditions herein set
forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

Section 1.1Certain Defined Terms. The following terms have the following
meanings:

 

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due  and  payable  pursuant  to Section 10.2, and/or (b) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 



1

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.

 

“Additional Titled Agents” has the meaning set forth in Section 11.15.

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and permitted assigns of MCF in
such capacity.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective September
24, 2001), the USA PATRIOT Act, the Laws comprising or implementing the Bank
Secrecy Act, and the Laws administered by OFAC.

 

“Applicable Margin” means seven and six tenths percent (7.60%).

 

“Aptevo Therapeutics” means Aptevo Therapeutics Inc., a Delaware corporation.

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

 



2

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“Base Rate” means a per annum rate of interest equal to the greater of (a) three
and one half percent (3.5%) and (b) the rate of interest announced, from time to
time, within Wells Fargo Bank, National Association (“Wells Fargo”) at its
principal office in San Francisco as its “prime rate,” with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate; provided, however, that Agent may,
upon prior written notice to Borrower, choose a reasonably comparable index or
source to use as the basis for the Base Rate.

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed  in the
annex  to,  or  is  otherwise subject  to  the provisions  of,  Executive
Order  No. 13224, (c) with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) that
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224, or (e) that is named a “specially designated
national” or “blocked person” on the most current list published by OFAC or
other similar list or is named as a “listed person” or “listed entity” on other
lists made under any Anti-Terrorism Law.

 

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto. “Borrower Unrestricted Cash” has the meaning set forth in
Section 6.1.

“Borrower Representative” means Aptevo Therapeutics, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

“Change in Control” means any of the following events: (a) any Person other than
another Borrower or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting  stock of any Borrower (or other securities convertible into such
voting stock) representing more than 50% of the combined voting power of all
voting stock of any Borrower; (b) any Borrower ceases to own, directly or
indirectly, 100% of the capital stock of any of its Subsidiaries (with the
exception of any Subsidiaries permitted to be dissolved, merged or otherwise
disposed of to the extent otherwise permitted by this Agreement); or (c) the
occurrence of a “Change of Control” or “Change in Control” or terms of similar
import under any document or instrument governing or relating to Debt of or
equity in such Person. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the Securities and Exchange Commission under
the Securities Exchange Act of 1934.

 

“Closing Date” has the meaning set forth in the introductory paragraph hereto.

 

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

 



3

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto, but excluding any Excluded Property.

 

“Commercial Products” means the IXINITY product and any other commercial
products developed or in-licensed by the Borrowers in accordance with the terms
of this Agreement.

 

“Commitment Annex” means Annex A to this Agreement.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to
the  obligee of such Third Party Obligation that such Third Party Obligation
will be paid or discharged, or that any agreement relating thereto will be
complied with, or that any holder of such Third Party Obligation will be
protected, in whole or in part, against loss with respect thereto; (b) with
respect to any undrawn portion of any letter of credit issued for the account of
such Person or as to which such Person is otherwise liable for the reimbursement
of any drawing; (c) under any Swap Contract, to the extent not yet due and
payable; (d) to make take-or-pay or similar payments if required regardless of
nonperformance  by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

 

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or  Section 4001(b)
of ERISA.

 

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) that is outside of routine monitoring
and monitoring required under applicable Laws of a product without its physical
removal to some other location.

 

“Credit Exposure” means, at any time, any portion of the Term Loan Commitments
and of any other Obligations that remains outstanding; provided, however, that
no Credit Exposure shall be deemed to exist solely due to the existence of
contingent indemnification liability, absent the assertion of a claim, or the
known existence of a claim reasonably likely to be asserted, with respect
thereto.

 



4

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether  now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document, and any Person whose
equity interests or portion thereof have been pledged or hypothecated to Agent
under any Financing Document; provided, however, that in no event shall any
Excluded Foreign Subsidiary or Excluded Domestic Holdco be a “Credit Party” for
purposes of this Agreement or the other Financing Documents.

 

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other  similar instruments, (c) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the Ordinary Course of Business and
which do not remain unpaid more than ninety (90) days past the invoice date, (d)
all capital leases of such Person,

(e)all non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, banker’s acceptance
or similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) “earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts but in each case solely to the
extent carried on the balance sheet of such Person as a liability in accordance
with GAAP, (i) all Debt of others Guaranteed by such Person, and (j) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defined Period” has the meaning set forth in Section 6.1.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account, which agreement
provides that (a) such financial institution shall comply with instructions
originated by Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such financial
institution shall agree that it shall have no Lien on, or right of setoff or
recoupment against, such Deposit Account or the contents thereof, other than in
respect of usual and customary service fees and returned items, and containing
such other terms and conditions as Agent may reasonably require.

 

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
or (b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 



5

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“Drug Application” means a biologic license application for any Product, as
appropriate, as that term is defined in the FDCA.

 

“Emergent” means Emergent BioSolutions Inc., a Delaware corporation.

 

“Emergent Spinoff Transaction” means the legal reorganization of Emergent
separating its life sciences businesses into two independent, publicly-traded
companies (the “Separation”) to consist of (i) Aptevo Therapeutics, which will
be the spun-off entity that will own and operate Emergent’s biosciences business
and (ii) Emergent, which will own and operate the other business, it being
understood and agreed that the spin-off transaction related to the foregoing
shall be as described in the Form 10 filed by Emergent with the United States
Securities and Exchange Commission on April 15, 2015, as amended by Amendment 1
thereto filed May 31, 2016, Amendment 2 thereto filed June 28, 2016, Amendment 3
thereto filed on July 7, 2016, and Amendment 4 thereto filed on July 13, 2016
(as amended by the foregoing and pursuant to any other filings made by Emergent
with the United States Securities and Exchange Commission prior to the Closing
Date, the “Form 10”) and in accordance with the Separation and Distribution
Agreement.

 

“Emergent Spinoff Documents” means the Separation and Distribution Agreement by
and between Emergent and Aptevo Therapeutics, dated as of July 29, 2016, as
amended, restated, supplemented or otherwise modified from time to time prior to
the Closing Date (the “Separation and Distribution Agreement”), the Transition
Services Agreement, dated as of July 29, 2016, by and between Emergent and
Aptevo Therapeutics, the Product License Agreement, dated as of July 29, 2016,
by and between Emergent and Aptevo Therapeutics, the Trademark License
Agreement, dated as of July 29, 2016, by and between Emergent and Aptevo
Therapeutics, the Canadian Distributor Agreement, dated as of July 29, 2016, by
and between Emergent and Aptevo Therapeutics, the Manufacturing Services
Agreement, dated as of July 29, 2016, by and between Emergent and Aptevo
Therapeutics and each other document, agreement and/or instrument executed by
Borrower in connection therewith and with the Emergent Spinoff Transaction.

 

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements pertaining to the environment, natural
resources, pollution, health (including any environmental clean-up statutes and
all regulations adopted by any local, state, federal or other Governmental
Authority, and any statute, ordinance, code, order, decree, law rule or
regulation all of which pertain to or impose liability or standards of conduct
concerning medical waste or medical products, equipment or supplies), safety or
clean-up that apply to any Borrower and relate to Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C.

§ 5101 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.),
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the
Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. § 4851 et seq.),
any analogous state or local laws, any amendments thereto, and the regulations
promulgated pursuant to said laws, together with all amendments from time to
time to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 



6

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower (including as a result of its membership of the Controlled Group)
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five (5) years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“Excluded Domestic Holdco” means a wholly-owned Subsidiary of Borrower
substantially all the assets of which consist of capital stock or other equity
interests in the Excluded Foreign Subsidiary held directly or indirectly by such
Subsidiary and that does not engage in any business, operations or activity
other than that of a holding company. For the avoidance of  doubt, it is
understood and agreed  that no Excluded Domestic Holdcos exist as of the Closing
Date.

 

“Excluded Foreign Subsidiaries” means, collectively, (a) Aptevo Europe Limited
and (b) each other Subsidiary of Borrower not organized under the laws of the
United States, a state thereof, or the District of Columbia (a “Foreign
Subsidiary”) to the extent a 956 Impact (as defined below) exists with respect
to such Subsidiary. A “956 Impact” will be deemed to exist to the extent the
issuance of a guaranty by, grant of a Lien by, or pledge of greater than
two-thirds of the voting stock of, a Foreign Subsidiary would in the reasonable
judgment of the Borrowers results in material incremental income tax liability
as a result of the application of Section 956 of the Code, taking into account
actual anticipated repatriation of funds, foreign tax credits and other relevant
factors.

 

“Excluded Property” means, collectively:

 

(a)

voting shares of any (A) Excluded Foreign Subsidiary of Borrower or (B) Excluded
Domestic Holdco, in each case, in excess of 65% of all of the issued and
outstanding voting shares of capital stock of such subsidiary if, in each case,
a pledge of a greater percentage would result in a 956 Impact existing;

 

 

(b)

any lease, license, contract, property right (including without limitation any
jointly owned or jointly developed Intellectual Property rights) or agreement as
to which, if and to the extent that, and only for so long as the grant of a
security interest therein shall (1) constitute or result in a breach,
termination or default under any such lease, license, contract, property right
or agreement or render it unenforceable, (2) be prohibited by any applicable law
or (3) require the consent of any third party that cannot be obtained after the
use of commercially reasonable efforts to obtain such consent (in each case of
clauses (1), (2) and (3), other than to the extent that any such breach,
termination, default, prohibition or requirement for consent would be rendered
ineffective pursuant to Sections 9-406 or 9-408 of the UCC of any relevant
jurisdiction or any other applicable Law); provided that such security interest
shall attach immediately to each portion of such lease, license, contract,
property rights or agreement that does not result in any of the consequences
specified above; and

 

 

(c)

prior to the occurrence of a Springing IP Event, Intellectual Property except to
the extent that it is necessary under applicable law to have a Lien and security
interest in any such Intellectual Property in order to have a perfected Lien and
security interest in and to IP Proceeds (provided that, for avoidance of doubt,
neither Agent nor any Lender shall have any right to transfer or dispose of any
Intellectual Property as a result of this clause (c)), and for the avoidance of
any doubt, the Collateral shall include, and Agent shall have a Lien and
security interest in, (i) all IP Proceeds, (ii) all payments with respect to IP
Proceeds that are received after the commencement of a bankruptcy or

 

(a)



 



7

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

insolvency proceeding and (iii) except to the extent excluded by clause (b)
above, all license and sublicense agreements to which any Borrower is a party
and all rights granted to such Borrower thereunder, including without
limitation, the license and sublicense agreements entered into between any
Borrower and Emergent in connection with the Emergent Spinoff Transaction;
provided, however, that, upon the occurrence of a Springing IP Event and
continuing at all times thereafter (whether or not the Springing IP Event
continues), Intellectual Property shall no longer constitute “Excluded Property”
pursuant to this clause (c) (but may, for the avoidance of doubt, be excluded by
other clauses of this definition to the extent applicable) and the Collateral
shall immediately include all Intellectual Property of each Borrower (including,
for the avoidance of doubt, all IP Proceeds but excluding Intellectual Property
excluded by other clauses of this definition) automatically and without notice
or any further action by Agent, any Lender or any Credit Party,

 

 

(d)

intent to use trademark applications,

 

(e)

at all times during the Wells Fargo LC Period, the Wells Fargo LC Cash
Collateral Account, all cash and cash equivalents deposited therein and all
identifiable proceeds thereof,

 

 

provided, however, “Excluded Property” shall not include any proceeds, products,
substitutions, receivables or replacements of Excluded Property (unless such
proceeds, products, substitutions, receivables or replacements would otherwise
constitute Excluded Property)

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental agreement
(and any associated rules or regulations promulgated thereunder) entered into in
connection therewith, and any agreement entered into pursuant to Section
1471(b)(1) of the Code.

 

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non- United States jurisdiction, and any successor
agency of any of the foregoing.

 

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

 

“Fee Letter” means each agreement between Agent and Borrower relating to fees
payable to Agent, for its own account, in connection with the execution of this
Agreement, including, without limitation, any amendments and restatements
thereof.

 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, each subordination or intercreditor agreement pursuant to which
any Debt and/or any Liens securing such Debt is subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
related to the Obligations and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms hereof.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 



8

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

 

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in  21 C.F.R. Parts 210 and 211.

 

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person

(a)to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise), or (b) entered into for the purpose of assuring in any other manner
the obligee of such Debt or other obligation of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part),
provided, however, that the term Guarantee shall not include endorsements for
collection or deposit in the Ordinary Course of Business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof;

(b)any “pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33); (c) any
material now defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (d)
any petroleum or petroleum by-products, including crude oil or any fraction
thereof; (e) natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel; (f) any “hazardous chemical” as defined pursuant
to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes, materials,
pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls, flammable explosives, radioactive materials,
infectious substances, materials containing lead-based paint or raw materials
which include hazardous constituents); and (h) any other toxic substance or
contaminant that is subject to any Environmental Laws.

 

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval, manufacture, production, analysis, distribution, importation,
exportation, use, handling, quality, reimbursement, sale, labeling, advertising,
promotion, or postmarket requirements of any biologic, Product, or other product

 



9

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(including, without limitation, any ingredient or component of the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.) and similar state or foreign laws, pharmacy laws, Medicare,
Medicaid, and all Laws pursuant to which Permits are issued, in each case, as
the same may be amended from time to time.

 

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

 

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

 

“Intellectual Property Security Agreement” means an Intellectual Property
Security Agreement in the form attached hereto as Exhibit G, which agreement
shall become effective in accordance with the terms of Section 4.16(f).

 

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

 

“Inventory” means “inventory” as defined in Article 9 of the UCC.

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing) of (i) of all or substantially all of the assets
of another Person, or (ii) any business, Product, business line or product line,
division or other unit operation of any Person or (c) make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
investment in, any Person.

 

“IP Proceeds” means, collectively, all cash, Accounts, license and royalty fees,
claims, products, awards, judgments, insurance claims, and other revenues,
proceeds or income, arising out of, derived  from or relating to any
Intellectual Property of any Borrower, and any claims for damage by way of any
past, present or future infringement of any Intellectual Property of any
Borrower (including, without limitation, all cash, royalty fees, other proceeds,
Accounts and General Intangibles that consist of rights of payment to or on
behalf of a Borrower and the proceeds from the sale, licensing or other
disposition of all or any part of, or rights in, any Intellectual Property by or
on behalf of a Credit Party).

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

 

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to and as permitted by
Section 11.17, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing.

 



10

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one half of one percent (0.5)% and (b) the rate determined by
Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (i) the
Base LIBOR Rate for the Interest Period, by (ii) the sum of one minus the daily
average during such Interest Period of the aggregate maximum reserve requirement
(expressed as a decimal) then imposed under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.6(b).

 

“Loan(s)” means the Term Loan and each and every advance under the Term Loan.
All references herein to the “making” of a Loan or words of similar import shall
mean, with respect to the Term Loan, the making of any advance in respect of a
Term Loan.

 

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.

 

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the condition
(financial or otherwise), operations, business, properties or prospects of any
of the Credit Parties, (b) the rights and remedies of Agent or Lenders under any
Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (c) the
legality, validity or enforceability of any Financing Document, (d) the
existence or perfection of any security interest granted in any Financing
Document,

(e) the value of any material Collateral, or (f) a material impairment of the
prospect of repayment of any portion of the Obligations.

 

“Material Contracts” means (a) the Operative Documents, (b) Subordinated Debt
Documents,

(c)the agreements listed on Schedule 3.17, (d) [reserved] (e) the Venus Purchase
Documents, and (f) any agreement or contract to which such Credit Party or its
Subsidiaries is a party the loss or termination of which would reasonably be
expected to result in a Material Adverse Effect.

 

“Material Intangible Assets” means all of (i) Borrower’s Intellectual Property
and (ii) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the condition
(financial or other), business or operations of Borrower.

 

“Maturity Date” means the date that is February 1, 2023. “Maximum Lawful Rate”
has the meaning set forth in Section 2.7.

 



11

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and permitted assigns.

 

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

 

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA to which any Borrower or any other member of the Controlled
Group (or any Person who in the last five years was a member of the Controlled
Group) is making or accruing an obligation to make contributions or has within
the preceding five plan years (as determined on the applicable date of
determination) made contributions.

 

“Net Commercial Product Revenue” has the meaning set forth in Section 6.1.
“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of Exhibit
D hereto.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operative Documents” means the Financing Documents and the Emergent Spinoff
Documents. “Original Credit Agreement” has the meaning set forth in the Recitals
hereto.

“Original Closing Date” has the meaning set forth in the Recitals hereto.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in a manner consistent with past practices in all material
respects.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal

 



12

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

governance of such Person (such as by-laws, a partnership agreement or an
operating agreement, joint venture agreement, limited liability company
agreement or members agreement), including any and all shareholder agreements or
voting agreements relating to the capital stock or other equity interests of
such Person.

 

“Participant Register” has the meaning set for in Section 11.17(a)(iii).

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

 

“Payment Notification” means a written notification substantially in the form of
Exhibit E

hereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of

ERISA.

 

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

 

“Permit” means all licenses, certificates, accreditations, product approvals,
provider numbers or provider authorizations, supplier numbers, marketing
authorizations, drug authorizations and approvals, other authorizations,
registrations, permits, consents and approvals required under an applicable Law
to be held by a Credit Party, and which are issued or required under Laws
applicable to the business of Borrower or any of its Subsidiaries or necessary
in the manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries. Without limiting the generality of the foregoing, “Permit”
includes any Regulatory Required Permit.

 

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:

 

 

(a)

dispositions of Inventory in the Ordinary Course of Business and not pursuant to

any bulk sale;

 

(b)

dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in, or is surplus to, the business of such Borrower and
its Subsidiaries;

 

 

 

(c)

dispositions consisting of, or entry into, Permitted Licenses;

 

(d)

dispositions of obsolete or worn out furniture, fixtures and equipment, whether
now owned or hereafter acquired, in the Ordinary Course of Business;

 

 

 

(e)

dispositions approved by Agent;

 

(a)





13

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(f)

the abandonment in the Ordinary Course of Business of Intellectual Property
(other than Material Intangible Assets) that is no longer used or useful to
Borrowers or their  Subsidiaries;

 

 

(g)

dispositions of Accounts to a third party in connection with the compromise,
settlement or collection thereof in the Ordinary Course of Business exclusive of
factoring or similar arrangements;

 

 

 

(h)

the termination of Swap Contracts in the Ordinary Course of Business;

 

(i)

the expiration or termination of the license for a monoclonal antibody
therapeutic that is currently in pre-clinical development for Alzheimer’s
disease and

 

 

(j)

dispositions of assets other than those described in clauses (a) through (i)
above for cash at fair value if all of the following conditions are met: (i) the
assets are not Intellectual Property,

 

(ii) the applicable Borrower or Subsidiary determines in good faith is no longer
used or useful in the business of such Borrower and its Subsidiaries, (iii) the
market value of assets sold or otherwise disposed of in any single transaction
or series of related transactions does not exceed $250,000 and the aggregate
market value of the assets sold or otherwise disposed of in any fiscal year does
not exceed $500,000 and

(iv)the net cash proceeds of such disposition are applied to the extent required
by Section 2.1(a)(ii)(B)(iii).

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
their Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
Agent notice of the commencement of such contest and upon request by Agent, from
time to time, notice of the status of such contest by Borrowers and/or
confirmation of the continuing satisfaction of this definition; (d) the
Collateral or any part thereof or any interest therein shall not be in any
danger of being sold, forfeited or lost by reason of such contest by Borrowers
or their Subsidiaries; and (e) upon a final determination of such contest,
Borrowers and their Subsidiaries shall promptly comply with the requirements
thereof.

 

“Permitted Contingent Obligations” means

 

(a)

Contingent Obligations arising in respect of the Debt under the Financing
Documents or with respect to other Permitted Debt (other than pursuant to clause
(k) of the definition thereof), provided that (i) any such Contingent Obligation
is subordinated to the Obligations to the same extent as the Debt to which it
relates is subordinated to the Obligations and (ii) no Credit Party may incur
Contingent Obligations under this clause (a) in respect of Debt incurred by any
Person that is not a Borrower or Guarantor;

 

 

(b)

Contingent Obligations resulting from endorsements for collection or deposit in
the Ordinary Course of Business;

 

(a)



 



14

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(c)

Contingent Obligations outstanding on the Closing Date and set forth on Schedule
5.1 (including any Permitted Refinancings thereof);

 

 

(d)

Contingent Obligations incurred in the Ordinary Course of Business with respect
to surety and appeal bonds, performance bonds and other similar obligations not
to exceed

 

$250,000 in the aggregate at any time outstanding;

 

(e)

Contingent Obligations arising under indemnity agreements with title insurers to
cause such title insurers to issue title insurance policies;

 

 

(f)

Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;

 

 

(g)

so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;

 

 

(h)

Contingent Obligations of Borrower, incurred during the Wells Fargo LC Period
under or pursuant to the Wells Fargo Standby Letter of Credit Agreement in
respect of the Wells Fargo Letters of Credit, provided that the aggregate amount
of such Contingent Obligations shall not, at any time, when combined with the
Debt set forth in clause (i) of the definition of “Permitted Debt”, exceed

 

$3,500,000; and

 

(i)

other Contingent Obligations not permitted by clauses (a) through (g) above, not
to exceed $250,000 in the aggregate at any time outstanding.

 

 

“Permitted Debt” means:

 

(a)

Borrowers’ and their Subsidiaries’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents;

 

 

(b)

Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;

 

 

(c)

purchase money Debt and capital leases not to exceed $1,000,000 at any time
(whether in the form of a loan or a lease) used solely to acquire equipment used
in the Ordinary Course of Business and secured only by such equipment;

 

 

(d)

Debt existing on the Closing Date and described on Schedule 5.1 (including any
Permitted Refinancings thereof);

 

 

(e)

so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

 

(a)



 



15

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(f)

Debt in the form of insurance premiums financed through the applicable insurance
company;

 

 

 

(g)

trade accounts payable arising and which do not remain unpaid more than ninety

(90) days past the invoice date and in the Ordinary Course of Business, or which
are the subject of a Permitted Contest;

 

(h)

without limiting the provisions of Section 5.7 with respect to any Investment by
a Credit Party, Debt consisting of unsecured intercompany loans and advances (i)
incurred by any Borrower owing to one or more other Borrowers, or (ii) incurred
by any Excluded Foreign Subsidiary owing to any Borrower in an amount for all
Excluded Foreign Subsidiaries not to exceed $600,000 incurred in any fiscal
year;

 

 

(i)

Debt of Borrower, incurred during the Wells Fargo LC Period under or pursuant to
the Wells Fargo Standby Letter of Credit Agreement in respect of the Wells Fargo
Letters of Credit, provided that the aggregate amount of such Debt shall not, at
any time, when combined with the Contingent Obligations set forth in clause (h)
of the definition of “Permitted Contingent Obligations”, exceed $3,500,000;

 

 

 

(j)

any Subordinated Debt;

 

 

(k)

Debt consisting of Permitted Contingent Obligations;

 

(l)

intercompany Debt arising from loans made (i) by a Borrower or Secured Guarantor
to another Borrower or Secured Guarantor, (ii) by a non-Credit Party Subsidiary
of a Borrower to another non-Credit Party Subsidiary of a Borrower, or (iii) any
non-Credit Party Subsidiary to a Credit Party (so long as such Debt is
subordinated to the Obligations owed by the Credit Parties under the Financing
Documents);

 

 

 

(m)

the Separation Obligations;

 

 

(n)

Debt arising from the honoring of an Instrument drawn against insufficient

funds;

 

(o)

Debt related to commercial credit cards that, in the aggregate outstanding at
any one time, does not exceed $400,000, which Debt may be secured by Liens
permitted pursuant to clause

 

 

(l)

of the definition of Permitted Liens;

 

(p)

Debt in respect of taxes, assessments, or government charges to the extent not
resulting in an Event of Default and which is the subject of a Permitted
Contest; and

 

 

(q)

unsecured debt not included in clauses (a) through (p) above that in the
aggregate outstanding at any time does not exceed $500,000.

 

 

“Permitted Distributions” means the following Distributions: (a) dividends by
any Subsidiary of any Borrower or Secured Guarantor to such parent Borrower or
Secured Guarantor; (b) dividends payable solely in common stock; and (c)
repurchases of stock of former employees, directors or consultants pursuant to
stock purchase agreements so long as an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, provided, however, that such repurchase does not exceed $250,000 in
the aggregate per fiscal year.

 



16

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“Permitted Investments” means:

 

 

(a)

Investments shown on Schedule 5.7 and existing on the Closing Date;

 

 

(b)

cash and cash equivalents;

 

(c)

Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the Ordinary Course of Business;

 

 

(d)

Investments consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, and (ii)
loans to employees, officers or directors relating to the purchase of equity
securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors  (or
other governing body), but the aggregate of all such loans outstanding may not
exceed $250,000 at any time;

 

 

(e)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

 

 

(f)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (f) shall not
apply to Investments of Borrowers in any Subsidiary;

 

 

(g)

Investments consisting of Deposit Accounts in which Agent has received a Deposit
Account Control Agreement (other than Excluded Accounts to the extent Borrower
is compliance with the provisions set forth in Section 5.14);

 

 

(h)

Investments by any Borrower in any Subsidiary now owned or hereafter created by
such Borrower, which Subsidiary is a Borrower or has provided a Guarantee of the
Obligations of the Borrowers which Guarantee is secured by a Lien granted by
such Subsidiary to Agent in all or substantially all of its property of the type
described in Schedule 9.1 hereto and otherwise made in compliance with Section
4.11(d);

 

 

(i)

Investments by any Borrower or Secured Guarantor in another Borrower or Secured
Guarantor;

 

 

(j)

Investments of cash and cash equivalents in an Excluded Foreign Subsidiary
(either directly or through an Excluded Domestic Holdco) but solely to the
extent that the aggregate amount of such Investments with respect to all
Excluded Foreign Subsidiaries does not, at any time, exceed $600,000 in the
aggregate in any fiscal year; provided that in no event shall the aggregate
amount of Investments made in any Excluded Foreign Subsidiary exceed the amount
necessary (as reasonably determined by the Borrowers) to fund the current and
projected annual operating expenses of such Excluded Foreign Subsidiary (taking
into account its revenue from other sources);

 

 

(k)

Investments by any Excluded Foreign Subsidiary or Excluded Domestic Holdco in
any other Excluded Foreign Subsidiary or Excluded Domestic Holdco;

 

 

 

(l)

to the extent constituting an Investment, the entering into of any Permitted

License;

 



17

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(m)

in-licenses by Borrowers or their Subsidiaries of Intellectual Property (and
rights thereto) and other technology solely in furtherance of preclinical
research and development in the areas of hematology, infectious diseases and
immuno-oncology (it being understood that Borrower shall not be prohibited from
maintaining such an in-license if, after such in-license is entered into, the
research and development undertaken in connection with such in-license becomes
clinical in nature);

 

 

(n)

Investments consisting of extensions of credit in the nature of Accounts or
notes receivable arising from the grant of trade credit in the Ordinary Course
of Business; and

 

 

(o)other Investments in an amount not exceeding $500,000 in the aggregate.
“Permitted License” means:

(a)

any license or sublicense of Intellectual Property rights (including licenses or
sublicenses thereto) of a Credit Party to a Borrower or Secured Guarantor;

 

 

(b)

any non-exclusive license or sublicense of Intellectual Property rights
(including licenses or sublicenses thereto) of Borrower or its Subsidiaries so
long as all such licenses are granted to third parties or Subsidiaries in the
Ordinary Course of Business, do not result in a legal transfer of title to the
licensed property, and (except in the case of non-exclusive licenses by a Credit
Party to a Subsidiary thereof) have been granted in exchange for fair
consideration;

 

 

(c)

any exclusive license or sublicense of Intellectual Property rights (including
licenses or sublicenses thereto) of Borrower or its Subsidiaries to a  third
party so long as such licenses do not result in a legal transfer of title to the
licensed property, are exclusive solely as to discrete geographical areas
outside of North America, and have been granted in exchange for fair
consideration;

 

 

(d)

any exclusive license or sublicense of Intellectual Property rights (including
licenses or sublicenses thereto) of Borrower or its Subsidiaries to a third
party to the extent such Intellectual Property rights relate solely to
preclinical Products (not, for the avoidance of doubt, clinical Products,
Commercial Products or any other commercial Product) and so long as such
licenses do not result in a legal transfer of title to the licensed property and
have been granted in exchange for fair consideration; and

 

 

(e)

to the extent not otherwise permitted pursuant to clauses (a)-(d) above, any
exclusive license or sublicense of Intellectual Property rights (including
licenses or sublicenses thereto) of Borrower or its Subsidiaries to a third
party to the extent such Intellectual Property rights relate solely to clinical
Products (not, for the avoidance of doubt, Commercial Products or any other
commercial Product) and so long as such licenses do not result in a legal
transfer of title to the licensed property and have been granted in exchange for
fair consideration; provided that, in each case, either (i)(x)Borrower has
provided Agent copies of the proposed license documentation and such other
information as Agent may reasonably request related to such license at least
five (5) Business Days prior to Borrower’s entry into such license and (y) Agent
has consented to Borrower’s (or its Subsidiary’s) entry into such license; or
(ii) Borrower has prepaid the Term Loans in accordance with Section
2.1(a)(ii)(B)(iv) on the date Borrower or its Subsidiary enters into such
license.

 

 

“Permitted Liens” means:

 

(a)

deposits or pledges of cash to secure obligations under workmen’s compensation,
social security or similar laws, or under unemployment insurance (but excluding
Liens

 

(a)



 



18

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

arising under ERISA or, with respect to any Pension Plan or Multiemployer Plan,
the Code) pertaining to a Borrower’s or its Subsidiary’s employees, if any;

 

(b)

deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

 

 

(c)

carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
Liens on Collateral arising in the Ordinary Course of Business with respect to
obligations which are not due, or which are being contested pursuant to a
Permitted Contest;

 

 

(d)

Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;

 

 

(e)

attachments, appeal bonds, judgments and other similar Liens on Collateral for
sums not exceeding $250,000 in the aggregate arising in connection with court
proceedings; provided, however, that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest;

 

 

(f)

with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or marketability
of the Collateral, impair the use or operation of the Collateral for the use
currently being made thereof or impair Borrowers’ ability to pay the Obligations
in a timely manner or impair the use of the Collateral or the ordinary conduct
of the business of any Borrower or any Subsidiary and which, in the case of any
real estate that is part of the Collateral, are set forth as exceptions to or
subordinate matters in the title insurance policy accepted by Agent insuring the
lien of the Security Documents;

 

 

 

(g)

Liens and encumbrances in favor of the Agent under the Financing Documents;

 

(h)

Liens existing on the Closing Date and set forth on Schedule 5.2 (including any
Permitted Refinancings thereof);

 

 

(i)

any Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof;

 

 

(j)

Liens for Taxes or that are the subject of a Permitted Contest or statutory
Liens for Taxes that are not yet due;

 

 

(k)

precautionary financing statements in connection with operating leases or
consigned goods in the Ordinary Course of Business;

 

 

(l)

Liens in favor of Wells Fargo in respect of the Wells Fargo Cash Collateral
Account and amounts therein solely to secure obligations of Borrower in respect
of credit cards provided by Wells Fargo to Borrower;

 

 

(m)

during the Wells Fargo LC Period, Liens on the Wells Fargo LC Cash Collateral
Account and the cash and cash equivalents deposited therein, in an aggregate
amount not to exceed

 

(a)



 



19

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

$3,500,000, securing Borrower’s obligations under the Wells Fargo Standby Letter
of Credit Agreement and the Wells Fargo Letters of Credit;

 

 

(n)

to the extent constituting the granting of a Lien, the making of a Permitted
Asset

Disposition.

 

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty (30)
days after such amendments or modifications have become effective, and (b) such
amendments or modifications to a Borrower’s or Subsidiary’s Organizational
Documents (other than those involving a reorganization of a Borrower or
Subsidiary under the laws of a different jurisdiction) that would not adversely
affect the rights and interests of Agent or Lenders and fully disclosed to Agent
within thirty (30) days after such amendments or modifications have become
effective.

 

“Permitted Refinancing” means Debt constituting a refinancing or extension of
Debt permitted under clauses (c) or (d) of the definition of Permitted Debt and
that (a) has an aggregate outstanding principal amount not greater than the
aggregate principal amount of the Debt being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Debt being refinanced or
extended, (c) is not entered into as part of a sale leaseback transaction, (d)
is not secured by a Lien on any assets other than the collateral securing the
Debt being refinanced or extended, (e) the obligors of which are the same as the
obligors of the Debt being refinanced or extended and (f) is otherwise on terms
no less favorable to Credit Parties and their Subsidiaries, taken as a whole,
than those of the Debt being refinanced or extended.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a  legal entity, and
any Governmental Authority.

 

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Borrower or any of its Subsidiaries.

 

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender, and (b) for all other purposes (including,
without limitation, the indemnification obligations arising under Section 11.6)
with respect to any Lender, the percentage obtained by dividing (i) the Term
Loan Commitment Amount of such Lender (or, in the event the Term Loan Commitment
shall have been terminated, such Lender’s then outstanding principal advances of
such Lender under the Term Loan), by (ii) the sum of the Term Loan Commitment
(or, in the event the Term Loan Commitment shall have been terminated, the then
outstanding principal advances of such Lenders under the Term Loan) of all
Lenders.

 

“Recall” means a Person’s removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

 

“Register” has the meaning set forth in Section 11.17(a)(iii).

 

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

 



20

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“Regulatory Reporting Event” has the meaning set forth in Section 4.17.

 

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21

U.S.C. Section 510 as may be required under applicable Laws, and those issued by
State governments for the conduct of Borrower’s or any Subsidiary’s business.

 

“Required Lenders” means at any time Lenders holding (a) fifty percent (50%) or
more of the sum of the Term Loan Commitment (taken as a whole), or (b) if the
Term Loan Commitment has been terminated, fifty percent (50%) or more of the
then aggregate outstanding principal balance of the Loans.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Operating
Officer, Chief Financial Officer, Treasurer, Comptroller, Vice President of
Finance, or any other officer of the  applicable Borrower reasonably acceptable
to Agent.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Guarantor” means any Credit Party that has executed or delivered, or
shall in the future execute or deliver to Agent, any Guarantee of all or any
portion of the Obligations, the obligations under which are secured by all or
substantially all of its property of the type described in Schedule 9.1 hereto
(other than Excluded Property).

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

 

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any applicable Borrower and each
securities intermediary in which such Borrower maintains a Securities Account
pursuant to which Agent shall obtain “control” (as defined in Article 9 of the
UCC) over such Securities Account.

 

“Security Document” means this Agreement, the Intellectual Property Security
Agreement and any other agreement, document or instrument executed concurrently
herewith or at any time hereafter pursuant to which one or more Credit Parties
or any other Person either (a) Guarantees payment or performance of all or any
portion of the Obligations, and/or (b) provides, as security for all or any
portion of the Obligations, a Lien on any of its assets in favor of Agent for
its own benefit and the benefit of the Lenders, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof.

 

“Separation Obligations” means indemnification obligations of the Borrower
and/or its Subsidiaries in favor of Emergent and/or its subsidiaries in
connection with the Emergent Spinoff Transaction under the Emergent Spinoff
Documents.

 

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not

 



21

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

unreasonably small in relation to its business as presently conducted or after
giving effect to any contemplated transaction; and (c) does not intend to incur
and does not believe that it will incur debts beyond its ability to pay such
debts as they become due.

 

“Springing IP Event” means that, on any date, the Borrowers have allowed, as of
the close of business on any day, the aggregate Borrower Unrestricted Cash to be
less than $25,000,000.

 

“Stated Rate” has the meaning set forth in Section 2.7.

 

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion. As of the Closing Date, there is no Subordinated Debt.

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion. As of the Closing
Date, there are no Subordinated Debt Documents.

 

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

 

“Taxes” has the meaning set forth in Section 2.8.

 

“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) any
date on which Agent accelerates the maturity of the Loans pursuant to Section
10.2, or (c) the termination date stated in any notice of termination of this
Agreement provided by Borrowers in accordance with Section 2.12.

 



22

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“Term Loan” has the meaning set forth in Section 2.1(a)(i).

 

“Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment
Amount, which is equal to $20,000,000.00 in the aggregate for all such Lender’s
as of the Closing Date.

 

“Term Loan Commitment Amount” means, (a) as to any Lender that is a Lender on
the Closing Date, the dollar amount set forth opposite such Lender’s name on the
Commitment Annex under the column “Term Loan Commitment Amount”, as such amount
may be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Term Loans outstanding and its commitment to make advances
in respect of the Term Loan) pursuant to the terms of any and all effective
assignment agreements to which such Lender is a party, and (b) as to any Lender
that becomes a Lender after the Closing Date, the amount of the “Term Loan
Commitment Amount(s)” of other Lender(s) assigned to such new Lender pursuant to
the terms of the effective assignment agreement(s) pursuant to which such new
Lender shall become a Lender, as such amount may be adjusted from time to time
by any amounts assigned (with respect to such Lender’s portion of Term Loans
outstanding and its commitment to make advances in respect of the Term Loan)
pursuant to the terms of any and all effective assignment agreements to which
such Lender is a party.

 

“Term Loan Commitment Percentage” means, as to any Lender, (a) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Term Loan Commitment Percentage” (if such Lender’s name
is not so set forth thereon, then, on the Closing Date, such percentage for such
Lender shall be deemed to be zero), and (b) on any date following the Closing
Date, the percentage equal to the Term Loan Commitment Amount of such Lender on
such date divided by the Term Loan Commitment on such date.

 

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.

 

“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.

 

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“United States” means the United States of America.

 

“Venus Escrow Agreement” means the “Escrow Agreement”, as defined in the Venus
Purchase Agreement.

 

“Venus Purchase Agreement” means that certain LLC Purchase Agreement, dated as
of August 31, 2017, by and among Aptevo Therapeutics, Aptevo BioTherapeutics,
Saol International Limited, a Bermuda company, and Venus BioTherapeutics Sub
LLC, a Delaware limited liability company.

 



23

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

“Venus Purchase Documents” means the Venus Purchase Agreement, the Venus Escrow
Agreement and each other material agreement and/or instrument executed by
Borrower in connection therewith.

 

“Wells Fargo Cash Collateral Account” means that certain Deposit Account
#4059551978 of Borrower at Wells Fargo established and maintained for the sole
purpose of providing cash collateral in favor of Wells Fargo for obligations of
Borrower in respect of certain commercial credit credits provided to Borrower by
Wells Fargo; provided that the aggregate amount on deposit in such Deposit
Account shall not at any time exceed $400,000.

 

“Wells Fargo LC Cash Collateral Account” means one or more certificates of
deposit of Borrower maintained at Wells Fargo (including without limitation
certificate of deposit number 1139862385) that are segregated from and not
commingled with any other funds of Borrower or its Subsidiaries, the aggregate
balance of which shall not at any time exceed 105% of the face value of the
Wells Fargo Letters of Credit then outstanding, and which shall constitute the
sole security for the obligations of Borrower under the Wells Fargo Standby
Letter of Credit Agreement and the Wells Fargo Letters of Credit.

 

“Wells Fargo LC Period” means the period commencing on the February 23, 2018and
terminating on the date Borrower receives all or substantially all of its
anticipated value added tax refunds from the Italian government, the Wells Fargo
Letters of Credit have expired or been terminated and the Borrower’s obligations
under the Wells Fargo Standby Letter of Credit Agreement have terminated.

 

“Wells Fargo Letters of Credit” means those certain letters of credit issued
during the Wells Fargo LC Period by Wells Fargo for the account of Borrowers
pursuant to the Wells Fargo Standby Letter of Credit Agreement, but solely to
the extent required by the beneficiary thereof in order for Borrowers to receive
value added tax refunds from the Italian government; provided, however, that the
aggregate face value of all such letters of credit may not exceed $3,500,000 at
any time outstanding.

 

“Wells Fargo Standby Letter of Credit Agreement” means that certain Standby
Letter of Credit Agreement, dated as of February 23, 2018, pursuant to which
Wells Fargo has agreed to issue letters of credit for the account of Borrower
and Borrower has agreed to reimburse Wells Fargo for amounts drawn under such
letters of credit, as amended, supplemented or otherwise modified from time  to
time in accordance with the terms hereof and thereof.

 

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent  with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Agent on or prior to the Closing Date. If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Financing Document, and either Borrowers
or the Required Lenders shall so request, Agent, the Lenders and Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided, however, that
until so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) Borrowers shall
provide to Agent and the Lenders financial statements and other documents
required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Any obligations of a Person under a lease (whether existing
now or entered into in the future) that is not (or would not be) a capital lease
obligation under GAAP as in effect prior to giving effect to FASB

 



24

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Accounting Standards Update No. 2016-02, Leases, shall not be treated as a
capital lease obligation solely as a result of the adoption of changes in GAAP.
Notwithstanding any other provision contained herein,  all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value”, as defined therein.

 

Section 1.3 Other Definitional and Interpretive Provisions. References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. “Include”, “includes” and “including” shall be deemed to
be followed by “without limitation”. Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person. References “from” or “through” any date  mean, unless otherwise
specified, “from and including” or “through and including”, respectively. Unless
otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto shall be made in lawful money of
the United States and in immediately available funds. References to any statute
or act shall include all related current regulations and all amendments to such
statutes, acts and regulations, and any successor statutes, acts and
regulations. All amounts used for purposes of financial calculations required to
be made herein shall be without duplication. References to any statute or act,
without additional reference, shall be deemed to refer to federal statutes and
acts of the United States. References to any agreement, instrument or document
shall include all schedules, exhibits, annexes and other attachments thereto.
References to any agreement, instrument or document shall include all amendments
thereto, to the extent permitted herby. As used in this Agreement, the meaning
of the term “material” or the phrase “in all material respects” is intended to
refer to an act, omission, violation or condition which reflects or would
reasonably be expected to result in a Material Adverse Effect. References to
capitalized terms that are not defined herein, but are defined in the UCC, shall
have the meanings given them in the UCC. All references herein to times of day
shall be references to daylight or standard time, as applicable.

 

ARTICLE 2 - LOANS

 

Section 2.1Loans.

 

 

(a)

Term Loans.

 

(i)

Term Loan Amounts. On the terms and subject to the conditions set  forth herein
and in the other Financing Documents, each Lender with a Term Loan Commitment
severally hereby agrees to make to Borrowers a term loan on the Closing Date in
an original aggregate principal amount equal to the Term Loan Commitment (the
“Term Loan”). Each such Lender’s obligation to fund the Term Loan shall be
limited to such Lender’s Term Loan Commitment Percentage, and no Lender shall
have any obligation to fund any portion of any Term Loan required to be funded
by any other Lender, but not so funded. No Borrower  shall have any right to
reborrow any portion of the Term Loan that is repaid or prepaid from time to
time. The Term Loan shall be deemed to be funded in one advance on the Closing
Date by  rolling over the outstanding principal amount of the Term Loans under
(and as defined in) the Original Credit Agreement.

 

(i)



 



25

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

 

(ii)

Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.

 

 

(A)

There shall become due and payable, and Borrowers shall repay each Term Loan
through, scheduled payments as set forth on Schedule 2.1 attached hereto.
Notwithstanding the payment schedule set forth above, the outstanding principal
amount of each Term Loan shall become immediately due and payable in full on the
Termination Date.

 

 

 

(B)

There shall become due and payable and Borrowers shall prepay the Term Loans in
the following amounts and at the following times:

 

 

 

(i)

Unless Agent shall otherwise consent in writing, on the date on which any Credit
Party (or Agent as loss payee or assignee) receives any casualty proceeds in
excess of $250,000 with respect to assets upon which Agent maintained a Lien, an
amount equal to one hundred percent (100%) of such proceeds (net of
out-of-pocket expenses and repayment of secured debt permitted under clause (c)
of the definition of Permitted Debt and encumbering the  property that suffered
such casualty), or such lesser portion of such proceeds as Agent shall elect to
apply to the Obligations;

 

 

 

(ii)

an amount equal to any interest that is deemed to be in excess of the Maximum
Lawful Rate (as defined below) and is required to be applied to the reduction of
the principal balance of the Loans by any Lender as provided for in Section 2.7;

 

 

 

(iii)

unless Agent shall otherwise consent in writing, upon receipt by any Credit
Party of the proceeds of any Asset Disposition in excess of

 

$250,000 in any fiscal year that is not made in the Ordinary Course of Business,
an amount equal to one hundred percent (100%) of the net cash proceeds of such
asset disposition (net of out-of-pocket expenses and repayment of secured debt
permitted under clause (c) of the definition of Permitted Debt and encumbering
such asset), or such lesser portion as Agent shall elect to apply to the
Obligations;

 

 

(iv)

if Borrower or any of its Subsidiaries enters into any Permitted License
pursuant to clause (e)(ii) of the definition thereof, Borrower shall prepay the
Term Loans in an amount equal to the greater of (x) fifty (50%) of the aggregate
upfront consideration received by Borrower in connection with its entering into
such license and (y) thirty-five percent (35%) of the aggregate outstanding
principal balance of the Term Loans on the date Borrower enters into such
license; provided that in no event shall the prepayment required to be made by
Borrower pursuant to this Section 2.1(a)(ii)(B)(iv) with respect to any single
Permitted License exceed (x) an amount equal to fifty percent (50%) of the
aggregate outstanding principal balance of the Term Loans on the date Borrower
enters into such Permitted License or (y) the aggregate upfront consideration
recorded by Borrower in connection with entering into such Permitted License;

 

 

Notwithstanding clause (B)(i) and (B)(iii) above, respectively, the foregoing
and so long as no Event of Default then exists: (1) any such casualty proceeds
may be used by Borrowers within two hundred seventy (270) days from the receipt
of such proceeds to replace or repair any assets in respect of which such
proceeds were paid so long as prior to the receipt of such proceeds, Borrowers
have delivered to Agent a reinvestment plan

 



26

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

detailing such replacement or repair; and (2) proceeds of asset dispositions
that are not made in the Ordinary Course of Business may be used by Borrowers
within two hundred seventy (270) days from the receipt of such proceeds to
purchase new or replacement assets of comparable value; and

 

 

(C)

Borrowers may from time to time, with at least five (5) Business Days prior
delivery to Agent of an appropriately completed Payment Notification, prepay the
Term Loan in whole or in part; provided, however, that each such prepayment
(other than a prepayment in whole) shall be in an amount equal to $1,000,000 or
a higher  integral multiple of $1,000,000 and shall be accompanied by any
applicable fees, as set forth in Section 2.2 or any Fee Letter.

 

 

(iii)

All Prepayments. Except as this Agreement may specifically provide otherwise,
all prepayments of the Term Loan shall be applied by Agent to the Obligations in
inverse order of maturity. The monthly payments required under Schedule 2.1
shall continue in the same amount (for so long as the Term Loan and/or (if
applicable) any advance thereunder shall remain outstanding) notwithstanding any
partial prepayment, whether mandatory or optional, of the Term Loan.
Notwithstanding anything to the contrary contained in the foregoing, in the
event that there have been multiple advances under the Term Loan each of which
such advances has a separate amortization schedule of principal payments under
Schedule 2.1 attached hereto, each prepayment of the Term Loan shall be applied
by Agent to reduce and prepay the principal balance of the earliest-made advance
then outstanding in the inverse order of maturity of the scheduled payments with
respect to such advance until such earliest-made advance is paid in full (and to
the extent the total amount of any such partial prepayment shall exceed the
outstanding principal balance of such earliest-made advance, the remainder of
such prepayment shall be applied successively to the remaining advances under
the Term Loan in the direct order of the respective advance dates in the manner
provided for in this sentence).

 

 

 

(iv)

LIBOR Rate.

 

 

(A)

Except as provided in subsection (C) below, the Term Loan shall accrue interest
at the LIBOR Rate plus the Applicable Margin.

 

 

 

(B)

The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes in Taxes or taxes excluded from the definition of Taxes in
Section 2.8 hereof) and changes in the reserve requirements imposed by the Board
of Governors of the Federal Reserve System (or any successor), which additional
or increased costs would increase the cost of funding loans bearing interest
based upon the LIBOR Rate; provided, however, that notwithstanding anything in
this Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued. In any such
event, the affected Lender shall  give Borrowers  and Agent notice of such a
determination and adjustment and Agent promptly shall transmit

 

 

(A)



 



27

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrowers may, by notice to such affected Lender (I) require
such Lender to furnish to Borrowers a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (II) repay the Loans bearing interest based upon the LIBOR Rate
with respect to which such adjustment is made.

 

 

(C)

In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation  of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to
maintain Loans bearing interest based upon the LIBOR Rate or to continue such
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender, (I) in the
case of the pro rata share of the Term Loan held by such Lender and then
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such portion of the Term Loan, and
interest upon such portion thereafter shall accrue interest at the Base Rate
plus the Applicable Margin, and (II) such portion of the Term Loan shall
continue to accrue interest at the Base Rate plus the Applicable Margin until
such Lender determines that it would no longer be unlawful or impractical to
maintain such Term Loan at the LIBOR Rate.

 

 

 

(D)

Anything to the contrary contained herein notwithstanding, neither Agent nor any
Lender is required actually to acquire eurodollar deposits to fund or otherwise
match fund any Obligation as to which interest accrues based on the LIBOR Rate.

 

 

Section 2.2Interest, Interest Calculations and Certain Fees.

 

(a)

Interest. From and following the Closing Date, except as expressly set forth in
this Agreement, Loans and the other Obligations shall bear interest at the sum
of the LIBOR Rate plus the Applicable Margin. Interest on the Loans shall be
paid monthly in arrears on the first (1st) day of each month and on the maturity
of such Loans, whether by acceleration or otherwise. Interest on all  other
Obligations shall be payable upon demand. The Borrowers hereby agree that all
accrued and unpaid interest due and owing to the Lenders under (and as defined
in) the Original Credit Agreement as of the Closing Date shall be paid in cash
by the Borrowers to the Agent, for the benefit of such Lenders, on the first
(1st) day of the first calendar month following the Closing Date.

 

 

 

(b)

Reserved.

 

(c)

Fee Letter. In addition to the other fees set forth herein, the Borrowers agree
to pay Agent the fees set forth in the Fee Letter.

 

 

 

(d)

Reserved.

 

 

(e)

Reserved.

 

(f)

Origination Fee. Contemporaneous with Borrowers execution of the Original Credit
Agreement, Borrowers paid to Agent, for its own account and not for the benefit
of any other Lenders, a fee in an amount equal to the aggregate amount of the
Term Loan Commitment as in effect on the Original Closing Date multiplied by one
half of one percent (0.5%). All fees paid pursuant to this

 

(a)



 



28

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

paragraph were fully earned when due and payable and were non-refundable as of
the Original Closing Date.

 

 

(g)

Reserved.

 

 

(h)

Reserved.

 

 

(i)

Reserved.

 

 

(j)

Reserved.

 

(k)

Audit Fees. Borrowers shall pay to Agent, for its own account and not for the
benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to Borrowers.
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, Borrowers shall not be required to reimburse Agent for more than
two (2) audits per fiscal year.

 

 

(l)

Wire Fees. Borrowers shall pay to Agent, for its own account and not for the
account of any other Lenders, on written demand, fees for incoming and outgoing
wires made for the account of Borrowers, such fees to be based on Agent’s then
current wire fee schedule (available upon written request of the Borrowers).

 

 

(m)

Late Charges. If payments of principal (other than a final installment  of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to three percent (3.0%) of each
delinquent payment.

 

 

(n)

Computation of Interest and Related Fees. All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding of a Loan shall be included
in the calculation of interest. The date of payment of a Loan shall be excluded
from the calculation of interest. If a Loan is repaid on the same day that it is
made, one (1) day’s interest shall be charged.

 

 

(o)

Automated Clearing House Payments. If Agent so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt. Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting. In no event shall any such payments be
refunded to Borrowers.

 

 

Section 2.3 Notes. The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Term Loan Commitments.

 



29

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 2.4Reserved.

 

Section 2.5Reserved.

 

Section 2.6General Provisions Regarding Payment; Loan Account.

 

(a)

All payments to be made by each Borrower under any Financing Document, including
payments of principal and interest made hereunder and pursuant to any other
Financing Document, and all fees, expenses, indemnities and reimbursements,
shall be made without set-off, recoupment or counterclaim. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on  any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Agent on such date, and any payments
received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Agent on the next succeeding Business Day.

 

 

(b)

Agent shall maintain a loan account in the Register (the “Loan Account”) on its
books to record Loans and other extensions of credit made by the Lenders
hereunder or under any other Financing Document, and all payments thereon made
by each Borrower. All entries in  the Loan  Account shall be made in accordance
with Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s ultimate obligation to pay all amounts owing hereunder
or  under any other Financing Document. Agent shall provide Borrowers with a
monthly statement regarding the Loan Account. Unless any Borrower notifies Agent
of any objection to any such statement (specifically describing the basis for
such objection) within ninety (90) days after the date of receipt thereof, it
shall be deemed final, binding and conclusive upon Borrowers in all respects as
to all matters reflected therein.

 

 

Section 2.7 Maximum Interest. In  no  event  shall the interest  charged  with
respect  to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of

 



30

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

the Loans or to other amounts (other than interest) payable hereunder, and if no
such principal or other amounts are then outstanding, such excess or part
thereof remaining shall be paid to Borrowers. In computing interest payable with
reference to the Maximum Lawful Rate applicable to any Lender, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made.

 

Section 2.8Taxes; Capital Adequacy.

 

(a)

All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future income, excise, stamp, documentary, payroll, employment,
property or franchise taxes and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, excluding: (1) taxes imposed
on or measured by Agent’s or any Lender’s net income (however denominated),
franchise taxes, and branch profits taxes that are imposed by the jurisdiction
(or any subdivision thereof) under which Agent or such Lender is organized or
conducts business or that are imposed due to a present or former connection
between such Agent or Lender and the jurisdiction imposing such tax (other than
solely as the result of entering into any of the Financing Documents or taking
any action thereunder) or, in the case of a Lender, has its applicable lending
office; (2) in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender  with respect to an
applicable interest in a Loan pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan (other than pursuant to an
assignment request by the Borrower under Section 2.8(d)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.8(a) amounts with respect to such taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, and (3) any U.S.
federal withholding Taxes imposed under FATCA (all non-excluded items being
called “Taxes”). If any withholding or deduction from any payment to be made by
any Credit Party hereunder is required in respect of any Taxes pursuant to any
applicable Law, then such Credit Party will: (i) pay directly to the relevant
authority the full amount required to be so withheld or deducted; (ii) promptly
forward to Agent an official receipt or other documentation reasonably
satisfactory to Agent evidencing such payment to such authority; and (iii) pay
to Agent for the account of Agent and Lenders such additional amount or amounts
as is necessary to ensure that the net amount actually received by Agent and
each Lender will equal the full amount Agent and such Lender would have received
had no such withholding or deduction been required. If any Taxes are directly
asserted against Agent or any Lender with respect to any payment received by
Agent or such Lender hereunder, Agent or such Lender  may pay such Taxes and
Borrowers will promptly pay such additional amounts (including any penalty,
interest or reasonable out of pocket expense) as is necessary in order that the
net amount received by such Person after the payment of such Taxes (including
any Taxes on such additional amount) shall equal the amount such Person would
have received had such Taxes not been asserted so long as such amounts have
accrued on or after the day which is two hundred seventy (270) days prior to the
date on which Agent or such Lender first made written demand therefor.

 

 

(b)

If any Borrower fails to pay any Taxes when due to the appropriate Governmental
Authority, Borrowers shall indemnify Agent and Lenders promptly upon written
demand therefor, for any incremental Taxes, interest or penalties that may
become payable by Agent or any Lender as a result of any such failure. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

 

(c)

Each Lender (whether a party hereto on the Closing Date or an assignee of an
interest as a Lender under this Agreement after the Closing Date (unless such
Lender was already a

 

(a)



 



31

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Lender hereunder immediately prior to such assignment))shall at the time or
times reasonably requested by the Borrower or the Agent, deliver such properly
completed and executed documentation reasonably requested by the Borrower or the
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding, including, without limitation, the following:

 

(i)

Each Lender that is not a U.S. person as defined in Section 7701(a)(30) of the
Code and (A) is a party hereto on the Closing Date or (B) purports to become an
assignee of an interest as a Lender under this Agreement after the Closing Date
(unless such Lender was already a Lender hereunder immediately prior to such
assignment) (each such Lender a “Foreign Lender”) shall, to the extent it is
legally entitled to do so, execute and deliver to each of Borrowers and Agent
one or more (as Borrowers or Agent may reasonably request) United States
Internal Revenue Service Forms W-8ECI, W-8BEN, W-8BEN-E, W-8IMY or W-8EXP (as
applicable), or applicable successor form, and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from withholding or  deduction of Taxes,
including, in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”);

 

 

(ii)

A Lender that is organized under the laws of the United States or any state
thereof or the District of Columbia (each such Lender a “US Lender”) shall
execute and deliver to each of Borrowers and Agent one or more (as Borrowers or
Agent may reasonably request) United States Internal Revenue Service Forms W-9,
or any applicable successor form. In addition, any Lender, if reasonably
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

 

(iii)

If a payment made to a Lender under any Financing Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

 

(iv)

Borrowers shall not be required to pay additional amounts to any Lender pursuant
to this Section 2.8 with respect to United States withholding and income Taxes
to the extent that the obligation to pay such additional amounts would not have
arisen but for the failure of such Lender to comply with this paragraph other
than as a result of a change in law occurring after the date such Lender became
a party to this Agreement or acquired its interest in a Loan, as applicable.

 

(i)



 



32

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(v)

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

 

(d)

If any Lender shall determine in its commercially reasonable judgment that the
adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Original Closing Date, or any
change after the Original Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Original Closing
Date, has or would have the effect of reducing the rate of return on such
Lender’s or such controlling Person’s capital as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
controlling Person could have achieved but for such adoption, taking effect,
change, interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrowers shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction, so long as such amounts have accrued on or after the
day which is two hundred seventy (270) days prior  to the date on which such
Lender first made demand therefor; provided, however, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States  or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.

 

 

(e)

If any Lender requires compensation under Section 2.8(d), or requires any
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion). Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

 

(f)

If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.8 (including by the payment of additional amounts pursuant to
this Section 2.8), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant

 

(a)



 



33

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

to this paragraph (f) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph

(f)the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(g)

Each party’s obligations under this Section 2.8 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender,  the termination of the obligations hereunder and the repayment,
satisfaction or discharge of all obligations under any Financing Document.

 

 

Section 2.9Appointment of Borrower Representative.

 

(a)

Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, give instructions with respect to the disbursement of the proceeds
of the Loans , giving and receiving all other notices and consents hereunder or
under any of the other Financing Documents and taking all other actions
(including in respect of compliance with covenants) in the name or on behalf of
any Borrower or Borrowers pursuant to this Agreement and the other Financing
Documents. Agent and Lenders may disburse the Loans to such bank account of
Borrower Representative or a Borrower or otherwise make such Loans to a
Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

 

 

(b)

Borrower Representative hereby accepts the appointment by Borrowers to act as
the agent and attorney-in-fact of Borrowers pursuant to this Section 2.9.
Borrower Representative shall ensure that the disbursement of any Loans that are
at any time requested by or to be remitted to or for the account of a Borrower,
shall be remitted or issued to or for the account of such Borrower.

 

 

(c)

Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.

 

 

(d)

Any notice, election, representation, warranty, covenant, agreement or
undertaking made or delivered by or on behalf of any Borrower by Borrower
Representative shall be deemed for all purposes to have been made or delivered
by such Borrower, as the case may be, and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made or
delivered directly by such Borrower.

 

 

(e)

No resignation by or termination of the appointment of Borrower Representative
as agent and attorney-in-fact as aforesaid shall be effective, except after ten
(10) Business Days’ prior written notice to Agent. If Borrower Representative
resigns under this Agreement, Borrowers shall be entitled to appoint a successor
Borrower Representative (which shall be a Borrower and shall be

 

(a)



 



34

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

reasonably acceptable to Agent as such successor). Upon the acceptance of its
appointment as successor Borrower Representative hereunder, such successor
Borrower Representative shall succeed to all the rights, powers and duties of
the retiring Borrower Representative and the term “Borrower Representative”
shall mean such successor Borrower Representative for all purposes of this
Agreement and the other Financing Documents, and the retiring or terminated
Borrower Representative’s appointment, powers and duties as Borrower
Representative shall be thereupon terminated.

 

Section 2.10Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

 

(a)

Borrowers are defined collectively to include all Persons named as one of the
Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons. Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower. In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.

 

 

(b)

Notwithstanding any provisions of this Agreement to the contrary, it is intended
that the joint and several nature of the liability of each Borrower for the
Obligations and the Liens granted by Borrowers to secure the Obligations, not
constitute a Fraudulent Conveyance (as defined below).  Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for  the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly. For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

 

(c)

Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations of such Borrower or otherwise modify, amend or change the terms of
any Note of such

 

(a)



 



35

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Borrower or other agreement, document or instrument now or hereafter executed by
such Borrower and delivered to Agent for any Lender; (iii) accept partial
payments of the Obligations; (iv) take and hold any Collateral for the payment
of the Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower. Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference. Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers. All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrowers.

 

(d)

Each Borrower hereby agrees that, except as hereinafter provided,  its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

 

 

(e)

Borrowers hereby agree, as between themselves, that to the extent that Agent, on
behalf of Lenders, shall have received from any Borrower any Recovery Amount (as
defined below), then the paying Borrower shall have a right of contribution
against each other Borrower in an amount equal to such other Borrower’s
contributive share of such Recovery Amount; provided, however, that in the event
any Borrower suffers a Deficiency Amount (as defined below), then the Borrower
suffering the Deficiency Amount shall be entitled to seek and receive
contribution from and against the other Borrowers in an amount equal to the
Deficiency Amount; and provided, further, that in no event shall the aggregate
amounts so reimbursed by reason of the contribution of any Borrower equal or
exceed an amount that would, if paid, constitute or result in Fraudulent
Conveyance. Until all Obligations have been paid and satisfied in full, no
payment made by or for the account of a Borrower including, without limitation,
(i) a payment made by such Borrower on behalf of the liabilities of any other
Borrower, or

 

(ii)a payment made by any other Guarantor under any Guarantee, shall entitle
such Borrower, by subrogation or otherwise, to any payment from such other
Borrower or from or out of such other Borrower’s property. The right of each
Borrower to receive any contribution under this Section 2.10(e) or by
subrogation or otherwise from any other Borrower shall be subordinate in right
of payment to the Obligations and such Borrower shall not exercise any right or
remedy against such other Borrower  or any property of such other Borrower by
reason of any performance of such Borrower of its joint and several obligations
hereunder, until the Obligations have been paid and satisfied in full in cash
(and as to which no right of claw-back under applicable preference or fraudulent
transfer Laws has been asserted), and no Borrower shall exercise any right or
remedy with respect to this Section 2.10(e) until the

(ii)



36

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Obligations have been paid and satisfied in full in cash (and as to which no
right of claw-back under applicable preference or fraudulent transfer Laws has
been asserted). As used in this Section 2.10(e), the term “Recovery Amount”
means the amount of proceeds received by or credited to Agent from the exercise
of any remedy of the Lenders under this Agreement or the other Financing
Documents, including, without limitation, the sale of any Collateral. As used in
this Section 2.10(e), the term “Deficiency Amount” means any amount that is less
than the entire amount a Borrower is entitled to receive by way of contribution
or subrogation from, but that has not been paid by, the other Borrowers in
respect of any Recovery Amount attributable to the Borrower entitled to
contribution, until the Deficiency Amount has been reduced to Zero Dollars ($0)
through contributions and reimbursements made under the terms of this Section
2.10(e) or otherwise.

 

Section 2.11Reserved.

 

Section 2.12Termination; Restriction on Termination.

 

(a)

Termination by Lenders. In addition to the rights set forth in Section
10.2,  Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

 

 

(b)

Termination by Borrowers. Upon at least ten (10) Business Days’ prior written
notice and pursuant to payoff documentation in form and substance reasonably
satisfactory to Agent and Lenders, Borrowers may, at their option, terminate
this Agreement. Any notice of termination given by Borrowers shall be an
irrevocable notice (provided that such notice may be conditioned on closing the
applicable refinancing or transfer for which such notice was given) unless all
Lenders otherwise agree in writing and no Lender shall have any obligation to
make any Loans on or after the termination date stated in such notice. Borrowers
may elect to terminate this Agreement in its entirety only.  No section  of this
Agreement or type of Loan available hereunder may be terminated singly.

 

 

(c)

Effectiveness of Termination. All of the Obligations shall be immediately due
and payable upon the Termination Date. All undertakings, agreements, covenants,
warranties and representations of Borrowers contained in the Financing Documents
shall survive any such termination and Agent shall retain its Liens in the
Collateral and Agent and each Lender shall retain all of its rights and remedies
under the Financing Documents notwithstanding such termination until all
Obligations have been discharged or paid, in full, in immediately available
funds, including, without limitation, all Obligations under Section 2.2(g) and
Section 2.2(h) and the terms of any fee letter resulting from such termination.
Notwithstanding the foregoing or the payment in full of the Obligations, Agent
shall not be required to terminate its Liens in the Collateral unless, with
respect to any loss or damage Agent may incur as a result of dishonored checks
or other items of payment received by Agent from Borrower  or any Account Debtor
and applied to the Obligations, Agent shall, at its option, (i) have received a
written agreement satisfactory to Agent, executed by Borrowers and by any Person
whose loans or other advances to Borrowers are used in whole or in part to
satisfy the Obligations, indemnifying Agent and each Lender from any such loss
or damage or (ii) have retained cash Collateral or other Collateral for such
period of time as Agent, in its discretion, may deem necessary to protect Agent
and each Lender from any such loss or damage.

 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

 



37

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 3.1 Existence and Power.
Each  Credit  Party  (a)  is  an  entity  as  specified  on  Schedule 3.1, (b)
is duly organized, validly existing and in good standing under the laws of the
jurisdiction specified on Schedule 3.1 and no other jurisdiction, (c) has the
same legal name as it appears in such Credit Party’s Organizational Documents
and an organizational identification number (if any), in each case as specified
on Schedule 3.1, (d) has all powers and all Permits necessary or desirable in
the operation of its business as presently conducted or as proposed to be
conducted, except where the failure to have such Permits would not reasonably be
expected to have a Material Adverse Effect, and (e) is qualified to do business
as a foreign entity in each jurisdiction in which it is required to be so
qualified, which jurisdictions as of the Closing Date are specified on Schedule
3.1, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule 3.1,
no Credit Party (x) has had, over the five (5) year period preceding the Closing
Date, any name other than its current name, or (y) was incorporated or organized
under the laws of any jurisdiction other than its current jurisdiction of
incorporation or organization.

 

Section
3.2  Organization  and  Governmental  Authorization;  No  Contravention.  The
execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
require no further action by or in respect of, or filing with, any Governmental
Authority, except for the filings necessary to perfect the Liens created by the
Operative Documents and (d) do not violate, conflict with or cause a breach or a
default under (i) any Law applicable to any Credit Party in any material
respect, (ii) any of the Organizational Documents of any Credit Party, or (iii)
any material agreement or instrument binding upon it, except for such
violations, conflicts, breaches or defaults as could not, with respect to this
clause (iii), reasonably be expected to have a Material Adverse Effect.

 

Section 3.3 Binding Effect.  Each of the Operative Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

 

Section 3.4    Capitalization.   The authorized  equity securities  of each  of
the Credit Parties as of the Closing Date are as set forth on Schedule 3.4. All
issued and outstanding equity securities of each  of the Credit Parties are duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens (other than Permitted Liens) other than those in favor of Agent for the
benefit of Agent and Lenders, and such equity securities were issued in all
material respects in compliance with all applicable Laws. The identity of the
holders of the equity securities of each of the Credit Parties and the
percentage of their fully-diluted ownership of the equity securities of each of
the Credit Parties as of the Closing Date is set forth on Schedule 3.4. No
shares of the capital stock or other equity securities of any Credit Party,
other than those described above, are issued and outstanding as of the Closing
Date. Except as set forth  on Schedule 3.4, as of the Closing Date there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party of any equity securities of any such entity.

 

Section 3.5 Financial Information. All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents the
financial position of the Credit Parties (taken as a whole) as of such date in
conformity with GAAP (and as to unaudited financial statements, subject to
normal year-end adjustments and the absence of footnote disclosures). Since
December 31, 2017, no event has occurred which would be reasonably likely to
have a Material Adverse Effect.

 



38

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 3.6    Litigation.  Except as set forth on Schedule 3.6 as of the
Closing Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Borrower’s knowledge threatened in
writing against or affecting, any Credit Party. There is no Litigation pending
which would be reasonably likely to have a Material Adverse Effect or which in
any manner draws into question the validity of any of the Operative Documents.

 

Section 3.7 Ownership of Property. Each Borrower and each of its Subsidiaries is
the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties, accounts and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.

 

Section 3.8 No Default. No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing. No Credit Party is in breach or default
under or with respect to any contract, agreement, lease or other instrument to
which it is a party or by which its property is bound or affected, which breach
or default would reasonably be expected to have a Material Adverse Effect

 

Section 3.9 Labor Matters. As of the
Closing  Date,  there  are  no  strikes  or  other  labor disputes pending or,
to any Borrower’s knowledge, threatened in writing against any Credit Party.
Hours worked and payments made to the employees of the Credit Parties have not
been in violation of the Fair Labor Standards Act or any other applicable Law
dealing with such matters. All payments due from the Credit Parties, or for
which any claim may be made against any of them, on account of wages and
employee and retiree health and welfare insurance and other benefits have been
paid or accrued as a liability on their books, as the case may be. The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination or right of  renegotiation on the part
of any union under any collective bargaining agreement to which it is a party or
by which it is bound.

 

Section 3.10 Regulated Entities. No Credit Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.

 

Section 3.11 Margin Regulations. None of the proceeds from the Loans have been
or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.

 

Section 3.12Compliance With Laws; Anti-Terrorism Laws.

 

(a)

Each Credit Party is in compliance with the requirements of all applicable Laws,
except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

 

 

(b)

None of the Credit Parties and, to the knowledge of the Credit Parties, none of
their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any  of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person. No
Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or
agents acting or benefiting in any

 

(a)



 



39

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

capacity in connection with the transactions contemplated by this Agreement, (A)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of  any Blocked Person, or (B)
deals in, or otherwise engages in any transaction relating to, any property or
interest in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law.

 

Section 3.13 Taxes. All U.S. federal and all other material foreign, state and
local tax returns, reports and statements required to be filed by or on behalf
of each Credit Party have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements
are required to be filed and, except to the extent subject to a Permitted
Contest, all Taxes (including real property Taxes) and other charges shown to be
due and payable in respect thereof have been timely paid prior to the date on
which any fine, penalty, interest, late charge or loss may be added thereto for
nonpayment thereof. Except to the extent subject to a Permitted Contest, all
material state and local sales and use Taxes required to be paid by each Credit
Party have been paid. All federal and material state returns have been filed by
each Credit Party for all periods for which returns were due with respect to
employee income tax withholding, social security and unemployment taxes, and,
except to the extent subject to a Permitted Contest, the amounts shown thereon
to be due and payable have been paid in full or adequate provisions therefor
have been made therefor on the financial statements of the Credit Parties.

 

Section 3.14Compliance with ERISA.

 

(a)

Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, (i) each ERISA Plan (and the related trusts and
funding agreements) complies in form and in operation with, has been
administered in compliance with, and the terms of each ERISA Plan satisfy, the
applicable requirements of ERISA and the Code; (ii) each ERISA Plan which is
intended to be qualified under Section 401(a) of the Code is so qualified, and
the United States Internal Revenue Service has issued a favorable determination
letter with respect to each such ERISA Plan; and

 

(iii)no Credit Party has incurred liability for any excise tax under any of
Sections 4971 through 5000 of the Code.

 

(b)

Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, each Borrower and each Subsidiary is in
compliance with the applicable provisions of ERISA and the provisions of the
Code relating to ERISA Plans and the regulations and published interpretations
therein.  During the thirty-six (36) month period prior to the Closing Date
or  the making of any Loan (i) no steps have been taken to terminate any Pension
Plan, other than pursuant to a “standard termination,” within the meaning of
Section 4041(b) of ERISA, and (ii) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
303(k) of ERISA or Section 430(k) of the Code and no event has occurred that
would give rise to a Lien under Section 4068 of ERISA. No condition exists or
event or transaction has occurred with respect to any Pension Plan which could
result in the incurrence by any Credit Party of any liability, fine or penalty
in an amount in excess of $500,000. No Credit Party has incurred liability to
the PBGC (other than for current premiums) with respect to any employee Pension
Plan. Except as would not reasonably be expected to result in material liability
to any Credit Party, all contributions (if any) have been made on a timely basis
to any Multiemployer Plan that are required to be made by any Credit Party or
any other member of the Controlled Group under the terms of the plan or  of any
collective bargaining agreement or by applicable Law; no Credit Party nor any
member of the Controlled Group has withdrawn or  partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no Credit Party nor any
member of the Controlled Group has received any notice that any Multiemployer
Plan is in reorganization, that any such plan is or may be terminated, or that
any such plan is or may become insolvent.

 

(a)



 



40

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 3.15 Consummation of Financing Documents; Brokers. Except for  fees
payable to  Agent and/or Lenders and except as set forth on Schedule 3.15, no
broker, finder or other intermediary  has brought about the obtaining, making or
closing of the transactions contemplated by the Financing Documents, and except
as set forth on Schedule 3.15 no Credit Party has or will have any obligation to
any Person in respect of any finder’s or brokerage fees, commissions or other
expenses in connection herewith or therewith.

 

Section 3.16Reserved.

 

Section 3.17 Material Contracts. Except for the Operative Documents and the
agreements set forth on Schedule 3.17, as of the Closing Date there are no
Material Contracts. The consummation of the transactions contemplated by the
Financing Documents will not give rise to a right of termination in favor of any
party to any Material Contract (other than any Credit Party), except for such
Material Contracts the noncompliance with which would not reasonably be expected
to have a Material Adverse Effect.

 

Section 3.18  Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18:

 

(a)

no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Borrower’s
knowledge, threatened in writing by any Governmental Authority or other Person
with respect to any (i) alleged violation by any Credit Party of any
Environmental Law, (ii) alleged failure by any Credit Party to have any Permits
required under any Environmental Law in connection with the conduct of its
business or to comply with the terms and conditions thereof, (iii) any
generation, treatment, storage, recycling, transportation or disposal of any
Hazardous Materials by any Credit Party or any of its Subsidiaries, or (iv)
release of Hazardous Materials caused by any Credit Party, any of its
Subsidiaries, or any of its agents; and

 

 

(b)

no property now owned or, to the knowledge of each Borrower, leased by any
Credit Party and, to the knowledge of each Borrower, no such property previously
owned or leased by any Credit Party, to which any Credit Party has, directly or
indirectly, transported or arranged for the transportation of any Hazardous
Materials, is listed or, to such Borrower’s knowledge, proposed for listing, on
the National Priorities List promulgated pursuant to CERCLA, or CERCLIS (as
defined in CERCLA) or any similar state list or is the subject of federal, state
or local enforcement actions or, to the knowledge of such Borrower, other
investigations which may lead to claims against any Credit Party for clean-up
costs, remedial work, damage to natural resources or personal injury claims,
including, without limitation, claims under CERCLA except in the case of the
forgoing as would not reasonably be expected to result in a Material Adverse
Effect.

 

 

Section 3.19 Intellectual Property and License
Agreements.  A  list  of  all  Registered  Intellectual Property of each Credit
Party and all material in-bound license or sublicense agreements, material
exclusive out-bound license or sublicense agreements, or other rights of any
Credit Party to use material Intellectual Property (but excluding in-bound
licenses of over-the-counter software that is commercially available to the
public), as of the Closing Date and, as updated pursuant to Section 4.15, is set
forth on Schedule 3.19. Schedule 3.19 shall be prepared by Borrower in the form
provided by Agent and contain all information required in such form. Except for
Permitted Licenses, each Credit Party is the sole owner of its material
Intellectual Property free and clear of any Liens other than Permitted Liens. No
part of the Material Intangible Assets has been judged invalid or unenforceable,
in whole or in part, and to the Borrower’s knowledge, no claim has been made in
writing that any part of the Intellectual Property violates the rights of any
third party where the effect of such violation would reasonably be expected to
have a Material Adverse Effect.

 



41

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 3.20 Solvency. After giving effect to the Loan advances and the
liabilities  and obligations of each Borrower under the Operative Documents,
each Borrower (after giving effect to all rights of such Borrower arising by
virtue of Section 2.10(b) and any other rights of contribution or similar rights
of such Borrower) is Solvent and the Credit Parties (taken as a whole) are
Solvent.

 

Section 3.21 Full Disclosure.
The  material  written  information  (financial  or  otherwise) relating to the
Credit Parties, other than projections furnished by or on behalf of any Credit
Party to Agent or any Lender in connection with the consummation of the
transactions contemplated by the Operative Documents, when taken as a whole, is
accurate and complete in all material respects and does not and will not, when
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made. All financial projections delivered to Agent and Lenders by Borrowers
(or their agents) have been prepared on the basis of the assumptions stated
therein. Such projections represent each Borrower’s good faith estimate of such
Borrower’s future financial performance and such assumptions are believed by
such Borrower to be fair and reasonable in light of current business conditions;
provided, however, that it being understood that projections are as to future
events and are not to be viewed as facts, projections are subject to significant
uncertainties and contingencies, many of which are beyond Borrowers’ control,
that Borrowers can give no assurance that such projections will be attained and
that actual results during the period or periods covered by any such projections
may differ significantly from the projected results and such differences may be
material.

 

Section 3.22 Interest Rate. The rate of interest  paid under  the Notes  and the
method and  manner of the calculation thereof do not violate any usury or other
law or applicable Laws on the Closing Date, any of the Organizational Documents,
or any of the Operative Documents.

 

Section 3.23 Subsidiaries. Borrowers do not own any stock, partnership
interests,  limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

 

Section 3.24Reserved.

 

Section 3.25 Accuracy of Schedules. All information set forth in the
Schedules  to  this Agreement (including Schedule 3.19 and Schedule 8.2(a)) is
true, accurate and complete as of the Closing Date, the date of delivery of the
last Compliance Certificate and any other subsequent date in which Borrower is
requested to update such Schedules in accordance with this Agreement. All
information set forth in the Perfection Certificate is true, accurate and
complete as of the Closing Date and any other subsequent date in which Borrower
is requested to update such certificate in accordance with this Agreement.

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

Section 4.1Financial Statements and Other  Reports.   Each Borrower  will
deliver  to Agent:

(a)as soon as available, but no later than thirty (30) days after the last day
of each month, a bank statement of each Borrower certified by a Responsible
Officer and in a form reasonably acceptable to the Agent; (b) as soon as
available, but no later than forty-five (45) days after the last day of each
fiscal quarter, a company prepared consolidated balance sheet, cash flow and
income statement covering Borrowers’ and their Consolidated Subsidiaries’
consolidated operations during the period, prepared under GAAP, consistently
applied, certified by a Responsible Officer and in a form reasonably acceptable
to Agent; (c) as soon as available, but no later than one hundred twenty (120)
days after the last day of Borrower’s  fiscal  year,  audited
consolidated  financial  statements  prepared under  GAAP, consistently

(a)



42

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

applied, together with an unqualified opinion on the financial statements from
Ernst & Young or another independent certified public accounting firm acceptable
to Agent in its reasonable discretion; (d) within five (5) Business Days of
delivery or filing thereof, copies of all material statements, reports and
notices made available to Borrowers’ security holders or to any holders of any
Subordinated Debt and copies of all reports and other filings made by any
Borrower with any stock exchange on which any securities of any Borrower are
traded and/or the SEC; (e) a prompt written report of any legal actions pending
or threatened in writing against any Borrower or any of its Subsidiaries that
would reasonably be expected to result in damages or costs to any Borrower or
any of its Subsidiaries of Five Hundred Thousand Dollars ($500,000) or more; (f)
prompt written notice of an event that materially and adversely affects the
value  of any Intellectual Property; (g) within sixty (60) days after the start
of each fiscal year, projections for  the forthcoming two fiscal years, on a
quarterly basis for the current year and on an annual basis for the subsequent
year; and (h) promptly (and in any event within ten (10) days of any request
therefor) such readily available other budgets, sales projections, operating
plans and other financial information and information, reports or statements
regarding the Borrowers, their business and the Collateral as Agent may from
time to time reasonably request; provided, however, that reporting related to
Regulatory Required Permits and/or Regulatory Reporting Events shall be governed
by Section 4.16. Each Borrower will, within thirty (30) days after the last day
of each month, deliver to Agent with the monthly financial statements described
in clause (a) above, a duly completed Compliance Certificate signed by a
Responsible Officer setting forth calculations showing compliance with the
financial covenants set forth in this Agreement.

 

Section 4.2 Payment and Performance of Obligations. Each Borrower (a)
will  pay  and discharge, and cause each Subsidiary to pay and discharge, on a
timely basis as and when due, all of their respective obligations and
liabilities, except for such obligations and/or liabilities (i) that may be the
subject of a Permitted Contest, and (ii) the nonpayment or nondischarge of which
would not reasonably  be expected to have a Material Adverse Effect or result in
a Lien against any Collateral, except for Permitted Liens, (b) without limiting
anything contained in the foregoing clause (a), and except to the extent subject
to a Permitted Contest, pay all amounts due and owing in respect of taxes
(including without limitation, payroll and withholding tax liabilities) on a
timely basis as and when due, and in any case prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for nonpayment
thereof, (c) will maintain, and cause each Subsidiary to maintain, in accordance
with GAAP, reserves in respect of their respective obligations and liabilities
as such obligations and liabilities are reasonably expected to become due and
payable, and (d) will not breach or permit any Subsidiary to breach, or permit
to exist any default under, the terms of any lease, commitment, contract,
instrument or obligation to which it is a party, or by which its properties or
assets are bound, except for such breaches or defaults which would not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.3 Maintenance of Existence. Each Borrower  will preserve, renew and
keep in full force and effect and in good standing, and will cause each
Subsidiary to preserve, renew and keep in full force and effect and in good
standing, (a) their respective existence (except as resulting from transactions
permitted by Section 5.6) and (b) their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business except, in
case of this clause (b) where a failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.4Maintenance of Property; Insurance.

 

(a)

Each Borrower will keep, and will cause each Subsidiary to keep, all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted. If all or any part of the Collateral necessary
in its business becomes damaged or destroyed, each Borrower will, and will cause
each Subsidiary to, promptly and completely repair and/or restore the affected
Collateral in a good and workmanlike manner.

 

(a)



 



43

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(b)

Upon completion of any Permitted Contest, Borrowers shall, and will  cause each
Subsidiary to, promptly pay the amount due, if any, and deliver to Agent proof
of the completion of the contest and payment of the amount due, if any.

 

 

(c)

Each Borrower will maintain (i) property and casualty insurance on all real and
personal property on an all risks basis (including the perils of flood,
windstorm and quake, if applicable), covering the repair and replacement cost of
all such property and coverage, business interruption and rent loss coverages
with extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage, in each case against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided, however,
that, in no event shall such insurance be in amounts or with coverage less than,
or with carriers with credit ratings materially inferior to, any of the
insurance or carriers in existence as of the Closing Date (or required to be in
existence after the Closing Date under a Financing Document).

 

 

(d)

On or prior to the Closing Date, and at all times thereafter, each Borrower will
cause Agent to be named as an additional insured, assignee and lender loss payee
(which shall include, as applicable, identification as mortgagee), as
applicable, on each policy of property, casualty or liability insurance required
to be maintained pursuant to this Section 4.4 pursuant to endorsements in form
and substance reasonably acceptable to Agent. Borrowers shall deliver to Agent
and Lenders (i) on the Closing Date, a certificate from Borrowers’ insurance
broker dated such date showing the amount of coverage as of such date, and that
such policies will include effective waivers (whether under the terms of any
such policy or otherwise) by the insurer of all claims for insurance premiums
against all loss payees and additional insureds (other than Credit Parties) and
all rights of subrogation against all loss payees and additional insureds (other
than Credit Parties), and that if all or any part of such policy is canceled,
terminated or expires, the insurer will forthwith give notice thereof to each
additional insured or loss payee and that no cancellation, reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by each additional insured, assignee and loss payee of
written notice thereof (ten (10) days in the case of non-payment of premium),
(ii) on an annual basis, and upon the request of any Lender through Agent from
time to time all information as to the insurance carried reasonably requested by
Agent, (iii) within five (5) Business Days of receipt of notice from any
insurer, a copy of any notice of cancellation, nonrenewal or material change in
coverage from that existing on the date of this Agreement, (iv) forthwith,
notice of any cancellation or nonrenewal of coverage by any Borrower, and (v) at
least twenty (20) Business Days prior to expiration of any policy of insurance,
evidence of renewal of such insurance upon the terms and conditions herein
required.

 

 

(e)

In the event any Borrower fails to provide Agent with evidence of the insurance
coverage required by this Agreement promptly following request, Agent may
purchase insurance at Borrowers’ expense to protect Agent’s interests in the
Collateral. This insurance may, but need not, protect such Borrower’s interests.
The coverage purchased by Agent may not pay any claim made by such Borrower or
any claim that is made against such Borrower in connection with the Collateral.
Such Borrower may later cancel any insurance purchased by Agent, but only after
providing Agent with evidence that such Borrower has obtained insurance as
required by this Agreement. If Agent purchases insurance for the Collateral,
Borrowers will be responsible for the costs of that insurance to the fullest
extent provided by law, including interest and other charges imposed by Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of  the insurance.  The costs of the insurance may be
added to the Obligations. The costs of the insurance may  be more than the cost
of insurance such Borrower is able to obtain on its own.

 

(a)



 



44

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 4.5 Compliance with Laws and Material Contracts. Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply would not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon a material portion of the assets of any such
Person in favor of any Governmental Authority.

 

Section 4.6 Inspection of Property, Books and Records.  Each Borrower will keep,
and will  cause each Subsidiary to keep, proper books of record substantially in
accordance with GAAP in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit, and will cause each Subsidiary to permit, at the sole cost of the
applicable Borrower or any applicable Subsidiary, representatives of Agent and
of any Lender (if accompanied by Agent) to visit and inspect any of their
respective properties, to examine and make abstracts or copies from any of their
respective books and records, to conduct a collateral audit and analysis of
their respective operations and the Collateral, to verify the amount and age of
the Accounts, the identity and credit of the respective Account Debtors, to
review the billing practices of Borrowers and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants as often as may reasonably be desired; provided
that, in the absence of a Default or an Event of Default, such rights pursuant
to this Section 4.6 may be exercised (a) during reasonable business hours,

(b)on at least two (2) Business Days advance written notice and (c) not more
than twice per calendar year at the Borrowers’ expense; provided further that
the restrictions set forth in clause (a) through (c) shall not apply during the
existence and continuance of any Event of Default.

 

Section 4.7Use of  Proceeds.Borrowers shall use the proceeds of the Loans solely
for

(a)transaction fees incurred in connection with the Financing Documents, and (b)
for working capital needs of Borrowers and their Subsidiaries. No portion of the
proceeds of the Loans will be used for family, personal, agricultural or
household use.

 

Section 4.8      Estoppel Certificates.  After written request by Agent which,
so long as no Event of Default has occurred and is continuing, shall be limited
to one (1) such request per fiscal year of Borrowers, Borrowers, within fifteen
(15) days and at their expense, will furnish Agent with a statement, duly
acknowledged and certified, setting forth (a) the amount of the original
principal amount of the Notes, and the unpaid principal amount of the Notes, (b)
the rate of interest of the Notes, (c) the date payments of interest and/or
principal were last paid, (d) any offsets or defenses to the payment of the
Obligations, and if any are alleged, the nature thereof, (e) that the Notes and
this Agreement have not been modified or if modified, giving particulars of such
modification, and (f) that there has occurred and is then continuing no Default
or if such Default exists, the nature thereof, the period of time it has
existed, and the action being taken to remedy such Default. After written
request by Agent, which, so long as no Event of Default has occurred and is
continuing, shall be limited to one (1) such request per fiscal year of
Borrowers, Borrowers, within fifteen (15) days and at their expense, will
furnish Agent with a certificate, signed by a Responsible Officer of Borrowers,
updating all of the representations and warranties contained in this Agreement
and the other Financing Documents and making any required disclosures required
to make such representations and warranties to be true, accurate and complete
(after taking into such disclosures as if such representations and warranties
provided for disclosure schedules) and certifying that all of the
representations and warranties contained in this Agreement and the other
Financing Documents, as updated pursuant to such certificate and such required
disclosures, are true, accurate and complete in all material respects as of the
date of such certificate.

 

Section 4.9Notices of Material Contracts, Litigation and Defaults.

 

(a)

Borrower shall provide three (3) Business Days (i) written notice to Agent of
Borrower (1) executing and delivering any amendment, consent, waiver or other
modification to any

 

(a)



 



45

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Material Contract which is material and adverse to such Material Contract or
which would reasonably be expected to have a Material Adverse Effect or (2)
receiving or delivering any notice of termination or default or similar notice
in connection with any Material Contract and (ii) together with delivery of the
Compliance Certificate due after such date (included as an update to any such
schedule delivered therewith) the execution of any new Material Contract and/or
any new material amendment, consent, waiver or other modification to any
Material Contract not previously disclosed.

 

(b)

Borrowers will give prompt written notice to Agent (i) of any litigation or
governmental proceedings pending or threatened (in writing) against Borrowers or
other Credit Party which would reasonably be expected to have a Material Adverse
Effect with respect to Borrowers or any other Credit Party or which in any
manner calls into question the validity or enforceability of any Financing
Document, (ii) upon any Borrower becoming aware of the existence of any Default
or Event of Default, (iii) of any strikes or other labor disputes pending or, to
any Borrower’s knowledge, threatened in writing against any Credit Party, which
would reasonably be expected to have a Material Adverse Effect (iv) if there is
any infringement or written claim of infringement by any other Person with
respect to any Intellectual Property rights of any Credit Party that would
reasonably be expected to have a Material Adverse Effect, or if there is any
written claim by any other Person that any Credit Party in the conduct of its
business is infringing on the Intellectual Property rights of others and an
adverse resolution of such claim would reasonably be expected to have a Material
Adverse Effect, and (v) of all returns, recoveries, disputes and claims that
involve more than $250,000. Borrowers represent and warrant that Schedule 4.9
sets forth a complete list of all matters existing as of the Closing Date for
which notice could be required under this Section and all litigation or
governmental proceedings pending or threatened (in writing) against Borrowers or
other Credit Party as of the Closing Date.

 

 

(c)

Borrower shall, and shall cause each Credit Party, to provide such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any of the events or notices described
in clauses (a) and (b) above. From the date hereof and continuing through the
termination of this Agreement, Borrower shall, and shall cause each Credit Party
to, make reasonably available to Agent and each Lender, without expense to Agent
or any Lender, each Credit Party’s officers, employees and agents and books, to
the extent that Agent or any Lender may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Agent or any Lender with respect to any Collateral or relating to a Credit
Party.

 

 

(d)

Borrower shall, and shall cause each Credit Party to, promptly (but in any event
within five (5) Business Days of any request therefor) deliver to Agent
information and documentation reasonably requested by Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act or other applicable anti-money laundering laws.

 

(a)



 



46

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 4.10 Hazardous Materials; Remediation. If any release or disposal of
Hazardous Materials shall occur or shall have occurred on any real property
owned or leased by a Credit Party or any other assets of any Borrower or any
other Credit Party, such Borrower will cause, or direct the applicable Credit
Party to cause, the prompt containment and removal of such Hazardous Materials
and the remediation of such real property or other assets to the extent required
to comply with all applicable Environmental Laws and to preserve the value of
such real property or other assets except as would not reasonably be expected to
result in a Material Adverse Effect. Without limiting the generality of the
foregoing, each Borrower shall, and shall cause each other Credit Party to,
comply with each Environmental Law requiring the performance at any real
property by any Credit Party of activities in response to the release or
threatened release of a Hazardous Material except as would not reasonably be
expected to have a Material Adverse Effect

 

Section 4.11Further Assurances.

 

(a)

Each Borrower will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Agent or the Required Lenders may from time to time reasonably request in
order to carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to (i) establish,
create, preserve, protect and perfect a first priority Lien (subject only to
Permitted Liens) in favor of Agent for itself and for the benefit of Lenders on
the Collateral (including Collateral acquired after the Original Closing Date),

 

(ii)unless Agent shall agree otherwise in writing, cause all Subsidiaries of
Borrowers (other than Excluded Foreign Subsidiaries) to be jointly and severally
obligated with the other Borrowers under all covenants and obligations under
this Agreement, including the obligation to repay the Obligations.

 

(b)

Upon receipt of an affidavit of an authorized representative of Agent or  a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

 

 

(c)

Upon the request of Agent, Borrowers shall obtain a landlord’s agreement or
mortgagee agreement, as applicable, from the lessor of each leased property or
mortgagee of owned property with respect to any business location where any
material portion of the Collateral included or the records relating to such
Collateral and/or software and equipment relating to such records or Collateral,
is stored or located (unless such books and records are also located at another
business location that is subject to landlord’s or mortgagee agreement in favor
of Agent), which agreement or letter shall be reasonably satisfactory in form
and substance to Agent. Borrowers shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each
leased  location where any Collateral, or any records related thereto, is or may
be located.

 

 

(d)

Borrower shall provide Agent with at least thirty (30) days (or such shorter
period as Agent may accept in its sole discretion) prior written notice of its
intention to create (or to the extent permitted under this Agreement, acquire) a
new Subsidiary. Upon the formation (or to the extent permitted under this
Agreement, acquisition) of a new Subsidiary, Borrowers shall (i) pledge, have
pledged or cause or have caused to be pledged to Agent pursuant to a pledge
agreement in form and substance satisfactory to Agent, all of the outstanding
shares of equity interests or other equity interests of such new Subsidiary
owned directly or indirectly by any Borrower (unless such shares constitute
Excluded Property or are held by an Excluded Foreign Subsidiary or an Excluded
Domestic Holdco), along with undated stock or equivalent powers for such
certificates, executed in blank; (ii) unless Agent

 

(a)



 



47

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

shall agree otherwise in writing, cause such new Subsidiary (other than an
Excluded Foreign Subsidiary or an Excluded Domestic Holdco) to take such other
actions (including entering into or joining any Security Documents) as are
necessary or advisable in the reasonable opinion of Agent in order to grant
Agent, acting on behalf of the Lenders, a first priority Lien (subject to
Permitted Liens) on all real and personal property of such Subsidiary in
existence as of such date and in all after acquired property, which first
priority Liens are required to be granted pursuant to this Agreement; (iii)
unless Agent shall agree otherwise in writing, cause such new Subsidiary (other
than an Excluded Foreign Subsidiary or an Excluded Domestic Holdco) to either
(at the election of Agent) become a Borrower hereunder with joint and several
liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance reasonably satisfactory to Agent or to become a Guarantor
of the obligations of Borrowers hereunder and under the other Financing
Documents pursuant to a guaranty and suretyship agreement in form and substance
satisfactory to Agent; and (iv) cause such new Subsidiary (other than an
Excluded Foreign Subsidiary or an Excluded Domestic Holdco) to deliver certified
copies of such Subsidiary’s certificate or articles of incorporation, together
with good standing certificates, by-laws (or other operating agreement or
governing documents), resolutions of the Board of Directors or other governing
body, approving and authorize the execution and delivery of the Security
Documents, incumbency certificates and to execute and/or deliver such other
documents and legal opinions or to take such other actions as may be reasonably
requested by Agent, in each case, in form and substance reasonably satisfactory
to Agent.

 

(e)

Borrower further agrees to comply, and cause its respective Subsidiaries to
comply with the following requirements with respect to the Excluded Foreign
Subsidiaries the total amount of cash and cash equivalents held by the Excluded
Foreign Subsidiaries (collectively) shall not at any time exceed the lesser of
(i) $3,000,000 in the aggregate; and (ii) the aggregate amount necessary to fund
the current and projected operating expenses of each Excluded Foreign Subsidiary
(after taking into account its revenue from other sources, in each case) as
determined based on projections prepared by Borrower and approved by Agent (such
approval not to be unreasonably withheld or delayed).

 

 

(f)

Following (a) the occurrence and continuation of an Event of Default and (b) the
exercise by Agent of any right, option or remedy provided for hereunder, under
any Financing Document or at law or in equity, Credit Parties shall cause each
Excluded Foreign Subsidiary to declare and pay to the applicable Credit Party
the maximum amount of dividends and other distributions in respect of its
capital stock or other equity interest legally permitted to be paid by each such
Excluded Foreign Subsidiary; provided that such Excluded Foreign Subsidiary
shall be able to retain for working capital purposes such other amounts used by
such Excluded Foreign Subsidiaries in the Ordinary Course of Business and as are
reasonable necessary for its operations based on its current projections, as
provided to the Agent pursuant to Section 4.1.

 

 

Section 4.12Reserved.

 

Section 4.13 Power of Attorney. Each of the authorized representatives of Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following: (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of  money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Agent has provided not less than five (5)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Agent under this Agreement; (c) after the occurrence and during the
continuance of an Event of Default, take any action Borrowers are required to
take under this Agreement; (d) so long as Agent has provided not less than five
(5) Business Days’ prior written notice to Borrower to perform the same and
Borrower has

 



48

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

failed to take such action, do such other and further acts and deeds in the name
of Borrowers that Agent may deem necessary or desirable to enforce any Account
or other Collateral or perfect Agent’s security interest or Lien in any
Collateral; and (e) after the occurrence and during the continuance of an Event
of Default, do such other and further acts and deeds in the name of Borrowers
that Agent may deem necessary or desirable to enforce its rights with regard to
any Account or other Collateral. This power of attorney shall be irrevocable and
coupled with an interest.

 

Section 4.14Reserved.

 

Section 4.15 Schedule Updates. Borrower shall, in the event of
any  information  in  the Schedules becoming outdated, inaccurate, incomplete or
misleading, deliver to Agent, together with the next Compliance Certificate
required to be delivered under this Agreement after such event a proposed update
to such Schedule correcting all outdated, inaccurate, incomplete or misleading
information; provided, however, with respect to any proposed updates to the
Schedules involving Permitted Liens, Permitted Debt or Permitted Investments,
Agent will replace the respective Schedule attached hereto with such proposed
update only if such updated information is consistent with the definitions of
and limitations herein pertaining to Permitted Liens, Permitted Debt or
Permitted Investments.

 

Section 4.16Intellectual Property and Licensing.

 

(a)

Together with each quarterly Compliance Certificate required to be delivered
pursuant to Section 4.1 to the extent (A) Borrower acquires and/or develops any
new Registered Intellectual Property registered in the United States or any new
material foreign Registered Intellectual Property, in each case, for which it is
the registered owner, or (B) Borrower enters into or becomes bound by any
additional in-bound license or sublicense agreement, any additional exclusive
out-bound license or sublicense agreement with respect to rights in Intellectual
Property (other than (i) over-the-counter software that is commercially
available to the public and (ii) in-bound license or sublicense agreements that
are not material to Borrower’s business), or (C) there occurs any other material
change in Borrower’s Registered Intellectual Property, in-bound licenses or
sublicenses or exclusive out-bound licenses or sublicenses from that listed on
Schedule 3.19 together with such Compliance Certificate, deliver to Agent an
updated Schedule 3.19 reflecting such updated information. With respect to any
updates to Schedule

 

3.19 involving exclusive out-bound licenses or sublicenses, such licenses shall
be consistent with the definitions of and limitations herein pertaining to
Permitted Licenses.

 

(b)

If Borrower obtains any Registered Intellectual Property registered in the
United States or any material foreign Registered Intellectual Property, in each
case, for which it is the registered owner, other than copyrights, mask works
and related applications, which are addressed below, Borrower shall notify Agent
on a quarterly basis and execute such documents and provide such other
information (including, without limitation, copies of applications) and take
such other actions as Agent shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest (subject to
Permitted Liens) in favor of Agent, for the ratable benefit of Lenders, in (x)
prior to the occurrence of a Springing IP Event, the IP Proceeds or (y) upon the
occurrence of a Springing IP Event, the Registered Intellectual Property (other
than Excluded Property and any security interest that is not required to be
perfected under the terms of this Agreement). Upon the occurrence of a Springing
IP Event, Borrower shall take such actions as Agent shall request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest (subject to Permitted Liens) in favor of Agent, for the
ratable benefit of Lenders, in the Registered Intellectual Property (other than
Excluded Property and any security interest that is not required to be perfected
under the terms of this Agreement).

 

 

(c)

Borrower shall, if requested by Agent, take commercially reasonable steps (not
involving the payment of money) to obtain the consent of, or waiver by, any
person whose consent or

 

(a)



 



49

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

waiver is necessary for (x) all licenses or agreements to be deemed “Collateral”
and for Agent to have a security interest in it that might otherwise be
restricted or prohibited by Law or by the terms of any such license or
agreement, whether now existing or entered into in the future, and (y) Agent to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Agent’s rights and remedies under this
Agreement and the other Financing Documents.

 

(d)

Borrower shall own, or be licensed to use or otherwise have the right to use,
all Material Intangible Assets. Borrower shall cause all Registered Intellectual
Property to be duly and properly registered, filed or issued in the appropriate
office and jurisdictions for such registrations, filings or issuances, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect. Borrower shall at all times conduct its business
without material infringement of any Intellectual Property rights of others.
Borrower shall (i) protect, defend and maintain the validity and enforceability
of its Material Intangible Assets (ii) promptly advise Agent in writing of
material infringements of its Material Intangible Assets, or of a material claim
of infringement by Borrower on the Intellectual Property rights of others; and
(iii) not allow any of Borrower’s Material Intangible Assets to be abandoned,
invalidated, forfeited or dedicated to the public or to become unenforceable.

 

 

(e)

Borrower shall not become a party to, nor become bound by, any new material
license or other agreement after the Closing Date with respect to which Borrower
is the licensee that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or other
property; provided that this clause (e) shall not prohibit the inclusion of
customary anti-assignment provisions in such licenses or other agreements so
long as the effect of such provisions would not cause such license or other
agreement to be Excluded Property.

 

 

(f)

Each Borrower has executed and delivered to Agent the Intellectual Property
Security Agreement. The Intellectual Property Security Agreement shall be held
in escrow by Agent, and shall not be in force and effect, unless and until the
occurrence of the Springing IP Event, at which time

 

(i) the Intellectual Property Security Agreement shall immediately and
automatically become effective without any further action or consent by any
Borrower and (ii) Agent shall be automatically authorized to file the
Intellectual Property Security Agreement (including any updated schedules
thereto delivered pursuant to Section 4.16(h)) with the United States Patent and
Trademark Office and/or United States Copyright Office, as applicable.

 

(g)Upon the occurrence of a Springing IP Event and continuing at all times
thereafter (whether or not the Springing IP Event continues), then automatically
and without notice or any further action by Agent, any Lender or any Borrower
(i) Agent shall be authorized to file UCC financing statements, financing
statement amendments and security agreements (including any Intellectual
Property Security Agreement) necessary or desirable to perfect such security
interest in the Intellectual Property (other than Excluded Property and any
security interest that is not required to be perfected under the terms of this
Agreement), and (ii) each Borrower shall execute such other agreements and take
such other actions as Agent may reasonably request to establish, perfect or
protect Agent’s security interest in the Intellectual Property (other than
Excluded Property and any security interest that is not required to be perfected
under the terms of this Agreement).

 

(h)

Borrowers shall promptly (and in any event within three (3) Business Days of the
occurrence thereof) provide Agent and each Lender with written notice of the
occurrence of a Springing IP Event, which notice shall be accompanied by a
certificate from an authorized executive officer from each Borrower (A)
acknowledging that the Springing IP Event has occurred, (B) specifying the date
on which the Springing IP Event occurred, and (C) acknowledging that Agent may
exercise any rights it may have under this Agreement or any other Financing
Document with respect to the Springing IP Event. Without limiting the foregoing,
Borrowers shall promptly (and in any event within ten (10) days of the

 

(a)



 



50

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

occurrence of a Springing IP Event) provide Agent a supplement to the
Intellectual Property Security Agreement certifying to and attaching true,
correct and complete copies of updated schedules to the Intellectual Property
Security Agreement and certifying that all Intellectual Property owned by each
Borrower and registered in the United States as of the date of such
certification is reflected on such schedules (other than Excluded Property).

 

Section 4.17Regulatory Reporting and Covenants.

 

(a)Borrower shall notify Agent and each Lender promptly, and in any event within
3 Business Days of receiving, becoming aware of or determining that, (each, a
“Regulatory Reporting Event” and collectively, the “Regulatory Reporting
Events”): (i) any Governmental Authority, specifically including the FDA is
conducting or has conducted (A) if applicable, an inspection of any of
Borrower’s or its Subsidiaries’ manufacturing facilities and processes for any
Product which inspection has disclosed, and notification of which has been
provided to Borrower in writing, of any material deficiencies or violations of
Laws and/or the Regulatory Required Permits related to such thereto or (B) a
material investigation or review of any Regulatory Required Permit (other than
routine reviews in the Ordinary Course of Business associated with the renewal
or maintenance of a Regulatory Required Permit which would not reasonably be
expected to result in a Material Adverse Effect), (ii) development, testing,
and/or manufacturing of any Product or provision of any service that is material
to the business of Borrower or its Subsidiaries should cease, (iii) a Product
that is material to the business of the Borrower or its Subsidiaries has been
approved for marketing and sale, any marketing or sales of such Product should
cease or such Product should be withdrawn from the marketplace, (v) adverse
clinical trial test results with respect to any Product which have or would
reasonably be expected to result in a Material Adverse Effect, (vi) any Product
Recalls or voluntary Product withdrawals from any market which have or would
reasonably be expected to result in a Material Adverse Effect or (vii) any
significant failures in the manufacturing of any Product such that the amount of
such Product successfully manufactured in accordance with all specifications
thereof and any required payments to be made to Borrower therefor in any month
shall decrease significantly with respect to the quantities of such Product and
payments produced in the prior month, in each case, which would reasonably be
expected to result in a Material Adverse Effect. Borrower shall provide to Agent
or any Lender such further information (including  copies of such documentation)
as Agent or any Lender shall reasonably request with respect to any such
Regulatory Reporting Event.

 

(b)

Borrower shall, and shall cause each Credit Party to, obtain all Regulatory
Required Permits necessary for compliance in all material respects with Laws
with respect to testing, manufacturing, developing, selling or marketing of
Products and shall, and shall cause each Credit Party to, maintain and comply in
all material respects with all such Regulatory Required Permits, the
noncompliance with which would have a Material Adverse Effect. In the event
Borrower or any Credit Party obtains any new material Regulatory Required Permit
or any information on the Schedule 8.2(a) becomes outdated, inaccurate,
incomplete or misleading, Borrower shall, together with the next Compliance
Certificate required to be delivered under this Agreement after such event,
provide Agent with an updated Schedule 8.2(a) including such updated
information.

 

 

(c)

If, after the Closing Date, (i) Borrower determines to manufacture, sell,
develop, test or market any new Product, Borrower shall deliver prior written
notice to Agent of such determination (which shall include a brief description
of such Product) and, together with delivery of the next Compliance Certificate
shall provide an updated Schedule 3.19 and Schedule 8.2(a) (Licensing and
Products) (and copies of such Permits as Agent may request) reflecting updates
related to such determination

 

(a)



 



51

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

ARTICLE 5 - NEGATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

Section 5.1    Debt; Contingent Obligations.   No Borrower  will, or  will
permit any Subsidiary to, directly or indirectly, create, incur, assume,
guarantee or otherwise become or remain directly or indirectly liable with
respect to, any Debt, except for Permitted Debt. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, create, assume, incur or
suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations.

 

Section 5.2 Liens. No Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.

 

Section 5.3 Distributions. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Distribution, except for Permitted Distributions.

 

Section 5.4 Restrictive Agreements. No Borrower will, or will  permit  any
Subsidiary to,  directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents, any Subordinated Debt Documents, and any
agreements for purchase money debt permitted under clause (c) of the definition
of Permitted Debt) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired, or (b) create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind (except as provided by the Financing
Documents) on the ability of any Subsidiary to: (i) pay or make Distributions to
any Borrower or any Subsidiary; (ii) pay any Debt owed to any Borrower or any
Subsidiary; (iii) make loans or advances to any Borrower or any Subsidiary; or
(iv) transfer any of its property or assets to any Borrower or any Subsidiary.

 

Section 5.5 Payments and Modifications of Subordinated Debt. No Borrower  will,
or  will  permit any Subsidiary to, directly or indirectly (a) declare, pay,
make or set aside any amount for payment in respect of Subordinated Debt, except
for payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement relating thereto, or (c) declare,
pay, make or set aside any amount for payment in respect of any Debt hereinafter
incurred that, by its terms, or by separate agreement, is subordinated to the
Obligations, except for payments permitted under the subordination provisions
applicable thereto. Borrowers shall, prior to entering into any such amendment
or modification, deliver to Agent reasonably in advance of the execution
thereof, any final or execution form copy thereof.

 

Section 5.6Consolidations, Mergers and Sales of Assets; Change in Control.

 

(a)

No Borrower will, or will permit any Subsidiary to, directly or indirectly
consolidate or merge or amalgamate with or into any other Person other than (a)
consolidations or mergers among Borrowers where a Borrower is the surviving
entity (provided that in the case of any consolidation or merger involving
Aptevo Therapeutics, Aptevo Therapeutics shall be the surviving entity), (b)
consolidations or mergers among a Guarantor and a Borrower so long as the
Borrower is the surviving entity, (c) consolidations or mergers among Guarantors
where the Guarantor is the surviving entity, (d) consolidations or mergers among
Excluded Foreign Subsidiaries and (e) dissolutions or liquidations of Credit
Parties (other than Aptevo Therapeutics) or their Subsidiaries so long as any
assets of such dissolved or liquidated Person are transferred to a Borrower.

 

(a)



 



52

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(b)

No Borrower will, or will permit any Subsidiary to, directly or indirectly
consummate any Asset Dispositions other than Permitted Asset Dispositions.

 

 

 

(c)

No Borrower will suffer or permit to occur any Change in Control.

 

Section 5.7 Purchase of Assets,
Investments.  No  Borrower  will,  or  will  permit  any  Subsidiary to,
directly or indirectly (a) without limiting clause (c) below, acquire or enter
into any agreement to acquire any assets other than in the Ordinary Course of
Business or as permitted under the definition of Permitted Investments; (b)
engage or enter into any agreement to engage in any joint venture or statutory
or common law partnership with any other Person; or (c) acquire or own or enter
into any agreement to acquire or own any Investment in any Person other than
Permitted Investments.

 

Section 5.8 Transactions with Affiliates. Except as otherwise disclosed on
Schedule 5.8, and except for transactions that are disclosed to Agent in advance
of being entered into and transactions which contain terms that are no less
favorable to the applicable Borrower or any Subsidiary, as the case may be, than
those which might be obtained from a third party not an Affiliate of any Credit
Party, no Borrower will, or will permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower.

 

Section 5.9  Modification  of  Organizational Documents.   No
Borrower  will,  or  will permit any Subsidiary to, directly or indirectly,
amend or otherwise modify any Organizational Documents of such Person, except
for Permitted Modifications.

 

Section 5.10 Modification of Certain Agreements. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Material Contract, which amendment or modification in any case: (a) is contrary
to the terms of this Agreement or any other Financing Document; (b) would
reasonably be expected to be materially adverse to the rights, interests or
privileges of Agent or the Lenders or their ability to enforce the same; or (c)
would reasonably be expected to result in a Material Adverse Effect. Each
Borrower shall, prior to entering into any amendment or other modification of
any of the foregoing documents, deliver to Agent reasonably in advance of the
execution thereof, any final or execution form copy of amendments or other
modifications to such documents.

 

Section 5.11 Conduct of Business. No Borrower
will,  or  will  permit  any  Subsidiary  to, directly or indirectly, engage in
any line of business other than those businesses engaged in on the  Closing Date
and other businesses reasonably related thereto. No Borrower will, or will
permit any Subsidiary to, other than in the Ordinary Course of Business, change
its normal billing payment and reimbursement policies and procedures with
respect to its Accounts (including, without limitation, the amount and timing of
finance charges, fees and write-offs).

 

Section 5.12Reserved.

 

Section 5.13 Limitation on Sale and
Leaseback  Transactions.  No  Borrower  will,  or  will permit any Subsidiary
to, directly or indirectly, enter into any arrangement with any Person whereby,
in a substantially contemporaneous transaction, any Borrower or any Subsidiaries
sells or transfers all or substantially all of its right, title and interest in
an asset and, in connection therewith, acquires or leases back the right to use
such asset.

 

Section 5.14 Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts. No Borrower will, or will permit any Subsidiary (other than an
Excluded Foreign Subsidiary or an Excluded Domestic Holdco) to, directly or
indirectly, establish any new Deposit Account or Securities Account

 



53

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

without prior written notice to Agent, and unless Agent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account. Borrowers represent
and warrant that Schedule 5.14 lists all of the Deposit Accounts and Securities
Accounts of each  Borrower.  The provisions of this Section requiring Deposit
Account Control Agreements shall not apply to (a) the Wells Fargo Cash
Collateral Account, (b) the Wells Fargo LC Cash Collateral Account during the
Wells Fargo LC Period, and (c) Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrowers’ employees and identified to Agent by Borrowers as such (the
Deposit Accounts in clauses (a) through (c), collectively, “Excluded Accounts”);
provided, however, that at all times that any Obligations remain outstanding
following the date that is thirty (30) days following the Closing Date (the
“Post-Closing Payroll Account Period”), Borrower shall maintain one or more
separate Deposit Accounts to hold any and all amounts to be used for payroll,
payroll taxes and other employee wage and benefit payments, and shall not
commingle any monies allocated for such purposes with funds in any other Deposit
Account. Without limiting the foregoing, to the extent that any Deposit Account
that is a subject to a Deposit Account Control Agreement holds any amounts to be
used for payroll, payroll taxes and other employee wage and benefit payments
(collectively, “Payroll Amounts”) during the Post-Closing Payroll Account
Period, Agent agrees that, upon its exercise of remedies following an Event of
Default during such period, it will not direct any Payroll Amounts (that have
been reasonably identified by Borrower to Agent as such) to be disposed of other
than to pay the applicable payroll, payroll taxes and other employee wage and
benefit payments obligations.  With respect to accounts subject to a Deposit
Account Control Agreement or Securities Account Control Agreement, Agent shall
not deliver to the relevant depository, securities intermediary or commodities
intermediary a notice or other instruction (i) directing disposition of funds in
such account or (ii) which provides for exclusive control over such account by
Agent, unless in either case an Event of Default has occurred and is continuing.
Notwithstanding any other provision to the contrary contained herein, upon the
expiration of the Wells Fargo LC Period, Borrowers shall promptly transfer all
funds on deposit in the Wells Fargo LC Cash Collateral Account to a Deposit
Account or Securities Account subject to a Deposit Account Control Agreement or
a Securities Account Control Agreement in favor of Agent.

 

Section 5.15 Compliance with Anti-Terrorism Laws. Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and their principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists.  Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on,

(b) pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held
over on charges involving money laundering or predicate crimes to money
laundering. No Borrower will, or will permit any Subsidiary to, directly or
indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any
property  or  interests  in  property  blocked  pursuant  to  Executive  Order  No.
13224, any similar executive order or other Anti-Terrorism Law, or (iii) engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 



54

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 5.16 Change in Accounting. No Borrower shall,  and
no  Borrower  shall  suffer  or permit any of its Subsidiaries to, (i) make any
significant change in accounting treatment or reporting practices, except as
required by GAAP or (ii) change the fiscal year or method for determining fiscal
quarters of any Credit Party or of any consolidated Subsidiary of any Credit
Party.

 

ARTICLE 6 - FINANCIAL COVENANTS

 

Section 6.1 Additional Defined Terms. The following additional
definitions  are  hereby appended to Section 1.1 of this Agreement:

 

“Borrower Unrestricted Cash” means the aggregate amount of unrestricted cash and
cash equivalents of the Borrowers (including any such cash and cash equivalents
that are restricted solely as a result of compliance with Section 6.3 of this
Agreement) that (a) is held in the name of a Borrower in a Deposit Account or
Securities Account that is subject to a Deposit Account Control Agreement or
Securities Account Control Agreement, as applicable, in favor of Agent at a
depository bank or financial institution located in the United States, (b) is
not subject to any Lien (other than Permitted Liens), and (c) are not funds for
the payment of a drawn or committed but unpaid draft, ACH or EFT transaction.

 

“Defined Period” means, for purposes of calculating minimum Net Commercial
Product Revenue, for any given calendar quarter, the twelve (12) month period
ending on the last day of such calendar quarter.

 

“Net Commercial Product Revenue” means, for any period, (a) the consolidated
gross revenues of Borrowers and their Subsidiaries generated solely through the
commercial sale of the IXINITY product by Borrowers and their Subsidiaries
during such period, less (b)(i) trade, quantity and cash discounts allowed by
Borrowers, (ii) discounts, refunds, rebates, charge backs, retroactive price
adjustments and any other allowances which effectively reduce net selling price
and are not reflected in gross revenues,

(iii)product returns and allowances, (iv) allowances for shipping or other
distribution expenses, (iv) set- offs and counterclaims by customers, and (v)
any other similar and customary deductions made by Borrowers and their
Subsidiaries in determining net revenues, all, in respect of (a) and (b), as
determined in accordance with GAAP.

 

Section 6.2 Minimum Net Commercial Product Revenue. Borrowers shall not permit
consolidated Net Commercial Product Revenue for any Defined Period, as tested
quarterly, to be less than the minimum amount set forth on Schedule 6.2 for such
Defined Period. A breach of a financial covenant contained in this Section 6.2
shall be deemed to have occurred as of any date of determination by Agent or as
of the last day of any specified Defined Period, regardless of when the
financial  statements reflecting such breach are delivered to Agent.

 

Section 6.3   Minimum Cash.  Borrower shall not permit the Borrower Unrestricted
Cash as of the close of business on any day to be less than $5,000,000.

 

Section 6.4 Evidence of Compliance. Borrowers shall furnish to Agent, together
with the  monthly financial reporting required of Borrowers in this Agreement, a
Compliance Certificate as evidence of Borrowers’ compliance with the covenants
in this Article and evidence that no Event of Default specified in this Article
has occurred. The Compliance Certificate shall include, without limitation, (a)
a statement and report, on a form reasonably approved by Agent, detailing
Borrowers’ calculations, and (b) if requested by Agent, back-up documentation
(including, without limitation, bank statements, invoices, receipts and other
evidence of costs incurred during such quarter as Agent shall reasonably
require) evidencing the propriety of the calculations.

 



55

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

ARTICLE 7 - CONDITIONS

 

Section 7.1    Conditions to Closing.   The obligation of  each Lender  to make
the initial Loans on the Closing Date shall be subject to the receipt by Agent
of each agreement, document and instrument set forth on the closing checklist
attached hereto as Exhibit F, each in form and substance reasonably satisfactory
to Agent, and to the satisfaction of the following conditions precedent, each to
the reasonable satisfaction of Agent:

 

(a)

the receipt by Agent of executed counterparts of this Agreement and the other
Financing Documents as set forth in the closing checklist provided by Agent to
the Borrowers prior to the Closing Date;

 

 

(b)

the payment of all fees, expenses and other amounts due and payable under each
Financing Document;

 

 

(c)

since December 31, 2017, the absence of any material adverse change in any
aspect of the business, operations, properties, or financial condition of any
Credit Party, or any event or condition which would reasonably be expected to
result in such a material adverse change;

 

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

 

Section 7.2 Conditions to Each Loan. The obligation of the Lenders to make a
Loan or an advance in respect of any Loan, is subject to the satisfaction of the
following additional conditions:

 

(a)

the fact that, immediately before and after such advance, no Default or Event of
Default shall have occurred and be continuing;

 

 

(b)

the fact that the representations and warranties of each Credit Party contained
in the Financing Documents shall be true, correct and complete on and as of the
Closing Date, except to the extent that any such representation or warranty
relates to a specific date (in which case such representation or warranty shall
be true and correct as of such earlier date); and

 

 

(c)

since the Closing Date, no event has occurred which would be reasonably likely
to have a Material Adverse Effect.

 

 

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the satisfaction of the conditions specified in this Section.

 

Section 7.3 Searches. Before the Original Closing Date, and
thereafter  (as  and  when  determined by Agent in its discretion), Agent shall
have the right to perform, all at Borrowers’ reasonable expense, the searches
described in clauses (a), (b), and (c) below against Borrowers and any other
Credit Party, the results of which are to be consistent with Borrowers’
representations and warranties under this Agreement and the satisfactory results
of which shall be a condition precedent to all advances of Loan proceeds: (a)
UCC searches with the Secretary of State of the jurisdiction in which the
applicable Person is organized; (b) judgment, pending litigation, federal tax
lien, personal property tax lien, and corporate and partnership tax lien
searches, in each jurisdiction searched under clause (a) above; and (c) searches
of

 



56

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

applicable corporate, limited liability company, partnership and related records
to confirm the continued existence, organization and good standing of the
applicable Person and the exact legal name under which such Person is organized.

 

Section 7.4 Post Closing Requirements. Borrowers shall complete each of the post
closing obligations and/or provide to Agent each of the documents, instruments,
agreements and information listed on Schedule 7.4 attached hereto on or before
the date set forth for each such item thereon (or such later date as Agent may
agree in its sole discretion), each of which shall be completed or provided in
form and substance reasonably satisfactory to Agent.

 

ARTICLE 8 – REGULATORY MATTERS

 

Section 8.1Reserved.

 

Section 8.2 Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make credit accommodations contemplated hereby,
Borrowers hereby represent and warrant that all of the information regarding the
Borrowers set forth in Schedule 8.2(a) is true, complete and correct, and that,
except as disclosed in Schedule 8.2(b), the following statements are true,
complete and correct as of the Closing Date, and Borrowers hereby covenant and
agree to notify Agent within three

(3)Business Days (but in any event prior to Borrowers submitting any requests
for advances of reserves or escrows or fundings of credit facility proceeds
under this Agreement) following the occurrence of any facts, events or
circumstances known to a Borrower, whether threatened, existing or pending, that
would make any of the following representations and warranties materially
untrue, incomplete or incorrect (together with such supporting data and
information as shall be necessary to fully explain to Agent the scope and nature
of the fact, event or circumstance), and shall provide to Agent within two (2)
Business Days of Agent’s request, such additional information as Agent shall
request regarding such disclosure:

 

(a)Disclosure. All of Borrower’s Products and Regulatory Required Permits are
listed on Schedule 8.2(a) (as updated from time to time pursuant to Section
4.15).

 

(b)

Permits. Borrowers have (i) each material Permit , and have made all material
declarations and filings relating to such Permits with, all applicable
Governmental Authorities, all self regulatory authorities and all courts and
other tribunals necessary to engage in the ownership, management and operation
of the business or the assets of any Borrower, and (ii) received no written
notice from any Governmental Authority stating that it is limiting, suspending
or revoking any such Permit where such limiting, suspending or revoking would
reasonably be expected to have a Material Adverse Effect. Borrower has delivered
to Agent a copy of all Permits requested by Agent as of the Closing Date or to
the extent requested by Agent pursuant to Section 4.17. All such Permits are
valid and in full force and effect and Borrowers are in material compliance with
the terms and conditions of all such Permits, except where failure to be in such
compliance or for a Permit to be valid and in full force and effect would not
have a Material Adverse Effect.

 

 

(c)

Regulatory Required Permits. With respect to any Product, (i) Borrower and its
Subsidiaries have received, and such Product is the subject of, all Regulatory
Required Permits needed to be held by Borrower and its Subsidiaries under
applicable Laws in connection with their testing, manufacture, marketing or sale
of such Product except where the failure to receive or be the subject of such
Regulatory Required Permits would not reasonably be expected to have Material
Adverse Effect, and no Borrower has received any written notice from any
applicable Governmental Authority, specifically including the FDA, that such
Governmental Authority is, outside of the normal maintenance or renewal process,
conducting an investigation or review of any such Regulatory Required Permit or
approval which has disclosed, and notification of which has been provided to
Borrower in writing, any

 

(a)



 



57

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

material deficiencies or violations of the Regulatory Required Permits, or that
any such Regulatory Required Permit has been revoked or withdrawn where such
revocation or withdrawal would reasonably be expected to have Material Adverse
Effect, nor has any such Governmental Authority issued any written order or
recommendation stating that such development, testing, manufacturing, marketing
or sales of such Product by Borrower should cease, where such cessation would
reasonably be expected to have Material Adverse Effect (ii) to Borrower’s
knowledge, such Product is being tested, manufactured, marketed or sold, as the
case may be, in material compliance with all applicable Laws and Regulatory
Required Permits, and Borrower has not received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or inspection of (A) Borrower’s
manufacturing facilities and processes for such Product which have disclosed any
material deficiencies or violations of Laws (including Healthcare Laws) and/or
the Regulatory Required Permits related to the manufacture of such Product, or
(B) (outside of the normal maintenance or renewal process) any such Regulatory
Required Permit or that any such Regulatory Required Permit has been revoked or
withdrawn, nor has any such Governmental Authority issued any order or
recommendation stating that the development, testing and/or manufacturing of
such Product by Borrower should cease and in each case would reasonably be
expected to have a Material Adverse Effect.

 

 

(d)

Healthcare and Regulatory Events.

 

(i)

None of the Borrowers are in violation of any Healthcare Laws, except where any
such violation would not reasonably be expected to have a Material Adverse
Effect.

 

 

 

(ii)

As of the Closing Date, there have been no Regulatory Reporting Events.

 

(iii)

No Borrower is participating in any Third Party Payor Program, it being
understood that agreements to provide discounts or rebates on drugs or biologics
reimbursed by Third Party Payors is not participation in a Third Party Payor
Program.

 

 

(iv)

None of the Borrower’s officers, directors, employees,  shareholders, their
agents or affiliates has made an untrue statement of material fact or fraudulent
statement to the FDA or failed to disclose a material fact required to be
disclosed to the FDA, committed an act, made a statement, or failed to make a
statement that would reasonably be expected to provide a basis for the FDA to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191
(September 10, 1991).

 

 

(v)

Borrower has not received any written notice that any Governmental Authority,
including without limitation the FDA, the Office of the Inspector General of HHS
or the United States Department of Justice has commenced or threatened to
initiate any material action against a Credit Party, any action to enjoin a
Credit Party, their officers, directors, employees, shareholders or their agents
and Affiliates, from conducting their businesses at any facility owned or used
by them as it may relate to Borrower’s business or for any material civil
penalty, injunction, seizure or criminal action.

 

 

(vi)

Borrower has not received from the FDA a Warning Letter, Form FDA- 483,
“Untitled Letter,” other correspondence or notice setting forth allegedly
objectionable observations or alleged violations of laws and regulations
enforced by the FDA or any comparable correspondence from any state or local
authority responsible for regulating drug products and establishments, or any
comparable correspondence from any foreign counterpart of the FDA or any
comparable correspondence from any foreign counterpart of any state or local
authority with regard to any Product or the manufacture, processing, packing, or
holding thereof, in each case that would reasonably be expected to have a
Material Adverse Effect.

 

(i)



 



58

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(vii)

Borrower has not engaged in any material Recalls, Market Withdrawals, or other
forms of product retrieval from the marketplace of any Products.

 

 

(viii)

Each Product (a) is not materially adulterated or misbranded within the meaning
of the FDCA; (b) is not an article prohibited from introduction into interstate
commerce under the provisions of Section 505 of the FDCA; (c) each Product is
being and/or shall be manufactured, imported, possessed, owned, warehoused,
marketed, promoted, sold, labeled, furnished, distributed and marketed and in
material compliance with all applicable Permits and Laws; and (d) each Product
is being and/or shall be manufactured in material compliance with Good
Manufacturing Practices.

 

 

(e)Proceedings. No Borrower is subject to any proceeding, suit or, to Borrowers’
knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services): (i) which may result in
the imposition of a fine, alternative, interim or final sanction, which has not
been provided for on their respective financial statements, and which would
reasonably be expected to have a Material Adverse Effect on any Borrower; or
(ii) which could result in the revocation, transfer, surrender, suspension or
other impairment of the Permits of Borrower that would reasonably be expected to
have a Material Adverse Effect on any Borrower.

 

(f)

Ancillary Laws. Borrowers have received no written notice, and are not  aware,
of any material violation of applicable antitrust laws, employment or
landlord-tenant laws of any federal, state or local government or
quasi-governmental body, agency, board or other authority with respect to  the
Borrowers.

 

 

Section 8.3Healthcare Operations.

 

(a)Borrower will timely file or caused to be timely filed (after giving effect
to any extension duly obtained), all material notifications, reports,
submissions, Permit renewals and reports (other than cost reports as provided in
Section 8.3(a)(ii) below) required by Healthcare Laws (which reports will be
materially accurate and complete in all respects and not misleading in any
material respect and shall not remain open or unsettled).

 

(b)

Borrower will maintain in full force and effect, and free from restrictions,
probations, conditions or known conflicts which would materially impair the use
or operation of Borrowers’ business and assets, all material Permits necessary
under Healthcare Laws to carry on the business of Borrowers as it is conducted
on the Closing Date.

 

 

 

(c)

Borrower will not suffer or permit to occur any of the following:

 

(i)

any transfer of a Permit or rights thereunder to any Person (other than
Borrowers or Agent);

 

 

(ii)

any pledge or hypothecation of any Permit as collateral security for any
indebtedness other than Debt to Agent and each Lender under this Agreement and
the other Financing Documents; or

 

 

(iii)

any rescission, withdrawal, revocation, amendment or modification of or other
alteration to the nature, tenor or scope of any material Permit.

 

(i)



 



59

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(d)

In connection with the development, testing, manufacture, marketing or sale of
each and any Product by any Borrower, Borrower shall comply in all material
respects with all Regulatory Required Permits at all times issued by any
Governmental Authority, specifically including the FDA, with respect to such
development, testing, manufacture, marketing or sales of such Product by
Borrower as such activities are at any such time being conducted by Borrower.

 

 

ARTICLE 9 - SECURITY AGREEMENT

 

Section 9.1 Generally. As security for the payment and performance of the
Obligations and without limiting any other grant of a Lien and security interest
in any Security Document, Borrowers hereby collateral assign and grant to Agent,
for the benefit of itself and Lenders, a continuing first priority Lien on and
security interest in, upon, and to the personal property set forth on Schedule
9.1 attached hereto and made a part hereof.

 

Section 9.2Representations and Warranties and Covenants Relating to Collateral.

 

(a)

The security interest granted pursuant to this Agreement constitutes a valid
and, to the extent such security interest is required to be perfected by this
Agreement and any other Financing Document, continuing perfected security
interest in favor of Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following: (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 9.2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Agent in completed and duly
authorized form), (ii) with respect to any Deposit Account, the execution of
Deposit Account Control Agreements, (iii) in the case of letter-of-credit rights
that are not supporting obligations of Collateral, the execution of a
contractual obligation granting control to Agent over such letter-of-credit
rights, (iv) in the case of electronic chattel paper, the completion of all
steps necessary to grant control to Agent over such electronic chattel paper,
(v) in the case of all certificated stock, debt instruments and investment
property, the delivery thereof to Agent of such certificated stock, debt
instruments and investment property consisting of instruments and certificates,
in each case properly endorsed for transfer to Agent or in blank, (vi) in the
case of all investment property not in certificated form, the execution of
control agreements with respect to such investment property and (vii) in the
case of all other instruments and tangible chattel paper that are not
certificated stock, debt instructions or investment property,  the delivery
thereof to Agent of such instruments and tangible chattel paper. Such security
interest shall be prior to all other Liens on the Collateral except for
Permitted Liens. Except to the extent not required pursuant to the terms of this
Agreement, all actions by each Credit Party necessary or desirable to protect
and perfect the Lien granted hereunder on the Collateral have been duly taken.

 

 

(b)

Schedule 9.2 sets forth (i) each chief executive office and principal place of
business of each Borrower and each of their respective Subsidiaries, and (ii)
all of the addresses (including all warehouses) at which any material portion of
the Collateral is located and/or books and records of Borrowers regarding any
such Collateral or any of Borrower’s assets, liabilities, business operations or
financial condition are kept, which such Schedule 9.2 indicates in each case
which Borrower(s) have Collateral and/or books located at such address, and, in
the case of any such address not owned by one or more of the Borrowers(s),
indicates the nature of such location (e.g.,  leased business location operated
by Borrower(s), third party warehouse, consignment location, processor location,
etc.) and the name and address of the third party owning and/or operating such
location.

 

 

(c)

Without limiting the generality of Section 3.2, except with respect to any
rights of any Borrower as a licensee under any license of Intellectual Property
owned by another Person, and except for (x) the filing of financing statements
under the UCC, (y) any change of ownership filings

 

(a)



 



60

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

applications, authorizations, consents or other actions that may be required
with respect to Permits and

(z)after the Springing IP Event, the filing of the Intellectual Property
Security Agreement, duly completed with scheduled attached, with the United
States Patent and Trademark Office and/or the United States Copyright Office (as
the case may be), no authorization, approval or other action by, and no notice
to or filing with, any Governmental Authority or consent of any other Person is
required for (i) the grant by each Borrower to Agent of the security interests
and Liens in the Collateral provided for under this Agreement and the other
Security Documents (if any), or (ii) the exercise by Agent of its rights and
remedies with respect to the Collateral provided for under this Agreement and
the other Security Documents or under any applicable Law, including the UCC and
neither any such grant  of Liens in favor of Agent or exercise of rights by
Agent shall violate or cause a default under any agreement between any Borrower
and any other Person relating to any such collateral, including any license
constituting Collateral to which a Borrower is a party, whether as licensor or
licensee, with respect to any Intellectual Property, whether owned by such
Borrower or any other Person.

 

(d)

As of the Closing Date, no Borrower has any ownership interest in any Chattel
Paper (as defined in Article 9 of the UCC), letter of credit rights, commercial
tort claims, Instruments, documents or investment property (other than equity
interests in any Subsidiaries of such Borrower, and Investments and other
investment property disclosed on Schedule 3.4) and Borrowers shall give notice
to Agent promptly (but in any event not later than the delivery by Borrowers of
the next Compliance Certificate required pursuant to Section 4.1 above) upon the
acquisition by any Borrower of any such Chattel Paper, letter of credit rights,
commercial tort claims, Instruments, documents, investment property with a value
in excess of $100,000. No Person other than Agent or (if applicable) any Lender
has “control” (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which any Borrower has
any interest (except for such control arising by operation of law in favor of
any bank or securities intermediary or commodities intermediary with whom any
Deposit Account, Securities Account or commodities account of Borrowers is
maintained).

 

 

(e)

Borrowers shall not, and shall not permit any Credit Party to, take any of the
following actions or make any of the following changes unless Borrowers have
given at least thirty (30) days prior written notice to Agent of Borrowers’
intention to take any such action (which such written notice shall include an
updated version of any Schedule impacted by such change) and have executed any
and all documents, instruments and agreements and taken any other actions which
Agent may reasonably request after receiving such written notice in order to
protect and preserve the Liens, rights and remedies of Agent with respect to the
Collateral: (i) change the legal name or organizational identification number of
any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party  or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its books and
records or move any Collateral (other than Inventory in transit) to or place any
Collateral on any location that is not  then listed on the Schedules and/or
establish any business location at any location that is not then listed on the
Schedules.

 

 

(f)

Borrowers shall not adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any Account Debtor, or allow any credit or
discount thereon (other than adjustments, settlements, compromises, credits and
discounts in an amount not to exceed $50,000 individually or $250,000 in the
aggregate in any fiscal year) without the prior written consent of Agent.
Without limiting the generality of this Agreement or any other provisions of any
of the Financing Documents relating to the rights of Agent after the occurrence
and during the continuance of an Event of Default, Agent shall have the right at
any time after the occurrence and during the continuance of an

 

(d)



 



61

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Event of Default to: (i) exercise the rights of Borrowers with respect to the
obligation of any Account Debtor to make payment or otherwise render performance
to Borrowers and with respect to any property that secures the obligations of
any Account Debtor or any other Person obligated on the Collateral, and

(ii) adjust, settle or compromise the amount or payment of such Accounts.

 

 

(g)

Without limiting the generality of Sections 9.2(c) and 9.2(d):

 

(i)

Borrowers shall deliver to Agent all tangible Chattel Paper and all Instruments
and documents, with a value in excess of $100,000, owned by any Borrower and
constituting part of the Collateral duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Agent. Borrowers shall  provide Agent with “control” (as defined
in Article 9 of the UCC) of all electronic Chattel Paper, with a value in excess
of $100,000 in the aggregate for all such Chattel Paper, owned by any Borrower
and constituting part of the Collateral by having Agent identified as the
assignee on the records pertaining to the single authoritative copy thereof and
otherwise complying with the applicable elements of control set forth in the
UCC. Borrowers also shall deliver to Agent all security agreements securing any
such Chattel Paper and securing any such Instruments. Borrowers shall comply
with all the provisions of Section 5.14 with respect to the Deposit Accounts and
Securities Accounts of Borrowers.

 

 

(ii)

Borrowers shall deliver to Agent all letters of credit with a face value in
excess of $100,000 on which any Borrower is the beneficiary and which give rise
to letter of credit rights owned by such Borrower which constitute part of the
Collateral in each case duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to Agent. Borrowers shall take any and all actions as may be
necessary or desirable, or that Agent may request, from time to time, to cause
Agent to obtain exclusive “control” (as defined in Article 9 of the UCC) of any
such letter of credit rights in a manner reasonably acceptable to Agent.

 

 

(iii)

Borrowers shall promptly advise Agent upon any Borrower becoming aware that it
has any interests in any commercial tort claims in excess of $100,000 that
constitutes part of the Collateral, which such notice shall include descriptions
of the events and circumstances giving rise to such commercial tort claim and
the dates such events and circumstances occurred, the potential defendants with
respect to such commercial tort claim and any court proceedings that have been
instituted with respect to such commercial tort claims, and Borrowers shall,
with respect to any such commercial tort claim, execute and deliver to Agent
such documents as Agent shall request to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to any such commercial tort claim.

 

 

(iv)

Except for Accounts, Inventory in transit and Inventory in an aggregate amount
of $100,000, no Accounts or Inventory or other Collateral and no books and
records and/or software and equipment of the Borrowers regarding any of the
Collateral or any of the Borrower’s assets, liabilities, business operations or
financial condition (unless also available at a location subject to a landlord
waiver or similar agreement) shall at any time be located at any leased location
or in the possession or control of any warehouse, consignee, bailee or any of
Borrowers’ agents or processors, without prior written notice to Agent and the
receipt by Agent, of warehouse receipts, consignment agreements, landlord
waivers, or bailee waivers (as applicable) reasonably satisfactory to Agent
prior to the commencement of such lease or of such possession or control (as
applicable). Borrower has notified Agent that Collateral and books and records
are currently located at the locations set forth on Schedule 9.2. Borrowers
shall, upon the reasonable request of Agent, notify any such landlord,
warehouse, consignee, bailee, agent or

 

(i)



 



62

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

processor of the security interests and Liens in favor of Agent created pursuant
to this Agreement and the Security Documents, instruct such Person to hold all
such Collateral for Agent’s account subject to Agent’s instructions and shall
obtain an acknowledgement from such Person that such Person holds the Collateral
for Agent’s benefit.

 

(v)

Borrowers shall cause all equipment and other tangible personal property other
than Inventory to be maintained and preserved in the same condition, repair and
in working order as when new, ordinary wear and tear and casualty loss excepted,
and shall promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end. Upon request of Agent, Borrowers shall promptly deliver to Agent any and
all certificates of title, applications for title or similar evidence of
ownership of all such tangible Personal Property and shall cause Agent to be
named as lienholder on any such certificate of title or other evidence of
ownership except with respect to motor vehicles with an aggregate value of less
than $100,000. Borrowers shall not permit any such tangible personal property to
become fixtures to real estate unless such real estate is subject to a Lien in
favor of Agent.

 

 

(vi)

Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Borrower any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral. Each Borrower also ratifies its authorization for
Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

 

 

(vii)

As of the Closing Date, no Borrower holds, and after the Closing Date Borrowers
shall promptly notify Agent in writing upon creation or acquisition by any
Borrower of, any Collateral which constitutes a claim against any Governmental
Authority, including, without limitation, the federal government of the United
States or any instrumentality or agency thereof, the assignment of which claim
is restricted by any applicable Law, including, without limitation, the federal
Assignment of Claims Act and any other comparable Law. Upon the request of
Agent, Borrowers shall take such steps as may be necessary or desirable, or that
Agent may request, to comply with any such applicable Law in respect of any
claim exceeding $50,000 or $250,000 in the aggregate with respect to all such
claims.

 

 

(viii)

Borrowers shall furnish to Agent from time to time any statements and schedules
further identifying or describing the Collateral and any other information,
reports or evidence concerning the Collateral as Agent may reasonably request
from time to time.

 

 

(ix)

Notwithstanding anything in this Agreement or any other Financing Document to
the contrary, Borrowers shall not be required to take any steps (A) to perfect
any security interest in any leasehold interest in real property and (B) to
perfect any security interest under the laws of any jurisdiction other than the
United States of America (or any state thereof) in those assets as to which
Agent determines (in its reasonable discretion) that the cost of obtaining such
a security interest or perfection thereof are excessive in relation to the
benefit to Lenders of the security to be afforded thereby.

 

(i)



 



63

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(x)

If any Borrower desires to enter into a Permitted License and the proposed
licensee under such Permitted License requests that Agent enter into a
non-disturbance agreement (or similar agreement) in connection with such
Permitted License, Agent hereby agrees to negotiate in good faith and on a
commercially reasonable basis with such Borrower and such licensee to enter into
such a non-disturbance and attornment agreement with respect to the proposed
Permitted License and the Intellectual Property that is the subject thereof,
which shall provide (among other things) (A) that, notwithstanding any exercise
of rights and/or remedies by the Agent under this Agreement after a Springing IP
Event in respect of the Intellectual Property that is the subject of such
Permitted License, such licensee shall continue to have the rights and licenses
set forth in its license agreement to the extent that such licensee is in
compliance with the terms thereof; provided that in the case of any bankruptcy
or insolvency proceeding with respect to such Borrower the rights of such
licensee and the Agent shall be determined in accordance with the Bankruptcy
Code (or other Laws applicable to such proceeding), (B) an acknowledgement and
consent by such licensee of Agent’s security interest in the Collateral
(including, to the extent applicable, such Permitted License and the
Intellectual Property that is the subject thereof), and (C) that such Permitted
License shall attorn to the owner of such Intellectual Property after such
exercise of rights and remedies.

 

 

ARTICLE 10 - EVENTS OF DEFAULT

 

Section 10.1  Events of Default.  For purposes of the Financing Documents, the
occurrence of  any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:

 

(a)

(i) any Borrower shall fail to pay any principal or interest under any Financing
Document when due or pay any premium, fee or any other amount payable under any
Financing Document within three (3) Business Days of when due, or (ii) there
shall occur any default in the performance of or compliance with any of the
following sections of this Agreement: Section 2.11, Section 4.1, Section 4.2(b),
Section 4.4(c), Section 4.6, 4.15, 4.16, 4.17, Article 5, Article 6, Section 7.4
or Article 8;

 

 

(b)

any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within twenty
(20) days after the earlier of

 

 

(i)

receipt by Borrower Representative of notice from Agent or Required Lenders of
such default, or

 

(ii)

actual knowledge of any Borrower or any other Credit Party of such default;

 

(c)

any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

 

 

(d)

(i) failure of any Credit Party to pay when due or within any applicable grace
period any principal, interest or other amount on Debt (other than the Loans),
or the occurrence of any breach, default, condition or event with respect to any
Debt (other than the Loans), if the effect of such failure or occurrence is to
cause or to permit the holder or holders of any such Debt, or to cause, Debt or
other liabilities having an individual principal amount in excess of $500,000 or
having an aggregate principal amount in excess of $500,000 to become or be
declared due prior to its stated maturity, or

 

(a)



 



64

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(ii) the occurrence of any breach or default under any terms or provisions of
any Subordinated Debt Document or under any agreement subordinating the
Subordinated Debt to all or any portion of the Obligations or the occurrence of
any event requiring the prepayment of any Subordinated Debt;

 

(e)

any Credit Party or any Subsidiary of a Borrower shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

 

(f)

an involuntary case or other proceeding shall be commenced against any Credit
Party or any Subsidiary of a Borrower seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against any Credit Party or any Subsidiary of
a Borrower under applicable federal bankruptcy, insolvency or other similar law
in respect of (i) bankruptcy, liquidation, winding-up, dissolution or suspension
of general operations,

 

(ii) composition, rescheduling, reorganization, arrangement or readjustment of,
or other relief from, or stay of proceedings to enforce, some or all of the
debts or obligations, or (iii) possession, foreclosure, seizure or retention,
sale or other disposition of, or other proceedings to enforce security over, all
or any substantial part of the assets of such Credit Party or Subsidiary;

 

(g)

(i) institution of any steps by any Person to terminate a Pension Plan if as a
result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $500,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code or an event occurs that would reasonably be expected to give rise to a Lien
securing an amount on excess of $500,000 under Section 4068 of ERISA, or (iii)
there shall occur any withdrawal or partial withdrawal from a Multiemployer Plan
and the withdrawal liability (without unaccrued interest) to Multiemployer Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that any Credit Party or any member of the Controlled Group have incurred on the
date of such withdrawal) exceeds $500,000;

 

 

(h)

one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $500,000 shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of twenty (20) consecutive days during which a stay of enforcement of any
such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;

 

 

(i)

any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens
(other than as a result of any action or inaction of Agent or Required Lenders
provided that such action or inaction is not caused by any Credit Parties
failure to comply with the terms of the Financing Documents) or any Credit Party
shall so assert;

 

(a)



 



65

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(j)

the institution by any Governmental Authority of criminal proceedings against
any Credit Party;

 

 

 

(k)

an event of default occurs under any Guarantee of any portion of the

Obligations;

 

(l)

any Borrower makes any payment on account of any Debt that has been subordinated
to any of the Obligations, other than payments specifically permitted by the
terms of such subordination;

 

 

(m)

if any Borrower is or becomes an entity whose equity is registered  with the
SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;

 

 

(n)

the occurrence of any fact, event or circumstance that would reasonably be
expected to result in a Material Adverse Effect;

 

 

(o)

(i) the voluntary withdrawal or institution of any action or proceeding by the
FDA or similar Governmental Authority to order the withdrawal of any Product or
Product category from the market or to enjoin Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries from manufacturing, marketing,
selling or distributing any Product or Product category, which, in each case,
has or would reasonably be expected to result in a Material Adverse Effect, (ii)
the institution of any action or proceeding by any FDA, or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Regulatory Required Permit held by Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries, which, in each case, has or
would reasonably be expected to result in a Material Adverse Effect, (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries) by FDA, or any other Governmental Authority which
has or would reasonably be expected to result in a Material Adverse Effect, or
(iv) the occurrence of adverse test results in connection with a Product which
could result in a Material Adverse Effect; or

 

 

(p)

any Credit Party defaults in any material respect under or breaches in any
material respect any Material Contract (after any applicable grace period
contained therein), or a Material Contract shall be terminated by a third party
or parties party thereto prior to the expiration thereof, or there is a loss of
a material right of a Credit Party under any Material Contract to which it is a
party, in each case which would reasonably be expected to result in a Material
Adverse Effect.

 

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

Section 10.2  Acceleration and Suspension or  Termination of Term Loan
Commitment.  Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Term Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Term Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of

 



66

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Default specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Term Loan Commitment and
the obligations of Agent and the Lenders with respect thereto shall thereupon
immediately and automatically terminate and all of the Obligations shall become
immediately and automatically due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower and Borrowers will pay the same.

 

Section 10.3UCC Remedies.

 

(a)

Upon the occurrence of and during the continuance of an Event of Default under
this Agreement or the other Financing Documents, Agent, in addition to all other
rights, options, and remedies granted to Agent under this Agreement or at law or
in equity, may exercise, either directly or through one or more assignees or
designees, all rights and remedies granted to it under all Financing Documents
and under the UCC in effect in the applicable jurisdiction(s) and under any
other applicable law; including, without limitation:

 

 

(i)

the right to take possession of, send notices regarding, and collect directly
the Collateral, with or without judicial process;

 

 

(ii)

the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection

 

(iii)below and to take possession of Borrowers’ original books and records, to
obtain access to Borrowers’ data processing equipment, computer hardware and
software relating to the Collateral and to use all of the foregoing and the
information contained therein in any manner Agent deems appropriate, without any
liability for rent, storage, utilities, or other sums, and Borrowers shall  not
resist or interfere with such action (if Borrowers’ books and records are
prepared or maintained by an accounting service, contractor or other third party
agent, Borrowers hereby irrevocably authorize such service, contractor or other
agent, upon notice by Agent to such Person that an Event of Default has occurred
and is continuing, to deliver to Agent or its designees such books and records,
and to follow Agent’s instructions with respect to further services to be
rendered);

 

(iii)

the right to require Borrowers at Borrowers’ expense to assemble all or any part
of the Collateral and make it available to Agent at any place designated by
Lender;

 

 

(iv)

the right to notify postal authorities to change the address for delivery of
Borrowers’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Borrower; and/or

 

 

(v)

the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent  or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, or otherwise, including, without limitation, verification of
Borrowers’ compliance with applicable Laws. Borrowers shall cooperate fully with
Agent in an effort to facilitate and promptly conclude such verification
process. Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

 

(iii)



 



67

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(b)

Each Borrower agrees that a notice received by it at least ten (10) days before
the time of any intended public sale, or the time after which any private sale
or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers. At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released. Each Borrower covenants and agrees not to interfere
with  or  impose any obstacle to Agent’s exercise of its rights and remedies
with respect to the Collateral. Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Agent may sell the
Collateral without giving any warranties as to the Collateral. Agent may
specifically disclaim any warranties of title or the like. This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral. If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.

 

 

(c)

Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii)
execute  all applications and certificates in the name of such Borrower and to
prosecute and defend all actions or proceedings in connection with the
Collateral, and (iv) do any and every act which such Borrower might do in its
own behalf; it being understood and agreed that this power of attorney in this
subsection (c) shall be a power coupled with an interest and cannot be revoked.

 

 

(d)

Agent and each Lender is hereby granted a non-exclusive,  royalty-free license
or other right to use, without charge, Borrowers’ labels, mask works, rights of
use of any name, any  other Intellectual Property and advertising matter, and
any similar property as it pertains to the Collateral, in completing production
of, advertising for sale, and selling any Collateral pursuant to this Section
and, in connection with Agent’s exercise of its rights under this Section,
Borrowers’ rights under all licenses (whether as licensor or licensee) and all
franchise agreements inure to Agent’s and each Lender’s benefit.

 

 

Section 10.4Reserved.

 

Section 10.5 Default Rate of Interest. At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loans and other Obligations shall bear interest at rates that are
three percent (3.0%) per annum in excess of the rates otherwise payable under
this Agreement; provided, however, that in the
case  of  any  Event  of  Default  specified  in Section 10.1(e) or 10.1(f)
above, such default rate shall apply immediately and automatically without the
need for any election or action of any kind on the part of Agent or any Lender.

 



68

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 10.6 Setoff Rights. Upon the occurrence and during the continuance of
any Event of Default, each Lender is hereby authorized by each Borrower at any
time or from time to time, with reasonably prompt subsequent notice to such
Borrower (any prior or contemporaneous notice being hereby expressly waived) to
set off and to appropriate and to apply any and all (a) balances held by such
Lender or any of such Lender’s Affiliates at any of its offices for the account
of such Borrower or any of its Subsidiaries (regardless of whether such balances
are then due to such Borrower or its Subsidiaries), and (b) other property at
any time held or owing by such Lender to or for the credit or for the account of
such Borrower or any of its Subsidiaries, against and on account of any of the
Obligations; except that no Lender shall exercise any such right without the
prior written consent of Agent. Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender in accordance
with their respective Pro Rata Share of the Obligations. Each Borrower agrees,
to the fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

 

Section 10.7Application of Proceeds.

 

(a)

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.

 

 

(b)

Following the occurrence and continuance of an Event of Default, but absent the
occurrence and continuance of an Acceleration Event, Agent shall apply any and
all payments received by Agent in respect of the Obligations, and any and all
proceeds of Collateral received by Agent, in such order as Agent may from time
to time elect.

 

 

(c)

Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following order:
first, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding; and
fifth to any other indebtedness or obligations of Borrowers owing to Agent or
any Lender under the Financing Documents. Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out the
foregoing, (y) amounts received shall be applied  in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (z) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its Pro Rata Share of
amounts available to be applied pursuant thereto for such category.

 

(a)



 



69

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 10.8Waivers.

 

(a)

Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives: (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of its remedies; and (iii) the benefit of all valuation, appraisal and
exemption Laws. Each Borrower acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.

 

 

(b)

Each Borrower for itself and all its successors and assigns, (i) agrees that its
liability shall not be in any manner affected by any indulgence, extension of
time, renewal, waiver, or modification granted or consented to by Lender; (ii)
consents to any indulgences and all extensions of time, renewals, waivers, or
modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Borrower, Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

 

 

(c)

To the extent that Agent or any Lender may have acquiesced in any noncompliance
with any requirements or conditions precedent to the closing of the Loans or to
any subsequent disbursement of Loan proceeds, such acquiescence shall not be
deemed to constitute a waiver by Agent or any Lender of such requirements with
respect to any future disbursements of Loan proceeds and Agent may at any time
after such acquiescence require Borrowers to comply with all such requirements.
Any forbearance by Agent or Lender in exercising any right or remedy under any
of the Financing Documents, or otherwise afforded by applicable law, including
any failure to accelerate the maturity date of the Loans, shall not be a waiver
of or preclude the exercise of any right or remedy nor shall it serve as a
novation of the Notes or as a reinstatement of the Loans or a waiver of such
right of acceleration or the right to insist upon strict compliance of the terms
of the Financing Documents. Agent’s or any Lender’s acceptance of payment of any
sum secured by any of the Financing Documents after the due date of such payment
shall not be a waiver of Agent’s and such Lender’s right to either require
prompt payment when due of all other sums so secured or to declare a default for
failure to make prompt payment. The procurement of insurance or the payment of
taxes or other Liens or charges by Agent as the result of an Event of Default
shall not be a waiver of Agent’s right to accelerate the maturity of the Loans,
nor shall Agent’s receipt of any condemnation awards, insurance proceeds, or
damages under this Agreement operate to cure or waive any Credit Party’s default
in payment of sums secured by any of the Financing Documents.

 

 

(d)

Without limiting the generality of anything contained in this Agreement or the
other Financing Documents, each Borrower agrees that if an Event of Default is
continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens

 

(a)



 



70

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

and other rights, remedies or privileges provided to Agent or Lenders shall
remain in full force and effect until Agent or Lenders have exhausted all
remedies against the Collateral and any other properties owned by Borrowers and
the Financing Documents and other security instruments or agreements securing
the Loans have been foreclosed, sold and/or otherwise realized upon in
satisfaction of Borrowers’ obligations under the Financing Documents.

 

(e)

Nothing contained herein or in any other Financing Document shall be  construed
as requiring Agent or any Lender to resort to any part of the Collateral for the
satisfaction of any of Borrowers’ obligations under the Financing Documents in
preference or priority to any other  Collateral, and Agent may seek satisfaction
out of all of the Collateral or any part thereof, in its absolute discretion in
respect of Borrowers’ obligations under the Financing Documents. In addition,
Agent shall have the right from time to time to partially foreclose upon any
Collateral in any manner and for any amounts secured by the Financing Documents
then due and payable as determined by Agent in its sole discretion, including,
without limitation, the following circumstances: (i) in the event any Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and/or interest, Agent may foreclose upon all or
any part of the Collateral to recover such delinquent payments, or (ii) in the
event Agent elects to accelerate less than the entire outstanding principal
balance of the Loans, Agent may foreclose all or any part of the Collateral to
recover so much of the principal balance of the Loans as Lender may accelerate
and such other sums secured by one or more of the Financing Documents as Agent
may elect. Notwithstanding one or  more  partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

 

 

(f)

To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

 

 

Section 10.9 Injunctive Relief. The parties acknowledge and agree  that,  in
the  event  of  a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section as if this Section were a part of each Financing Document executed
by such Credit Party.

 

Section 10.10 Marshalling; Payments Set Aside. Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations. To the extent that Borrower makes any payment or Agent enforces
its Liens or Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights

 



71

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

and remedies therefor, shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or set-off had not
occurred.

 

ARTICLE 11 - AGENT

 

Section 11.1 Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto. Subject to the terms of Section
11.16 and to the terms of the other Financing Documents, Agent is authorized and
empowered to amend, modify, or waive any provisions of this Agreement or the
other Financing Documents on behalf of Lenders. The provisions of this Article
11 are solely for the benefit of Agent and Lenders and neither any Borrower nor
any other Credit Party shall have any rights as a third party beneficiary of any
of the provisions hereof. In performing its functions and duties under this
Agreement, Agent shall act solely as agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Borrower or any other Credit Party. Agent may
perform any of its duties hereunder, or under the Financing Documents, by or
through its agents, servicers, trustees, investment managers or employees.

 

Section 11.2 Agent and Affiliates. Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as  though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

 

Section 11.3 Action by Agent. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of  any Lender. Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

 

Section 11.4 Consultation with Experts. Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

 

Section 11.5 Liability of Agent. Neither Agent nor any
of  its  directors,  officers,  agents, trustees, investment managers, servicers
or employees shall be liable to any Lender for any action taken or not taken by
it in connection with the Financing Documents, except that Agent shall be liable
with respect to its specific duties set forth hereunder but only to the extent
of its own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court  of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents,
trustees, investment managers, servicers or employees shall be responsible for
or have any duty to ascertain, inquire into or verify (a) any statement,
warranty or representation made in connection with any Financing Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements specified in any Financing Document; (c) the satisfaction of any
condition specified in any Financing Document; (d) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith; (e) the existence or non-existence of any Default or Event
of Default; or (f) the financial condition of any Credit Party. Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, facsimile or electronic

 



72

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

 

Section 11.6 Indemnification. Each Lender shall, in accordance with its Pro Rata
Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder. If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

 

Section 11.7 Right to Request and Act on Instructions. Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

 

Section 11.8 Credit Decision. Each Lender acknowledges
that  it  has,  independently  and without reliance upon Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Financing
Documents.

 

Section 11.9 Collateral Matters. Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Term Loan
Commitment and payment in full of all Obligations; or (ii) constituting property
sold or disposed of as part of or in connection with any disposition permitted
under any Financing Document (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) subordinate
any Lien granted to or held by Agent under any Security Document to a Permitted
Lien that is allowed to have priority over the Liens granted to or held by Agent
pursuant to the definition of “Permitted Liens”. Upon request by Agent at any
time, Lenders will confirm Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 11.9.

 



73

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 11.10 Agency for Perfection. Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control. Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions. Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

 

Section 11.11 Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. Agent will notify each Lender of  its  receipt of any such notice.
Agent shall take such action with respect to such Default or Event of
Default  as may be requested by Required Lenders (or all or such other portion
of the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof. Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

 

Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent.

 

(a)

Agent may at any time assign its rights, powers, privileges and duties hereunder
to (i) another Lender or an Affiliate of Agent or any Lender or any Approved
Fund, or (ii) any Person to whom Agent, in its capacity as a Lender, has
assigned (or will assign, in conjunction with such assignment of agency rights
hereunder) 50% or more of its Loan in accordance with Section 11.17(a), in each
case without the consent of Lenders or Borrowers. Following any such assignment,
Agent shall  give notice to Lenders and Borrowers. Failure to give such notice
shall affect such assignment in any way or cause the assignment to be
ineffective. An assignment by Agent pursuant to this subsection (a) shall not be
deemed a resignation by Agent for purposes of subsection (b) below.

 

 

(b)

Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers. Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and Lenders that no Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.

 

 

(c)

Upon (i) an assignment permitted by subsection (a) above, or (ii) the acceptance
of a successor’s appointment as Agent pursuant to subsection (b) above, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent,

 

(a)



 



74

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

and the retiring Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrowers and such successor. After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article and Section 11.12 shall continue in
effect for the benefit of such retiring Agent and its sub-agents in respect of
any actions taken or omitted to be taken by any of them while the retiring Agent
was acting or was continuing to act as Agent.

 

Section 11.13Payment and Sharing of Payment.

 

 

(a)

Reserved.

 

(b)

Term Loan Payments. Payments of principal, interest and fees in respect of the
Term Loans will be settled on the date of receipt if received by Agent on the
last Business Day of a month or on the Business Day immediately following the
date of receipt if received on any day other than the last Business Day of a
month.

 

 

 

(c)

Return of Payments.

 

(i)

If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

 

 

(ii)

If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Document, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

 

(d)

Defaulted Lenders. The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Defaulted Lender
shall not have any voting or consent rights under or with respect to any
Financing Document or constitute a “Lender” (or be included in the calculation
of “Required Lenders” hereunder) for any voting or consent rights under or with
respect to any Financing Document.

 

 

(e)

Sharing of Payments. If any Lender shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments  entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment  or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing

 

(a)



 



75

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Lender, such portion of such purchase shall be rescinded and each Lender which
has sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such return or recovery,
without interest. Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this clause (e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 10.6) with respect to such participation as fully as if such
Lender were the direct creditor of Borrowers in the amount of such
participation). If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
clause (e) applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this clause (e) to share in the benefits of any
recovery on such secured claim.

 

Section 11.14 Right to Perform, Preserve and Protect. If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrowers’ expense. Agent is further authorized by Borrowers and Lenders to
make expenditures from time to time which Agent, in its reasonable business
judgment, deems necessary or desirable to (a) preserve or protect the business
conducted by Borrowers, the Collateral, or any portion thereof, and/or (b)
enhance the likelihood of, or maximize the amount of, repayment of the Loan and
other Obligations. Each Borrower hereby agrees to reimburse Agent on demand for
any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14. Each Lender hereby agrees to indemnify Agent upon demand for
any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14, in accordance with the provisions  of Section 11.6.

 

Section 11.15 Additional Titled Agents. Except for rights and
powers,  if  any,  expressly reserved under this Agreement to any bookrunner,
arranger or to any titled agent named on the  cover page of this Agreement,
other than Agent (collectively, the “Additional Titled Agents”), and except for
obligations, liabilities, duties and responsibilities, if any, expressly assumed
under this Agreement by any Additional Titled Agent, no Additional Titled Agent,
in such capacity, has any rights, powers, liabilities, duties or
responsibilities hereunder or under any of the other Financing Documents.
Without limiting the foregoing, no Additional Titled Agent shall have nor be
deemed to have a fiduciary relationship with any Lender. At any time that any
Lender serving as an Additional Titled Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loan, such Lender
shall be deemed to have concurrently resigned as such Additional Titled Agent.

 

Section 11.16Amendments and Waivers.

 

(a)

No provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by Borrowers, the Required
Lenders and any other  Lender to the extent required under Section 11.16(b);
provided, however, the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

 

 

(b)

In addition to the required signatures under Section 11.16(a), no provision of
this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

 

 

(i)if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or

 

 

(ii)

if the rights or duties of Agent are affected thereby, by Agent;

 

(i)





76

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification
shall,  unless  signed  or  otherwise  approved  in  writing  by  all  the  Lenders  directly  affected
thereby,

(A)reduce the principal of, rate of interest on or any fees with respect to any
Loan or forgive any principal, interest (other than default interest) or fees
(other than late charges) with respect to any Loan;

(B)postpone the date fixed for, or waive, any payment (other than any mandatory
prepayment pursuant to Section 2.1(b)(ii)) of principal of any Loan, or of
interest on any Loan (other than default interest) or any fees provided for
hereunder (other than late charges) or postpone the date of termination of any
commitment of any Lender hereunder; (C) change the definition of the term
Required Lenders or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
the Collateral, authorize any Borrower to sell or otherwise dispose of all or
substantially all of the Collateral, release any Guarantor of all or any portion
of the Obligations or its Guarantee obligations with respect thereto, or consent
to a transfer of any of the Intellectual Property, except, in each case with
respect to this clause (D), as otherwise may be provided in this Agreement  or
the  other  Financing  Documents  (including  in  connection  with  any  disposition  permitted
hereunder);

(E)amend, waive or otherwise modify this Section 11.16(b) or the definitions of
the terms used in this Section 11.16(b) insofar as the definitions affect the
substance of this Section 11.16(b); (F) consent to the assignment, delegation or
other transfer by any Credit Party of any of its rights and obligations under
any Financing Document or release any Borrower of its payment obligations under
any Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
of Pro Rata Share, Term Loan Commitments, or Term Loan Commitment Percentage or
that provide for the Lenders to receive their Pro Rata Shares of any fees,
payments, setoffs or proceeds of Collateral hereunder. It is hereby understood
and agreed that all Lenders shall be deemed  directly affected by an amendment,
waiver or other modification of the type described in the preceding clauses (C),
(D), (E), (F) and (G) of the preceding sentence.

 

Section 11.17Assignments and Participations.

 

 

(a)

Assignments.

 

(i)

Any Lender may at any time assign to one or more Eligible Assignees all or any
portion of such Lender’s Loan together with all related obligations of such
Lender hereunder. Except as Agent may otherwise agree, the amount of any
such  assignment (determined as of the date of the applicable Assignment
Agreement or, if a “Trade Date” is specified in such Assignment Agreement, as of
such Trade Date) shall be in a minimum aggregate amount equal to $1,000,000 or,
if less, the assignor’s entire interests in the outstanding Loan; provided,
however, that, in connection with simultaneous assignments to two or more
related Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

 

 

(ii)

From and after the date on which the conditions described above have been met,
(A) such Eligible Assignee shall be deemed automatically to have become a party
hereto and, to the extent of the interests assigned to such Eligible Assignee
pursuant to such Assignment Agreement, shall have the rights and obligations of
a Lender hereunder, and (B) the assigning Lender, to the extent that rights and
obligations hereunder have been assigned by it

 

(i)



 



77

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

pursuant to such Assignment Agreement, shall be released from its rights and
obligations hereunder (other than those that survive termination pursuant to
Section 12.1). Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible Assignee’s Loan (and, as applicable, Notes in
the principal amount of that portion of the principal amount of the Loan
retained by the assigning Lender). Upon receipt by the assigning Lender of such
Note, the assigning Lender shall return to Borrower Representative any prior
Note held by it.

 

(iii)Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
error, and Borrower, Agent and Lenders shall treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. Such Register shall be available for inspection by
Borrower and any Lender, at any reasonable time upon reasonable prior notice to
Agent. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Obligations (each, a “Participant
Register”). The entries in the Participant Registers shall be conclusive, absent
manifest error. Each Participant Register shall be available for inspection by
Borrower and Agent at any reasonable time upon reasonable prior notice to the
applicable Lender; provided, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person (including Borrower) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. For the avoidance of doubt, Agent (in
its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

(iv)

Notwithstanding the foregoing provisions of this Section 11.17(a) or any other
provision of this Agreement, any Lender may at any time pledge or assign a
security  interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a  party hereto.

 

 

(v)

Notwithstanding the foregoing provisions of this Section 11.17(a) or any other
provision of this Agreement, Agent has the right, but not the obligation, to
effectuate assignments of Loan via an electronic settlement system acceptable to
Agent as designated in writing from time to time to Lenders by Agent (the
“Settlement Service”). At any time when Agent elects, in its sole discretion, to
implement such Settlement Service, each such assignment shall be effected by the
assigning Lender and proposed assignee pursuant to the procedures then in effect
under the Settlement Service, which procedures shall be consistent with the
other provisions of this Section 11.17(a). Each assigning Lender and proposed
Eligible Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loan pursuant to the Settlement
Service. With the prior written approval of Agent,

 

(i)



 



78

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Agent’s approval of such Eligible Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service. Assignments and assumptions of the Loan shall be effected by
the provisions otherwise set forth herein until Agent notifies Lenders of the
Settlement Service as set forth herein.

 

(b)

Participations. Any Lender may at any time, without the consent of,  or  notice
to, any Borrower or Agent, sell to one or more Persons (other than any Borrower
or any Borrower’s Affiliates) participating interests in its Loan, commitments
or other interests hereunder (any such Person, a “Participant”). In the event of
a sale by a Lender of a participating interest to a Participant, (i) such
Lender’s obligations hereunder shall remain unchanged for all purposes, (ii)
Borrowers and Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder, and (iii) all
amounts payable by each Borrower shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender. Each Borrower
agrees that if amounts outstanding under this Agreement are due and payable (as
a result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided,
however, that such right of set-off shall be subject to the obligation of each
Participant to share with Lenders, and Lenders agree to share with each
Participant, as provided in Section 11.5.

 

 

(c)

Replacement of Lenders. Within thirty (30) days after: (i) receipt by Agent of
notice and demand from any Lender for payment of additional costs as provided in
Section 2.8(d), which demand shall not have been revoked, (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), (iii) any
Lender is a Defaulted Lender, and the circumstances causing such status shall
not have been cured or waived; or (iv) any failure by any Lender to consent to a
requested amendment, waiver or modification to any Financing Document in which
Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender, or each Lender affected thereby, is
required with respect thereto (each relevant Lender in the foregoing clauses (i)
through (iv) being an “Affected Lender”) each of Borrower Representative and
Agent may, at its option, notify such Affected Lender and, in the case of
Borrowers’ election, Agent, of such Person’s intention to obtain, at Borrowers’
expense, a replacement Lender (“Replacement Lender”) for such Lender, which
Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender. In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in Section
11.17(a); provided, however, that (A) Borrowers shall have reimbursed such
Lender for its increased costs and additional payments for which it is entitled
to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable, of this
Agreement through the date of such sale and assignment, and

 

(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and Section
11.17(a). Upon any such assignment and payment, such replaced Lender shall no
longer constitute a “Lender” for purposes hereof, other than with respect to
such rights and obligations that survive termination as set forth in Section
12.1.

 



79

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

(d)

Credit Party Assignments. No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

 

 

Section 11.18 Funding and Settlement Provisions Applicable
When  Non-Funding  Lenders Exist. So long as Agent has not waived the conditions
to the funding of Loans set forth in Section 7.2 or Section 2.1, any Lender may
deliver a notice to Agent stating that such Lender shall not fund the Term Loan
due to the non-satisfaction of one or more conditions to funding Loans set forth
in Section 7.2 or Section 2.1, and specifying any such non-satisfied conditions.
Any Lender delivering any such notice shall become a non-funding Lender (a
“Non-Funding Lender”) for purposes of this Agreement commencing on the Business
Day following receipt by Agent of such notice, and shall cease to be a Non-
Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non- Funding Lender. Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Term Loans
outstanding in excess of $0; provided, however, that during any period of time
that any Non-Funding Lender exists, and notwithstanding any provision to the
contrary set forth herein, the following provisions shall apply:

 

 

(a)

[reserved].

 

(b)

Except as provided in clause (a) above, Term Loan Commitment Amount of each
Non-Funding Lender shall be deemed to be $0.

 

 

 

(c)

[reserved].

 

(d)

The Term Loan Commitment at any date of determination during such period shall
be deemed to be equal to the sum of (i) the aggregate Term Loan Commitment
Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus
(ii) the aggregate principal amount outstanding under the Term Loans of all
Non-Funding Lenders as of such date.

 

 

Section 11.19Reserved.

 

Section 11.20 Definitions. As used in this Article 11, the following terms have
the following meanings:

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

 

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to

Agent.

 

“Defaulted Lender” means any Lender that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
Agent and Borrower Representative in writing that such failure is the result of
such Lender's good

 



80

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified any Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender's good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party or the Borrower Representative, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulted Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Agent, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy, insolvency or other
similar law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets. Any
determination by Agent that a Lender is a Defaulted Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulted Lender upon delivery of
written notice of such determination to Borrower Representative and each Lender.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and

(d) any other Person (other than a natural person) approved by Agent; provided,
however, that notwithstanding the foregoing, (x) “Eligible Assignee” shall not
include (i) any Borrower or any of a Borrower’s Affiliates or (ii) unless an
Event of Default has occurred and is continuing, (A) any hedge fund or private
equity fund that is primarily and directly engaged in the business of purchasing
distressed debt or (B) any direct competitor of Credit Parties, in each case, as
determined by Agent in its reasonable discretion, and (y) no proposed assignee
intending to assume any unfunded portion of the Term Loan Commitment shall be an
Eligible Assignee unless such proposed assignee either already holds a portion
of such Term Loan Commitment, or has been approved as an Eligible Assignee by
Agent.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and

(b)if no such rate is so published on such next preceding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day on such transactions as determined by Agent.

 

ARTICLE 12 - MISCELLANEOUS

 

Section 12.1 Survival. All agreements, representations
and  warranties  made  herein and in  every other Financing Document shall
survive the execution and delivery of this Agreement and the other Financing
Documents and the other Operative Documents. The provisions of Section 2.10
and  Articles 11 and 12 shall survive the payment of the Obligations (both with
respect to any Lender and all Lenders collectively) and any termination of this
Agreement and any judgment with respect to any Obligations, including any final
foreclosure judgment with respect to any Security Document, and no unpaid or
unperformed, current or future, Obligations will merge into any such judgment.

 

Section 12.2 No Waivers. No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single

 



81

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The rights and remedies
herein and therein provided shall be cumulative and not exclusive of any rights
or remedies provided by law. Any reference in any Financing Document to the
“continuing” nature of any Event of Default shall not be construed as
establishing or otherwise indicating that any Borrower or any other Credit Party
has the independent right to cure any such Event of Default, but is rather
presented merely for convenience should such Event of Default  be waived in
accordance with the terms of the applicable Financing Documents.

 

Section 12.3Notices.

 

(a)

All notices, requests and other communications to any party hereunder shall be
in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c). Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).

 

 

(b)

Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified Agent that it is incapable of receiving
notices by electronic communication. Agent or Borrower Representative may, in
their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.

 

 

(c)

Unless Agent otherwise prescribes, (i) notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

 

 

Section 12.4 Severability. In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 12.5  Headings.   Headings and captions used in the Financing Documents
(including   the Exhibits, Schedules and Annexes hereto and thereto) are
included for convenience of reference only and shall not be given any
substantive effect.

 



82

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

Section 12.6Confidentiality.

 

 

(a)

[Reserved].

 

(b)

Agent and each Lender shall hold all non-public information regarding the Credit
Parties and their respective businesses and obtained by Agent or any Lender
pursuant to the requirements hereof in accordance with such Person’s customary
procedures for handling information of such nature, except that disclosure of
such information may be made (i) to their respective agents, employees,
Subsidiaries, Affiliates, attorneys, auditors, professional consultants, rating
agencies, insurance industry associations and portfolio management services,
(ii) to prospective transferees or purchasers of any interest in the Loans,
Agent or a Lender, provided, however, that any such Persons are bound by
obligations of confidentiality, (iii) as required by Law, subpoena, judicial
order or similar  order and in connection with any litigation, (iv) as may be
required in connection with the examination, audit or similar investigation of
such Person, and (v) to a Person that is a trustee, investment advisor or
investment manager, collateral manager, servicer, noteholder or secured party in
a Securitization (as hereinafter defined) in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For the purposes of this Section, “Securitization” shall mean
(A) the pledge of the Loans as collateral security for loans to a Lender, or (B)
a public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the Loans. Confidential
information shall include only such information identified as such at the time
provided to Agent and shall not include information that either: (y) is in the
public domain, or becomes part of the public  domain  after disclosure to such
Person through no fault of such Person, or (z) is disclosed to such Person by a
Person other than a Credit Party, provided, however, Agent does not have actual
knowledge that such Person is prohibited from disclosing such information. The
obligations  of  Agent  and  Lenders  under  this Section 12.6 shall supersede
and replace the obligations of Agent and Lenders under any confidentiality
agreement in respect of this financing executed and delivered by Agent or any
Lender prior to the date hereof.

 

 

Section 12.7 Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

 

Section 12.8GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

(a)

THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL DISPUTES
AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

 

(b)

EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED IN THE STATE OF NEW YORK IN THE CITY OF

 

(a)



 



83

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

NEW YORK, BOROUGH OF MANHATTAN, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.
EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE UPON  SUCH BORROWER BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET
FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME  HAS BEEN POSTED.

 

(c)

Each Borrower, Agent and each Lender agree that each Loan (including those made
on the Closing Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Financing Document shall be deemed to
have been performed in, the State of Maryland. Nothing in this Section 12.8(c)
shall amend or modify Sections 12.8(a) or (b) in any respect.

 

 

Section 12.9 WAIVER OF JURY TRIAL. EACH BORROWER, AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

 

Section 12.10Publication; Advertisement.

 

(a)

Publication. No Credit Party will directly or indirectly publish, disclose or
otherwise use in any advertising material, promotional material, press release
or interview, any reference to the name, logo or any trademark of MCF or any of
its Affiliates or any reference to this Agreement or the financing evidenced
hereby, in any case except (i) as required by Law, subpoena or judicial
or  similar order, in which case the applicable Credit Party shall, to the
extent legally permitted to do so, give Agent prior written notice of such
publication or other disclosure, or (ii) with MCF’s prior written consent.

 

 

(b)

Advertisement. Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication. In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date. With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding

 

(a)



 



84

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

the contents of any such tombstone, advertisement or information, as applicable,
prior to its submission for publication and, following such review period, MCF
may, from time to time, publish such information in any media form desired by
MCF, until such time that Borrowers shall have requested MCF cease any such
further publication.

 

Section 12.11 Counterparts; Integration. This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Signatures by facsimile or by electronic mail delivery of
an electronic version of any executed signature page shall bind the parties
hereto. This Agreement and the other Financing Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

 

Section 12.12 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

Section 12.13 Lender Approvals. Unless expressly provided herein to
the  contrary,  any approval, consent, waiver or satisfaction of Agent or
Lenders with respect to any matter that is the subject of this Agreement, the
other Financing Documents may be granted or withheld by Agent and Lenders in
their sole and absolute discretion and credit judgment.

 

Section 12.14Expenses; Indemnity

 

(a)

Borrowers hereby agree to promptly pay (i) all reasonable costs and expenses of
Agent (including, without limitation, the fees, costs and expenses of counsel
to, and independent appraisers and consultants retained by Agent) in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Financing Documents;

 

 

(iii)

without limitation of the preceding clause (i), all costs and expenses of Agent
in connection with

(A) protecting, storing, insuring, handling, maintaining or selling any
Collateral, (B) any litigation, dispute, suit or proceeding relating to any
Financing Document, and (C) any workout, collection, bankruptcy, insolvency and
other enforcement proceedings under any and all of the Financing Documents; (iv)
without limitation of the preceding clause (i), all reasonable costs and
expenses of Agent in connection with Agent’s reservation of funds in
anticipation of the funding of the initial Loans to be made hereunder; and (v)
all costs and expenses incurred by Lenders in connection with any litigation,
dispute, suit or proceeding relating to any Financing Document and in connection
with any workout, collection, bankruptcy, insolvency and other enforcement
proceedings under any and all Financing Documents, whether or not Agent or
Lenders are a party thereto. If Agent or any Lender uses in-house counsel for
any of these purposes, Borrowers further agree that the Obligations include

 



85

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by Agent or such Lender for the
work performed.

 

(b)

Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and

 

(ii)proposed and actual extensions of credit under this Agreement) and the use
or intended use of the proceeds of the Loans, except that Borrower shall have no
obligation hereunder to an Indemnitee with respect to any liability resulting
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a final non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertaking set forth in the immediately
preceding sentence may be unenforceable, Borrower shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable Law to the
payment and satisfaction of all such indemnified liabilities incurred by the
Indemnitees or any of them.

 

(c)

Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT  OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

 

Section 12.15RESERVED.

 

Section 12.16 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored

 



86

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

or returned by any obligee of the Obligations, whether as a fraudulent
preference reviewable transaction or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

Section 12.17 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrowers and Agent and each Lender and their respective
successors and permitted assigns.

 

Section 12.18 USA PATRIOT Act Notification. Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

 

Section 12.19Existing Agreements Superseded; Exhibits and Schedules.

 

(a)

The Original Credit Agreement, including the schedules thereto, is superseded by
this Agreement, including the schedules hereto, which has been executed in
amendment, restatement and modification of, but not in novation or
extinguishment of, the obligations under the Original Credit Agreement. It is
the express intention of the parties hereto to reaffirm the indebtedness created
under the Original Credit Agreement, as amended and restated hereby, which is
secured by the Collateral. Any and all outstanding amounts under the Original
Credit Agreement including, but not limited to principal, accrued interest, fees
(except as otherwise provided herein) and other charges, as of the Closing Date
shall be carried over and deemed outstanding under this Agreement.

 

 

(b)

Each Borrower reaffirms its obligations under each Financing Document to which
it is a party, including but not limited to the Security Documents and the
schedules thereto.

 

 

(c)

Each Borrower acknowledges and confirms that (i) the Liens and security
interests granted pursuant to the Financing Documents secure the indebtedness,
liabilities and obligations of the Borrowers to Agent and the Lenders under the
Original Credit Agreement, as amended and restated hereby, and that the term
“Obligations” as used in the Financing Documents (or any other term used therein
to describe or refer to the indebtedness, liabilities and obligations of the
Borrowers to Agent and the Lenders) includes, without limitation, the
indebtedness, liabilities and obligations of the Borrowers under this Agreement
and the Notes to be delivered hereunder, if any, and under the Original Credit
Agreement, as amended and restated hereby, as the same further may be amended,
restated, supplemented and/or modified from time to time, and (ii) the grants of
Liens under and pursuant to the Financing Documents shall continue unaltered,
and each other Financing Document shall continue in full force and effect in
accordance with its terms unless otherwise amended by the parties thereto, and
the parties hereto hereby ratify and confirm the terms thereof as being in full
force and effect and unaltered by this Agreement and all references in the any
of the Financing Documents to the “Credit Agreement” shall be deemed to refer to
this Amended and Restated Credit Agreement.

 

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 



87

MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWER REPRESENTATIVE:

 

APTEVO THERAPEUTICS INC.




By:/s/Jeff Lamothe
Name: Jeff Lamothe
Title: Treasurer

 

Address:

2401 4th Avenue, Suite 1050
Seattle, WA 98121

Attn:  General Counsel
Facsimile:  206.838.0503
E-Mail:  jlamothe@apvo.com

 

 

 

 

 





MidCap I Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

 

 



--------------------------------------------------------------------------------

BORROWERS

 

APTEVO THERAPEUTICS INC.




By:/s/Jeff Lamothe
Name: Jeff Lamothe
Title: Treasurer

Aptevo BioTherapeutics LLC

 

By:/s/Jeff Lamothe
Name: Jeff Lamothe
Title: Treasurer

Aptevo Research and Development LLC




By:/s/Jeff Lamothe
Name: Jeff Lamothe
Title: Treasurer

 

 





MidCap / Aptevo Therapeut ics / Amended and Restated Credit and Security
Agreement

 

 



--------------------------------------------------------------------------------

AGENT:

 

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

 

By: /s/Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Aptevo transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 

 

 

Payment Account Designation:

SunTrust Bank, N.A.
ABA #:  061000104
Account Name:  MidCap Financial Trust – Collections
Account #:  1000113400435

Attention:  Aptevo Therapeutics

 

 





MidCap / Aptevo T herapeutics / Amended and Restated Credi t and Secu rity
Agreeme nt

 

 



--------------------------------------------------------------------------------

LENDER:

APOLLO INVESTMENT CORPORATION

 

By: Apollo Investment Management, L.P., as Advisor

By: ACC Management, LLC, as its General Partner

By: /s/ Tanner Powell

Name: Tanner Powell

Title: Authorized Signatory

 

 

Address:

 

Apollo Investment Corporation
9 West 57th Street, 37th Floor
New York, New York 10019
Attn: Howard Widra
E-mail: hwidra@apolloLP.com

with a copy to:

Apollo Investment Corporation
730 Fifth Avenue, 11th Floor
New York, New York 10019
Attn: Sheriff Ibrahim, Jonathan Krain
Facsimile: 602-680-4108
E-mail: RealEstateOps@apolloLP.com,
16026804108@tls.ldsprod.com



M1dCap I Aptcvo ThaapcUllc::i / Amended and Rcs1a1cd Crcdi1 nnd Sccurily
Agrccmcnl

 

 



--------------------------------------------------------------------------------


LENDER:

ELM 2016-1 TRUST

 

 

By: MidCap Financial Services Capital Management, LLC, as Servicer

 

By:_/s/John O’Dea
Name: John O’Dea
Title: Authorized Signatory

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Aptevo transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 

 





M1dCap I Aptcvo ThaapcUllc::i / Amended and Rcs1a1cd Crcdi1 nnd Sccurily
Agrccmcnl

 

 



--------------------------------------------------------------------------------


LENDER:

FLEXPOINT MCLS SPV LLC

 

 

By: /s/ Daniel Edelman

Name:  Daniel Edelman

Title: Vice President

 

 

Address:

 

Flexpoint MCLS SPV, LLC

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Aptevo transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

with a copy to:

 

Flexpoint MCLS SPV, LLC

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MidCap / Aptevo Therapeutics/ Amended and Restated Credit and Security Agreement

 

 

--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES

 

Annex ACommitment Annex

 

 

EXHIBITS

 

Exhibit A[Reserved]

Exhibit BForm of Compliance Certificate

Exhibit C[Reserved]

Exhibit DForm of Notice of Borrowing

Exhibit EForm of Payment Notification

Exhibit FForm of Closing Checklist

 

 

SCHEDULES

 

Schedule 2.1Scheduled Principal Payments for Term Loan

Schedule 3.1Existence, Organizational ID Numbers, Foreign Qualification, Prior
Names Schedule 3.4Capitalization

Schedule 3.6Litigation

Schedule 3.17Material Contracts Schedule 3.18Environmental Compliance Schedule
3.19Intellectual Property

Schedule 4.9Litigation, Governmental Proceedings and Other Notice Events
Schedule 5.1Debt; Contingent Obligations

Schedule 5.2Liens

Schedule 5.7Permitted Investments

Schedule 5.8Affiliate Transactions

Schedule 5.11Business Description

Schedule 5.14Deposit Accounts and Securities Accounts Schedule 6.2Net Commercial
Product Revenue Schedule 7.4Post-Closing Obligations

Schedule 8.2(a)Licensing and Products

Schedule 8.2(b)Exceptions to Healthcare Representations and Warranties Schedule
9.1Collateral

Schedule 9.2Location of Collateral

 



MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 



--------------------------------------------------------------------------------

Annex A to Credit Agreement (Commitment Annex)

 

 

 

 

 

 

Lender

Term Loan Commitment Amount

Term Loan Commitment Percentage



 

ELM 2016-1

Trust

Apollo Investment Corporation

Flexpoint MCLS SPV LLC

$10,285,714.2951.43%

 

$8,571,428.5742.86%

 

$1,142,857.145.71%

 

TOTALS$20,000,000.00100%

 



MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 



--------------------------------------------------------------------------------

Exhibit A to Credit Agreement (Reserved)

 



MidCap / Aptevo Therapeutics / Amended and Restated Credit and Security
Agreement

\\DC - 036639/000031 - 12505399

 

 

 



--------------------------------------------------------------------------------

Exhibit B to Credit Agreement (Form of Compliance Certificate)

 

COMPLIANCE CERTIFICATE

 

This  Compliance  Certificate  is given by , a Responsible Officer of Aptevo
Therapeutics Inc. (the “Borrower Representative”), pursuant to that certain
Amended and Restated Credit and Security Agreement dated as of August 6, 2018
among Borrower Representative, Aptevo Biotherapeutics LLC, Aptevo Research and
Development LLC, and any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), MidCap Financial Trust, individually as a Lender
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)the financial statements delivered with this certificate in accordance with
Section 4.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements, subject, in the case of interim financial statements,
to year end reconciliation and the absence of footnotes;

 

(b)I have reviewed the terms of the Credit Agreement and have made, or caused to
be made under my supervision, a review in reasonable detail of the transactions
and conditions of Borrowers and their Consolidated Subsidiaries during the
accounting period covered by such financial statements, and such review has not
disclosed the existence during or at the end of such accounting period, and I
have no knowledge of the existence as of the date hereof, of any condition or
event that constitutes a Default or an Event of Default, except as set forth in
Schedule 1 hereto, which includes a description of the nature and period of
existence of such Default or an Event of Default and what action Borrowers have
taken, are undertaking and propose to take with respect thereto;

 

(c)except as noted on Schedule 2 attached hereto, Schedule 9.2 to the Credit
Agreement contains a complete and accurate list of all business locations of
Borrowers and Guarantors and all names under which Borrowers and Guarantors
currently conduct business; Schedule 2 specifically notes any changes in the
names under which any Borrower or Guarantors conduct business;

 

(d)except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral, or (ii) any failure of any Borrower or
any Guarantors to make required payments of withholding or other tax obligations
of any Borrower or any Guarantors during the accounting period to which the
attached statements pertain or any subsequent period;

 

(e)except as noted on Schedule 4 attached hereto, Schedule 5.14 to the Credit
Agreement contains a complete and accurate statement of all deposit accounts or
investment accounts maintained by Borrowers and Guarantors;

 

(f)except as noted on Schedule 5 attached hereto and Schedule 3.6 to the Credit
Agreement, the undersigned has no knowledge of any current, pending or
threatened: (i) litigation against the Borrowers or any Guarantors, (ii)
material inquiries, investigations or proceedings concerning the

(a)



Exhibit B – Page 1

 

 



--------------------------------------------------------------------------------

business affairs, practices, licensing or reimbursement entitlements of
Borrowers or any Guarantors, or

 

(iii)

material default by Borrowers or any Guarantors under any Material Contract to
which it is a party;

 

(g)except as noted on Schedule 6 attached hereto, no Borrower or Guarantor has
acquired, by purchase, by the approval or granting of any application for
registration (whether or not such application was previously disclosed to Agent
by Borrowers) or otherwise, any Intellectual Property that is registered with
any United States or foreign Governmental Authority, or has filed with any such
United States or foreign Governmental Authority, any new application for the
registration of any Intellectual Property, or acquired rights under a license as
a licensee with respect to any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person, that has not previously been reported to Agent on Schedule 3.17 to the
Credit Agreement or any Schedule 6 to any previous Compliance Certificate
delivered by Borrower to Agent;

 

(h)except as noted on Schedule 7 attached hereto, no Borrower or Guarantor has
acquired, by purchase or otherwise, any Chattel Paper, Letter of Credit Rights,
Instruments, Documents or Investment Property that has not previously been
reported to Agent on any Schedule 7 to any previous Compliance Certificate
delivered by Borrower Representative to Agent;

 

(i)except as noted on Schedule 8 attached hereto, no Borrower or Guarantor is
aware of any commercial tort claim that has not previously been reported to
Agent on any Schedule 8 to any previous Compliance Certificate delivered by
Borrower Representative to Agent; and

 

(j)Borrowers and Guarantor are in compliance with the covenants contained in
Article 6 of the Credit Agreement, and in any Guarantee constituting a part of
the Financing Documents, as demonstrated by the calculation of such covenants
below, except as set forth below; in determining such compliance, the following
calculations have been made: [See attached worksheets]. Such calculations  and
the certifications contained therein are true, correct and complete1.

 

The foregoing certifications and computations are made as of , 201 (end of
month) and as of , 201 .

 

Sincerely,

 

Aptevo Therapeutics Inc.

 

By: Name: Title:

 

 

 

 

 

 

 

 

 

 



1 Note to draft: to be included only with quarterly compliance certificates.

 



Exhibit B – Page 2

 

 



--------------------------------------------------------------------------------

Exhibit C to Credit Agreement (Reserved)

 

 

--------------------------------------------------------------------------------

Exhibit D to Credit Agreement (Form of Notice of Borrowing)

 

NOTICE OF BORROWING

 

This  Notice  of  Borrowing  is given by , a Responsible Officer of Aptevo
Therapeutics Inc. (the “Borrower Representative”), pursuant to that certain
Amended and Restated Credit and Security Agreement dated as of August 6, 2018
among Borrower Representative, Aptevo Biotherapeutics LLC, Aptevo Research and
Development LLC, and any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), MidCap Financial Trust, individually as a Lender
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $ of Term Loans on , 201 .

 

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete in all material respects as of the date hereof, except to
the extent such representation or warranty relates to a specific date, in which
case such representation or warranty is true, correct and complete as of such
earlier date; provided, however, in each case, such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof, and (c) no Default or
Event of Default has occurred and is continuing on  the date hereof.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this         day of , 201 .

 

Sincerely,

 

Aptevo Therapeutics Inc.

 

By: Name: Title:

 

 

--------------------------------------------------------------------------------

Exhibit E to Credit Agreement (Form of Payment Notification)

 

PAYMENT NOTIFICATION

 

This Payment Notification is given by , a Responsible Officer of Aptevo
Therapeutics Inc. (the “Borrower Representative”), pursuant to that certain
Amended and Restated Credit and Security Agreement dated as August 6, 2018among
Borrower Representative, Aptevo Biotherapeutics LLC, Aptevo Research and
Development LLC, and the other Borrowers signatory thereto and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized
terms  used herein without definition shall have the meanings set forth in the
Credit Agreement.

 

Please be advised that funds in the amount of $ will be wire transferred to
Agent on , 201_. Such funds shall constitute [an optional] [a mandatory]
prepayment of the Term Loans, with such prepayments to be applied in the manner
specified in Section 2.1(a)(iii). [Such mandatory prepayment is being made
pursuant to Section of the Credit Agreement.]

 

Fax to MCF Operations 301-941-1450 no later than noon Eastern time.

 

Note: Funds must be received in the Payment Account by no later than noon
Eastern time for same day application

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Payment Notification this         day of , 201 .

 

Sincerely,

 

Aptevo Therapeutics Inc.

 

By: Name: Title:

 

 

--------------------------------------------------------------------------------

Exhibit F to Credit Agreement (Form of Closing Checklist)

 

 

--------------------------------------------------------------------------------





[gnryjs1epzol000002.jpg]

 

 

 

APTEVO THERAPUETICS INC.



 

$20,000,000 TERM LOAN

by MIDCAP FINANCIAL TRUST

 

 

 

 

 

CLOSING CHECKLIST

Key:

 

BBorrower – Aptevo Therapeutics Inc. and certain of its direct and indirect
Subsidiaries BCBorrower’s Counsel – Morgan Lewis

LLenders – MidCap Financial Trust and Others LCMCF’s Counsel – Hogan Lovells US
LLP

 

 

Closing Item

 

I.TERM SHEET/COMMITMENT

LETTER/CREDIT

A.Term Sheet

B.Credit Committee Memorandum

C.Pre-Closing Memo

II. TERM LOAN DOCUMENTS

A.Perfection Certificate

B.A&R Credit and Security Agreement

(i)Schedules

(ii)Exhibits

C.UCC-1 Financing Statements

D.Reaffirmation Agreement

E.Third A&R Fee Letter

F.Updated IP Security Agreement Schedules

G.Solvency Certificate

H.Wells Fargo Securities Account Control Agreement Reaffirmation

I.Legal Opinion

III. ORGANIZATIONAL DOCUMENTS

A.General Certificate of Secretary of each Credit Party, with Exhibits:

•Formation Document/Articles

•Governing Agreement/Bylaws

•Incumbency Certificate

•Authorizing Resolutions

 

MidCap / Aptevo Therapeutics / Closing Checklist

 





\\DC - 036639/000031 - 12505755 v8

 

 



--------------------------------------------------------------------------------

•Good Standing Certificates

•Foreign Qualification to Do Business

IV. FINANCIAL, LIEN AND OTHER MISC. DILIGENCE

A.UCC, Lien and Litigation Searches

B.Intellectual Property searches

C.Certified Financial Statements and other financial diligence

D.Background Checks on Principals

V. LOAN AND LEASE DILIGENCE AND

OTHER MATERIAL CONTRACTS

A.Material Contracts, material licenses and any related legal diligence

B.Updated Insurance Certificates

C.KYC diligence and any other diligence

VI. POST CLOSING

A.Post-Closing UCC Searches

B.Closing Binder

 



\\DC - 036639/000031 - 12505755 v8

 

2

 

 



--------------------------------------------------------------------------------

Exhibit G to Credit Agreement (Form of Intellectual Property Security Agreement)

 

 

--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This   Intellectual   Property   Security   Agreement   is   entered   into   as
of the day of

, by and among MIDCAP FINANCIAL TRUST, a Delaware statutory trust (“Agent”) and
APTEVO THERAPEUTICS INC., a Delaware corporation (“Aptevo Therapeutics”), APTEVO
BIOTHERAPEUTICS LLC, a Delaware limited liability company (“Aptevo
BioTherapeutics”), and APTEVO RESEARCH AND DEVELOPMENT LLC, a Delaware limited
liability company (“Aptevo R&D, and Aptevo R&D together with Aptevo
Therapeutics, Aptevo BioTherapeutics and any other Person that joins this
agreement as a Grantor, each a “Grantor” and collectively, the “Grantors”).

 

RECITALS

 

A.The Lenders made and have agreed to make certain advances of money and to
extend certain financial accommodation to the Grantors (the “Credit Extensions”)
in the amounts and manner set forth in that certain Amended and Restated Credit
and Security Agreement by and between Agent, the Lenders and the Grantors dated
as of August 6, 2018 (as the same may be amended, modified or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein without
definition are used as defined in the Credit Agreement). The Lenders are willing
to continue to make the Credit Extensions to the Grantors, but only upon the
condition, among others, that the Grantors shall grant to Agent, for the ratable
benefit of the Lenders, a security interest in certain Copyrights, Trademarks,
Patents, and Mask Works (as each term is described below) to secure the
obligations of the Grantors under the Credit Agreement.

 

B.Pursuant to the terms of the Credit Agreement, each Grantor has granted to
Agent, for the ratable benefit of the Lenders, a security interest in all of
such Grantor's right, title and interest, whether presently existing or
hereafter acquired, in, to and under all of the Collateral.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Credit
Agreement, each Grantor hereby represents, warrants, covenants and agrees as
follows:

 

AGREEMENT

 

To secure its obligations under the Credit Agreement, each Grantor grants and
pledges to Agent, for the ratable benefit of the Lenders, a security interest in
all of such Grantor's right, title and interest in, to and under its
Intellectual Property other than any Excluded Property (all of which shall
collectively be called the “Intellectual Property Collateral”), including,
without limitation, the following (except, in each case, to the extent
constituting Excluded Property):

 

(a)Any and all copyright rights, copyright applications, copyright
registrations  and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

 

(b)

Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

 

(a)



 



MidCap / Aptevo / IP Security Agreement

\\DC - 036639/000031 - 10307000

 

 

 



--------------------------------------------------------------------------------

(c)Any and all design rights that may be available to such Grantor now or
hereafter existing, created, acquired or held;

 

(d)

All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of  the  same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

 

 

(e)Any trademark and servicemark rights, whether registered or not, applications
to register and registrations of the same and like protections, and the entire
goodwill of the business of such Grantor connected with and symbolized by such
trademarks, including without limitation those set forth on Exhibit C attached
hereto (collectively, the “Trademarks”);

 

(f)

All mask works or similar rights available for the protection of semiconductor
chips, now owned or hereafter acquired, including, without limitation those set
forth on Exhibit D attached hereto (collectively, the “Mask Works”);

 

 

(g)

Any and all claims for damages by way of past, present and future infringements
of any of the rights included above, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
intellectual property rights identified above;

 

 

(h)

All licenses or other rights to use any of the Copyrights, Patents, Trademarks,
or Mask Works and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

 

 

(i)

All amendments, extensions, renewals and extensions of any of the Copyrights,

Trademarks, Patents, or Mask Works; and

 

(j)All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

 

The security interest granted under this Intellectual Property Security
Agreement is granted in conjunction with the security interest granted to Agent,
for the ratable benefit of the Lenders, under the Credit Agreement. The rights
and remedies of Agent with respect to the security interest granted hereby are
in addition to those set forth in the Credit Agreement and the other Financing
Documents, and those which are now or hereafter available to Agent as a matter
of law or equity. Each right, power and remedy of Agent provided for herein or
in the Credit Agreement or any of the Financing Documents, or now or hereafter
existing at law or in equity shall be cumulative and concurrent and shall be in
addition to every right, power or remedy provided for herein and the exercise by
Agent of any one or more of the rights, powers or remedies provided for in this
Intellectual Property Security Agreement, the Credit Agreement or any of the
other Financing Documents, or now or hereafter existing at law or in equity,
shall not preclude the simultaneous or later exercise by any person, including
Agent, of any or all other rights, powers or remedies.

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT AND ALL DISPUTES AND OTHER MATTERS
RELATING HERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW
OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

 



2

 

MidCap / Aptevo / IP Security Agreement

\\DC - 036639/000031 - 10307000

 

 

 



--------------------------------------------------------------------------------

This Intellectual Property Security Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of this Intellectual Property Security Agreement by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be effective as delivery of an
original executed counterpart hereof and shall bind the parties hereto.

 

[Signature page follows.]

 



3

 

MidCap / Aptevo / IP Security Agreement

\\DC - 036639/000031 - 10307000

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

 

GRANTORS:                                                                      APTEVO
THERAPEUTICS INC.




   By: /s/Jeff Lamothe
Name: Jeff Lamothe
Title: Treasurer

Aptevo BioTherapeutics LLC

 

By: /s/Jeff Lamothe
Name: Jeff Lamothe
Title: Treasurer

Aptevo Research and

Development LLC


By: /s/Jeff Lamothe
Name: Jeff Lamothe
Title: Treasurer

 



MidCap / Aptevo / IP Security Agreement

 

 



--------------------------------------------------------------------------------

 

AGENT:MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

 

By: /s/Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 



MidCap / Aptevo / IP Security Agreement

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Copyrights

 

 

 

DescriptionRegistration/

Application Number



Registration/ Application Date

 

None.

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

Patents

 

 

 

DescriptionRegistration/

Application Number



Registration/ Application Date

 

[See attached.]

 

 

--------------------------------------------------------------------------------

 

Dated: July 30, 2018

 

 

A.

Patents

 

 

 

 

 

FIX rPROTEIN

Method of producing biologically active vitamin K dependent proteins by
recombinant methods

APVO.40900

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.40900

US

3

CON

Pending

15/875,373

19-Jan-2018

 

 

 

 

METHOD OF PRODUCING RECOMBINANT VITAMIN K DEPENDENT PROTEINS

APVO.40901

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.40901

US

2

CON

Granted

14/475,881

03-Sep-2014

9,587,008

07-Mar-2017

 

 

 

STABILIZED FACTOR IX FORMULATIONS CONTAINING TREHALOSE

 

APVO.40902

 

 

--------------------------------------------------------------------------------

 

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.40902

US

2

CON

Pending

16/028,736

06-July-2018

 

 

 

 

RECOMBINANT VITAMIN K DEPENDENT PROTEINS WITH HIGH SIALIC ACID CONTENT AND
METHODS OF PREPARING SAME

APVO.40903

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.40903

US

1

CON

Pending

14/860,042

21-Sep-2015

 

 

 

 

 

 

 

 

BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS

APVO.80011a

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80011a

US

1

CON

Granted

11/088693

23-Mar-2005

8,106,161

31-Jan-2012

APVO.80011a

US

10

CON

Granted

12/901,297

08-Oct-2010

8,197,810

12-Jun-2012

APVO.80011a

US

11

CON

Granted

13/451,641

20-Apr-2012

9,005,612

14-Apr-2015

APVO.80011a

US

9

CON

Granted

12/901295

08-Oct-2010

8,188,237

29-May-2012

 

 

--------------------------------------------------------------------------------

 

BINDING CONSTRUCTS AND METHODS FOR USE THEREOF

APVO.80011c

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80011c

US

 

PRI

Granted

10/627,556

26-Jul-2003

7,829,084

09-Nov-2010

APVO.80011c

US

1

PCT

Expired

10/566,409

24-Aug-2006

7,754,209

13-Jul-2010

 

 

BINDING CONSTRUCTS AND METHODS FOR USE THEREOF

APVO.80011b

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80011b

US

1

CON

Granted

12/541,062

13-Aug-2009

8,147,835

03-Apr-2012

APVO.80011b

US

4

DIV

Granted

13/396,147

14-Feb-2012

8,853,366

04-Oct-2014

 

 

B-CELL REDUCTION USING CD37-SPECIFIC AND CD20-SPECIFIC BINDING MOLECULES

APVO.80100

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80100

US

 

ORD

Pending

11/493,132

25-Jul-2006

 

 

APVO.80100

US

3

CON

Pending

13/836,103

15-Mar-2013

 

 

 

 

--------------------------------------------------------------------------------

 

SINGLE-CHAIN MULTIVALENT BINDING PROTEINS WITH EFFECTOR FUNCTION

APVO.80102

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80102

US

1

PCT

Granted

12/304,562

22-Jul-2010

8,409,577

02-Apr-2013

APVO.80102

US

3

CON

Pending

15/617,833

8-June-2017

 

 

 

 

 

 

CD86 Antagonist Multi-Target Binding Proteins

APVO.80116

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80116

US

 

PCT

Granted

13/122,383

02-Oct-2009

9,493,564

15-Nov-2016

APVO.80116

US

 

CON

Pending

15/281,441

30-Sep-2016

 

 

 

 

TCR Complex Immunotherapeutics

APVO.80117

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80117

US

2

CON

Pending

15/040,744

10-Feb-2016

 

 

 

 

--------------------------------------------------------------------------------

 

CD37 IMMUNOTHERAPEUTIC AND COMBINATION WITH BIFUNCTIONAL CHEMOTHERAPEUTIC
THEREOF

APVO.80120

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80120

US

 

ORD

Granted

12/422,780

13-Apr-2009

9,101,609

11-Aug-2015

APVO.80120

US

1

PCT

Granted

12/678,857

15-Jul-2010

8,333,966

18-Dec-2012

 

 

Heterodimer Binding Proteins and Uses Thereof

APVO.80121

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80121

US

2

CON

Pending

15/802,636

03-Nov-2017

 

 

 

 

RTCC Constructs

Prostate Specific Membrane Antigen Binding Proteins and Related Compositions and
Methods

APVO.80124

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80124

US

 

CON

Granted

15/585,921

03-May-2017

9,782,478

10-Oct-2017

APVO.80124

US

 

CON

Pending

15/699,474

8-Sep-2017

 

 

 

 

--------------------------------------------------------------------------------

 

CD3 BINDING POLYPEPTIDES

APVO.80126

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80126

US

 

PCT

Pending

14/395,689

18-Apr-2013

 

 

 

 

Cell Line-Based Redirected T-Cell Cytotoxicity Assay

APVO.80135

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80135

US

 

PCT

Pending

15/126,922

16-Sep-2016

 

 

 

 

 

 

Compositions and Methods for Combination Therapy with Prostate-Specific Membrane
Antigen Binding Proteins

APVO.80137

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80137

US

 

PCT

Pending

15/550,143

10-Aug-2017

 

 

 

 

CD3 Binding Polypeptides

APVO.80138

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

 

 

--------------------------------------------------------------------------------

 

APVO.80138

US

 

PCT

Pending

15/761,499

21-Sep-2016

 

 

 

 

 

 

 

 

CD123 Binding Proteins and Related Compositions and Methods

APVO.80141

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80141

PCT

 

PCT

Pending

PCT/US2017/052808

21-Sep-2017

 

 

APVO.80141

US

 

ORD

Pending

15/933,324

22-March-2018

 

 

 

 

 

 

 

 

Oncofetal Antigen Binding Proteins and Related Compositions and Methods

APVO.142 (Co-owned with Alligator Bioscience)

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80142

US

 

PRO

Pending

62/575,820

23-Oct-2017

 

 

APVO.80142

US

 

PRO

Pending

62/648,072

26-Mar-2018

 

 

APVO.80142

PCT

 

PRI

Pending

 

20-July-2018

 

 

APVO.80142

US

 

ORD

Pending

16/041,309

20-July-2018

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Protein Therapeutics For Cytokine Delivery

APVO.80144

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80144

US

 

PRO

Pending

62/667,404

04-May-2018

 

 

 

 

Formulations Of Protein Therapeutics

APVO.80145

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80145

US

 

PRO

Pending

62/667,402

04-May-2018

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C

 

Trademarks

 

 

 

DescriptionRegistration/

Application Number



Registration/ Application Date

 

[See Attached.]

 

 

--------------------------------------------------------------------------------

 

 

B.

Trademarks

 

ADAPTIR

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

ADAPTIR

Allowed

86/974,244

13-Apr-2016

 

 

 

 

 

 

APTEVO BIOTHERAPEUTICS

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

APTEVO BIOTHERAPEUTICS

Allowed

86/859161

28-Dec-2015

 

 

 

 

APTEVO RESEARCH AND DEVELOPMENT

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

APTEVO RESEARCH AND DEVELOPMENT

Allowed

86/859,136

28-Dec-2015

 

 

 

 

APTEVO THERAPEUTICS

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

APTEVO THERAPEUTICS

Pending

86/768,978

25-Sep-2015

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

APTEVO LOGO

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

APTEVO_Logo

Registered

86/823,176

17-Nov-2015

5,370,601

02-Jan- 2018

 

 

 

 

IXINITY

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

IXINITY

Registered

85/220,714

19-Jan-2011

4597459

02-Sep-2014

US

IXINITY (STYLIZED)

Registered

86/322,323

27-June-2014

4788624

11-Aug-2015

 

 

IXPERIENCE

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

IXPERIENCE

Registered

86/322,313

27-June-2014

4923507

22-Mar-2016

 

 

 

 

VYDAPTIV

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

VYDAPTIV

Pending

86/972,975

21-April-2106

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

VYDAPTIV BIOTHERAPEUTICS

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

 

US

 

VYDAPTIV BIOTHERAPEUTICS

 

 

Under Opposition

 

86/972,988

 

12-April-2106

 

 

 

 

VYDAPTIV THERAPEUTICS

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

 

US

 

VYDAPTIV THERAPEUTICS

 

 

Under Opposition

 

86/972,981

 

12-April-2106

 

 

 

 

 

 

Trademark Clearinghouse Registrations (TMCH)

US

IXINITY Trademark Clearinghouse

Registration

Active

00170514158981891415

US

ADAPTIR Trademark Clearinghouse

Registration

Active

00170513892841101389

 

 

--------------------------------------------------------------------------------

EXHIBIT D

 

Mask Works

 

 

 

DescriptionRegistration/

Application Number



Registration/ Application Date

 

None.

 

 

--------------------------------------------------------------------------------

Schedule 2.1 - Amortization

 

Commencing on the Applicable Amortization Start Date and continuing on the first
day of each calendar month thereafter, Borrower shall pay to Agent as a
principal payment on the Term Loans an amount equal to the Applicable
Amortization Payment Amount. Notwithstanding the foregoing, the entire remaining
outstanding principal balance under each of the Term Loans shall mature and be
due and payable upon the Termination Date.

 

For purposes hereof of this Schedule 2.1 the following terms shall have the
following meanings: “Applicable Amortization Start Date” means:

 

(a)

If Borrower has not satisfied the Initial Extension Conditions, February 1,
2020; or

 

 

(b)

If Borrower has satisfied the Initial Extension Conditions, August 1, 2020;
provided that, if for any of the Defined Periods ending on March 31, 2020 or
June 30, 2020, respectively, Borrower fails to deliver a Compliance Certificate
in accordance with Section 6.4 demonstrating to Agent’s reasonable satisfaction
that Borrower’s Net Commercial Product Revenue for such Defined Period is
greater than or equal $32,000,000, then the Applicable Amortization Start Date
shall be deemed to have occurred on the first day of the calendar month
following the end of such Defined Period and Borrower shall immediately pay to
Agent true up principal payments in the amount of the Applicable Amortization
Payment Amount for (i) the month in which the Applicable Amortization Start date
was deemed to have occurred and (ii) each month commencing thereafter and prior
to the date on which such Compliance Certificate was delivered (such true up
payments shall, for the avoidance of doubt, be in addition to the Applicable
Amortization Payment Amounts that shall be due and payable for each month
commencing after the delivery of the applicable Compliance Certificate in
accordance with the terms hereof).

 

 

“Applicable Amortization Payment Amount” means, with respect to the Applicable
Amortization Start Date, an amount equal to (a) the principal balance of Term
Loans outstanding on the Applicable Amortization Start Date divided by (b) the
total number of Payment Dates remaining through and including the Maturity Date.

 

“Initial Extension Conditions” means: (a) Borrower shall have delivered, by
January 31, 2020, management prepared, unaudited financial reporting for the
Defined Period ending on December 31, 2019, certified by a Responsible Officer
of Borrower, that demonstrates to Agent’s reasonable satisfaction that
Borrowers’ Net Commercial Product Revenue for such Defined Period is greater
than or equal to

$32,000,000 (it being understood that such financial reporting shall be subject
to correction by Borrowers, as necessary, in connection with Borrower’s delivery
of its financial statements in accordance with Section 4.1(a) for the Defined
Period ending December 31, 2019) and (b) no Default or Event of Default has
occurred and is continuing as of February 1, 2020.

 

“Payment Dates” means, collectively, the Applicable Amortization Start Date and
the first day of each calendar month thereafter.

 

 

--------------------------------------------------------------------------------

 

Schedule 3.1 – Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names

 

 

 

Borrower

Prior Names

Type of Entity / State of Formation

States Qualified

State Org. ID Number

Federal Tax ID Number

Location of Borrower (address)

Aptevo Therapeutics Inc

N/A

DE Corporation

WA

5833686

81-1567056

2401 4th Ave, Suite 1050, Seattle, WA

98121

Aptevo Research and

Emergent Product

DE Limited

WA

4858233

52-2385898

2401 4th Ave, Suite 1050, Seattle, WA

98121

Development LLC

Development

Liability

 

 

 

 

Seattle LLC

Company

 

 

 

 

Trubion

 

 

 

 

 

Pharmaceuticals,

 

 

 

 

 

Inc.

 

 

 

 

Aptevo BioTherapeutics LLC

N/A

DE Limited Liability Company

AL AZ CA CO FL GA IL IN KY

LA ME MI MN MO NV NJ NM NY NC

OH PA SC TN TX UT WA

5937234

81-1429784

2401 4th Ave, Suite 1050, Seattle, WA

98121

 



[Schedule 3.1]

 

 



--------------------------------------------------------------------------------

 

Schedule 3.4 – Capitalization

 

 

 

Credit Party

Authorized Equity

Holder(s) of Issued and Outstanding Equity

Equity Held

Percentage of Ownership

 

 

Aptevo Therapeutics Inc.

500,000,000 shares of Common Stock

15,000,000 shares of Preferred Stock

 

 

Public Shareholders

 

 

All outstanding stock

 

 

100%

Aptevo Research and Development LLC

Membership interests

Aptevo Therapeutics Inc.

All membership interests

100%

Aptevo BioTherapeutics LLC

Membership interests

Aptevo Therapeutics Inc.

All membership interests

100%

Aptevo Europe Limited

5,000 Ordinary Shares

Aptevo Therapeutics Inc.

1 ordinary share

100%

 



[Schedule 3.4]

 

 



--------------------------------------------------------------------------------

Schedule 3.6 – Litigation

None.

 



[Schedule 3.6]

 

 



--------------------------------------------------------------------------------

Schedule 3.15 – Brokers, Finders or Other Intermediaries

Piper Jaffray

 



[Schedule 3.15]

 

 



--------------------------------------------------------------------------------

Schedule 3.17 – Material Contracts

 

1.

Manufacturing Services Agreement, dated May 27, 2015, by and between Aptevo
BioTherapeutics LLC and Patheon UK Limited

 

 

2.

Development and Technical Transfer Services Agreement dated December 21, 2009,
by and between Patheon UK Limited and Inspiration Biopharmaceuticals, Inc.

 

 

3.

Addendum to Development and Technical Transfer Services Agreement dated December
21, 2009, dated October 7, 2013, by and between Patheon UK Limited and CNJ
Holdings Inc.

 

 

4.

Non-Exclusive License Agreement, dated July 21, 2008, by between Trubion
Pharmaceuticals and Hospital Clinic I Provincial de Barcelona

 

 

5.

Exclusive License Agreement, dated December 12, 2011, by and between University
of Washington and Emergent Product Development Seattle LLC

 

 

6.

Commercial Platform License Agreement, dated January 8, 2016, by and between
Open Monoclonal Technology, Inc. and Emergent Product Development Seattle, LLC

 

 

7.

License Agreement, dated December 13, 2013, by and between Lonza Sales AG and
Emergent Product Development Seattle, LLC

 

 

8.

License Agreement, dated April 10, 2018 by and between Lonza Sales AG and Aptevo
Research and Development LLC

 

 

9.

Amendment No. 1 dated May 10, 2018, to the License Agreement dated April 10,
2018, by and between Lonza Sales AG and Aptevo Research and Development LLC

 

 

10.

Research Evaluation Agreement, dated December 10, 2003, by and between Lonza
Biologics PLC and Trubion Pharmaceuticals, Inc.

 

 

11.

Amended and Restated License Agreement, dated as of November 28, 2008, by and
between Cangene Corporation (as successor-in-interest to Inspiration
Biopharmaceuticals, Inc.) and The University of North Carolina at Chapel Hill,
as amended on June 14, 2012

 

 

12.

Consent letter regarding Amended and Restated License Agreement dated as of
November 28, 2008, dated July 23, 2012, by and between The University of North
Carolina at Chapel Hill and Inspiration Biopharmaceuticals Inc.

 

 

13.

Lease, dated November 19, 2011, by and between Brandywine Operating Partnership,
L.P. and Cangene Biopharma, Inc.

 

 

14.

First Amendment, dated April 2, 2017, by and between Brandywine Operating
Partnership, L.P. and Aptevo BioTherapeutics LLC

 

 

15.

Second Amendment, dated November 30, 2017 by and between Brandywine Operating
Partnership, L.P. and Aptevo BioTherapeutics LLC

 

 

1.



 



[Schedule 3.17]

 

 



--------------------------------------------------------------------------------

 

 

16.

Fourth and Battery Office Lease, dated as of April 28, 2003, by and between
Emergent Product Development Seattle, LLC (as successor-in-interest to Trubion
Pharmaceuticals, Inc. and Genecraft, Inc.) and Selig Real Estate Holdings Eight
L.L.C. (the “Seattle Office Lease”)

 

 

17.

First Amendment to Seattle Office Lease, dated December 8, 2004

 

 

18.

Second Amendment to Seattle Office Lease, dated February 1, 2006

 

 

19.

Third Amendment to Seattle Office Lease, dated February 2, 2007

 

 

20.

Fourth Amendment to Seattle Office Lease, dated June 7, 2010

 

 

21.

Fifth Amendment to Seattle Office Lease, dated December 21, 2010

 

 

22.

Sixth Amendment to Seattle Office Lease, dated July 17, 2012

 

 

23.

Seventh Amendment to Seattle Office Lease, dated December 5, 2014

 

 

24.

Amended and Restated Commercial Supply Agreement, dated June 16, 2017, between
CMC ICOS Biologics, Inc. (AGC Biologics) and Aptevo BioTherapeutics LLC.

 

 

25.

Medicare Coverage Gap Discount Program Agreement, Contract No. P1325, effective
May 2, 2016

 

 

26.

Medicare Coverage Gap Discount Program Data Agreement, Contract No. P1325, with
an initial effective date of January 1, 2013.

 

 

27.

Life Technologies DG44 Commercial Production License Agreement, dated July 28,
2016, by and between Life Techonologies Corporation and Emergent BioSolutions
Inc.

 

 

28.

Collaboration and Option Agreement, dated as of July 20, 2017, by and between
Aptevo Research and Development LLC, and Alligator Bioscience AB.

 

 

29.

Antibody Library Subscription Agreement, dated March 14, 2016, by and between
Distributed Bio Inc. and Emergent Product Development Seattle LLC.

 

 

 

30.

Amendment No. 1 to the Antibody Library Subscription Agreement, dated May 25,
2018.

 

1.





[Schedule 3.17]

 

 



--------------------------------------------------------------------------------

Schedule 3.18 – Environmental Compliance

None.

 



[Schedule 3.18]

 

 



--------------------------------------------------------------------------------

 

Schedule 3.19 – Registered Intellectual Property

 

A.

Patents

 

FIX rPROTEIN

Method of producing biologically active vitamin K dependent proteins by
recombinant methods

APVO.40900

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.40900

AT

 

EPC

Granted

6848864.2

21-Dec-2006

673396

18-Jun-2014

APVO.40900

AU

 

ORD

Granted

2006331501

21-Dec-2006

2006331501

19-Dec-2013

APVO.40900

AU

1

DIV

Granted

2013211534

02-Aug-2013

2013211534

16-Jun-2016

APVO.40900

BE

 

EPC

Granted

6848864.2

21-Dec-2006

41661-BE-U

18-Jun-2014

APVO.40900

BG

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

CA

 

ORD

Pending

2,633,661

21-Dec-2006

 

 

APVO.40900

CH

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

CY

 

EPC

Granted

6848864.2

21-Dec-2006

CY2014220002

16-Sep-2014

APVO.40900

CZ

 

EPC

Granted

6848864.2

21-Dec-2006

E214840

18-Jun-2014

APVO.40900

DE

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

DK

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.40900

EE

 

EPC

Granted

6848864.2

21-Dec-2006

E009452

18-Jun-2014

APVO.40900

ES

 

EPC

Granted

6848864.2

21-Dec-2006

300136771

18-Jun-2014

APVO.40900

FI

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

FR

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

GB

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

GR

 

EPC

Granted

6848864.2

21-Dec-2006

60 2006 041 992.9

18-Jun-2014

APVO.40900

HK

1

REP

Pending

12104533.2

21-Dec-2006

 

 

APVO.40900

HU

 

EPC

Granted

6848864.2

21-Dec-2006

E06848864

18-Jun-2014

APVO.40900

IE

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

IS

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

IT

 

EPC

Granted

6848864.2

21-Dec-2006

502014000000502.00

18-Jun-2014

APVO.40900

JP

 

ORD

Granted

2008-547588

21-Dec-2006

5526332

25-Apr-2014

APVO.40900

LI

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

LT

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

LU

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

LV

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

MC

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

NL

 

EPC

Granted

6848864.2

21-Dec-2006

500114787

18-Jun-2014

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.40900

PL

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

PT

 

EPC

Granted

6848864.2

21-Dec-2006

201400000472409.00

18-Jun-2014

APVO.40900

RO

 

EPC

Granted

6848864.2

21-Dec-2006

3908

18-Jun-2014

APVO.40900

SE

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

SI

 

EPC

Granted

6848864.2

21-Dec-2006

1969127

18-Jun-2014

APVO.40900

SK

 

EPC

Granted

6848864.2

21-Dec-2006

1000011882

18-Jun-2014

APVO.40900

TR

 

EPC

Granted

6848864.2

21-Dec-2006

2014/10859

18-Jun-2014

APVO.40900

US

3

CON

Pending

15/875,373

19-Jan-2018

 

 

 

 

 

 

 

 

 

 

METHOD OF PRODUCING RECOMBINANT VITAMIN K DEPENDENT PROTEINS

APVO.40901

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.40901

EP

 

PCT

Allowed

10827499.4

28-Oct-2010

2494040

 

APVO.40901

HK

 

REP

Published

13102606.7

28-Oct-2010

 

 

APVO.40901

JP

 

PCT

Granted

2012-537082

28-Oct-2010

5851410

11-Dec-2015

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.40901

US

2

CON

Granted

14/475,881

03-Sep-2014

9,587,008

07-Mar-2017

 

 

STABILIZED FACTOR IX FORMULATIONS CONTAINING TREHALOSE

APVO.40902

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.40902

AT

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

AU

 

PCT

Granted

2008340304

16-Dec-2008

2008340304

16-Jun-2016

APVO.40902

BE

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

BR

 

PCT

Pending

PI0821591-0

16-Dec-2008

 

 

APVO.40902

CA

1

DIV

Pending

2,991,162

16-Dec-2008

 

 

APVO.40902

CH

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

CN

1

DIV

Pending

2015106594510

16-Dec-2008

 

 

APVO.40902

DE

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

DK

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

EP

1

DIV

Pending

13165012.9

16-Dec-2008

2633860

 

APVO.40902

ES

 

EPP

Granted

088864646.8

16-Dec-2008

22222315

24-Apr-2013

APVO.40902

FI

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

FR

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.40902

GB

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

HK

 

REP

Pending

14101930.5

16-Dec-2008

 

 

APVO.40902

HK

 

REP

Pending

16106932.0

16-Dec-2008

 

 

APVO.40902

IE

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

IN

 

PCT

Pending

1530/MUMNP/2010

16-Dec-2008

 

 

APVO.40902

IT

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

JP

 

PCT

Granted

2010-539710

16-Dec-2008

5649451

21-Dec-2014

APVO.40902

LU

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

MC

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

NL

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

PT

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

RU

 

PCT

Granted

2010122379

16-Dec-2008

2481823

20-May-2013

APVO.40902

SE

 

EPP

Granted

08864646.8

16-Dec-2008

2222315

24-Apr-2013

APVO.40902

US

2

CON

Pending

16/028,736

06-Jul-2018

 

 

 

 

RECOMBINANT VITAMIN K DEPENDENT PROTEINS WITH HIGH SIALIC ACID CONTENT AND
METHODS OF PREPARING SAME

APVO.40903

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.40903

AU

1

DIV

Granted

2014202989

28-Apr-2008

2014202989

20-Oct-2016

APVO.40903

AU

2

DIV

Pending

2016238889

28-Apr-2008

 

 

APVO.40903

CA

 

PCT

Pending

2,683,423

28-Apr-2008

 

 

APVO.40903

HK

 

REP

Pending

13105065.4

28-Apr-2008

 

 

APVO.40903

JP

 

PCT

Granted

2010-506563

28-Apr-2008

6050927

02-Dec-2016

APVO.40903

JP

1

DIV

Granted

2014-246477

28-Apr-2008

6223319

13-Oct-2017

APVO.40903

US

1

CON

Pending

14/860,042

21-Sep-2015

 

 

 

 

Cells expressing vitamin K epoxide reductase and use thereof

APVO.40904

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.40904

AT

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

01-Jan-2014

APVO.40904

AU

 

PCT

Granted

2004275828

23-Sep-2004

2004275828

29-Apr-2010

APVO.40904

BE

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

01-Jan-2014

APVO.40904

CA

 

PCT

Granted

2,539,434

23-Sep-2004

2539434

18-Mar-2014

APVO.40904

CH

1

EPP

Granted

11156979.4

23-Sep-2004

CH 2380985

13-Jan-2010

APVO.40904

DE

 

EPP

Granted

7109353.8

23-Sep-2004

1842920

13-Jan-2010

APVO.40904

DE

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

13-Jan-2010

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.40904

DK

 

EPP

Granted

7109353.8

23-Sep-2004

1842920

13-Jan-2010

APVO.40904

DK

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

13-Jan-2010

APVO.40904

ES

 

EPP

Granted

07109358.3

23-Sep-2004

1842920

13-Jan-2010

APVO.40904

ES

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

13-Jan-2010

APVO.40904

FR

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

13-Jan-2010

APVO.40904

GB

 

EPP

Granted

71093538

23-Sep-2004

1,842,920

13-Jan-2010

APVO.40904

GB

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

13-Jan-2010

APVO.40904

HK

 

DIV

Granted

61140030

23-Sep-2004

1093223

 

APVO.40904

IE

 

ORD

Granted

71093538

23-Sep-2004

1,842,920

13-Jan-2010

APVO.40904

IE

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

01-Jan-2014

APVO.40904

IT

 

EPP

Granted

7109353.8

23-Sep-2004

1842920

13-Jan-2010

APVO.40904

IT

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

01-Jan-2014

APVO.40904

JP

2

ORD

Granted

2012054537

23-Sep-2004

5840539

20-Nov-2015

APVO.40904

LU

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

01-Jan-2014

APVO.40904

MC

1

EPP

Granted

11156979.4

23-Mar-2004

2380985

01-Jan-2014

APVO.40904

NL

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

01-Jan-2014

APVO.40904

PL

 

EPP

Granted

7109353.8

23-Sep-2004

1842920

13-Jan-2010

APVO.40904

PT

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

01-Jan-2014

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.40904

SE

 

EPP

Granted

71093538

23-Sep-2004

1,842,920

13-Jan-2010

APVO.40904

SE

1

EPP

Granted

11156979.4

23-Sep-2004

2380985

01-Jan-2014

APVO.40904

TR

 

EPP

Granted

7109353.8

23-Sep-2004

1842920

13-Jan-2010

APVO.40904

US

1

CON

Granted

11/516,229

06-Sep-2006

7,524,665

28-Apr-2009

APVO.40904

US

10

CON

Allowed

14/490,244

18-Sep-2014

 

 

APVO.40904

US

2

CON

Granted

11/699,930

30-Jan-2007

7,482,141

27-Jan-2009

APVO.40904

US

3

CIP

Granted

11/787,072

13-Apr-2007

7,645,602

12-Jan-2010

APVO.40904

US

4

CON

Pending

16/020,731

27-Jun-2018

 

 

 

 

METHODS AND COMPOSITIONS FOR PRODUCING ACTIVE VITAMIN K-DEPENDENT PROTEINS

APVO.40905

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.40905

CA

 

PCT

Granted

2601574

15-Mar-2005

2601574

02-Dec-2014

APVO.40905

US

1

CON

Granted

12/612,154

04-Nov-2009

8,603,823

10-Dec-2013

APVO.40905

US

2

CON

Published

14/496,801

25-Sep-2014

9,828,588

28-Nov-2017

APVO.40905

US

3

CON

Pending

15/794,788

26-Oct-2017

 

 

APVO.40905

US

4

CON

Pending

16/001,476

6-Jun-2018

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS

EPDS.80011a

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80011a

AU

 

PCT

Granted

2002241922

17-Jan-2002

2002241922

07-Feb-2008

APVO.80011a

AU

1

DIV

Granted

2008200400

17-Jan-2002

2008200400

20-Sep-2012

APVO.80011a

CA

 

PCT

Granted

2433877

17-Jan-2002

2433877

18-Nov-2014

APVO.80011a

CN

 

PCT

Granted

02803820.7

17-Jan-2002

ZL02803820.7

09-Aug-2006

APVO.80011a

CN

1

DIV

Granted

200610093692.4

17-Jan-2002

ZL200610093692. 4

29-May-2013

APVO.80011a

KR

 

PCT

Granted

10-2003-7009474

17-Jan-2002

10-0927261

10-Nov-2009

APVO.80011a

MX

 

PCT

Granted

PA/a/2003/006358

17-Jan-2002

282451

05-Jan-2011

APVO.80011a

MX

2

DIV

Granted

MX/a/2011/000016

17-Jan-2002

303607

21-Sep-2012

APVO.80011a

NZ

 

PCT

Granted

527591

17-Jan-2002

527591

10-Aug-2006

APVO.80011a

RU

 

PCT

Granted

2003125266

17-Jan-2002

2420537

28-Nov-2011

APVO.80011a

US

1

CON

Granted

11/088,693

23-Mar-2005

8,106,161

31-Jan-2012

APVO.80011a

US

10

CON

Granted

12/901,297

08-Oct-2010

8,197,810

12-Jun-2012

APVO.80011a

US

11

CON

Granted

13/451,641

20-Apr-2012

9,005,612

14-Apr-2015

APVO.80011a

US

9

CON

Granted

12/901,295

08-Oct-2010

8,188,237

29-May-2012

APVO.80011a

ZA

 

PCT

Granted

2003/05098

17-Jan-2002

2003/05098

29-Dec-2004

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

 

 

BINDING CONSTRUCTS AND METHODS FOR USE THEREOF

APVO.80011c

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80011c

SG

 

PCT

Granted

200600553-2

24-Dec-2003

119455

29-Feb-2008

APVO.80011c

US

 

PRI

Granted

10/627,556

26-Jul-2003

7829084

09-Nov-2010

APVO.80011c

ZA

 

PCT

Granted

2006/01653

24-Dec-2003

2006/01653

30-May-2007

 

 

BINDING CONSTRUCTS AND METHODS FOR USE THEREOF

APVO.80011b

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80011b

US

1

CON

Granted

12/541,062

13-Aug-2009

8,147,835

03-Apr-2012

APVO.80011b

US

4

DIV

Granted

13/396,147

14-Feb-2012

8,853,366

07-Oct-2014

 

 

B-CELL REDUCTION USING CD37-SPECIFIC AND CD20-SPECIFIC BINDING MOLECULES

APVO.80100

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80100

AE

 

PCT

Pending

73/2008

25-Jul-2006

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80100

AL

 

EPP

Granted

AL/P/2014/000099

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

AL

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

AT

 

EPP

Granted

AT E 651839

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

AT

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

AU

 

PCT

Granted

2006272555

25-Jul-2006

2006272555

21-Jun-2012

APVO.80100

AU

1

DIV

Granted

2012203322

25-Jul-2006

2012203322

23-Oct-2014

APVO.80100

BA

 

EPP

Granted

E01403

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

BA

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

BE

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

BE

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

BG

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

BG

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

BR

 

PCT

Pending

PI0614184-6

25-Jul-2006

 

 

APVO.80100

CA

 

PCT

Granted

2616395

25-Jul-2006

2616395

04-Oct-2016

APVO.80100

CH

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

CH

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

CN

 

PCT

Granted

200680027227.9

25-Jul-2006

ZL20068002722 7.9

29-Apr-2015

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80100

CN

1

DIV

Granted

201510137983.8

26-Mar-2015

ZL20151013798 3.8

22-Jun-2018

APVO.80100

CO

 

PCT

Granted

08003675

25-Jul-2006

08003675

17-Oct-2013

APVO.80100

CR

 

PCT

Granted

9761

25-Jul-2006

3051

07-May-2014

APVO.80100

CY

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

CY

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

CZ

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

CZ

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

DE

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

DE

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

DK

 

EPP

Granted

06788565.7

25-Jul-2006

DK/EP 1912675T3

12-Feb-2014

APVO.80100

DK

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

EE

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

EE

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

ES

 

EPP

Granted

06788565.7

25-Jul-2006

ES 20406517T3

12-Feb-2014

APVO.80100

ES

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

FI

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

FI

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80100

FR

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

FR

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

GB

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

GB

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

GR

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

GR

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

GT

 

ORD

Granted

A-20080004

23-Jan-2008

5617/412/19

11-Nov-2011

APVO.80100

HK

 

REP

Granted

08111578.9

25-Jul-2006

1115820

01-Aug-2014

APVO.80100

HK

1

RCN

Granted

09102857.9

25-Jul-2006

1125288

20-Nov-2015

APVO.80100

HK

2

REP

Granted

11110031.7

25-Jul-2006

1155761

31-Dec-2015

APVO.80100

HK

4

REP

Pending

13110586.4

25-Jul-2006

 

 

APVO.80100

HR

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

HR

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

HU

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

HU

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

ID

 

PCT

Pending

W-00200800171

25-Jul-2006

 

 

APVO.80100

IE

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

IE

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80100

IL

 

PCT

Granted

188345

25-Jul-2006

188345

31-Jul-2015

APVO.80100

IN

 

PCT

Granted

197/DELNP/2008

25-Jul-2006

270418

18-Dec-2015

APVO.80100

IS

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

IS

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

IT

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

IT

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

JP

 

PCT

Granted

2008-524109

25-Jul-2006

5740076

01-May-2015

APVO.80100

KR

 

PCT

Granted

10-2008-7003703

25-Jul-2006

10-1251157

29-Mar-2013

APVO.80100

LI

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

LI

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

LT

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

LT

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

LU

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

LU

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

LV

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

LV

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

MC

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

MC

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80100

MK

 

EPP

Granted

2014/136

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

MK

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

MX

 

PCT

Granted

MX/a/2008/001131

25-Jul-2006

314397

21-Oct-2013

APVO.80100

NI

 

PCT

Granted

2008-0032I

25-Jul-2006

2446 RPI

29-Jan-2016

APVO.80100

NL

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

NL

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

NO

 

PCT

Pending

20080217

25-Jul-2006

 

 

APVO.80100

NZ

1

DIV

Granted

594275

26-Jul-2011

594274

30-Jul-2013

APVO.80100

NZ

2

DIV

Granted

606294

25-Jan-2013

606294

06-Jan-2015

APVO.80100

PL

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

PL

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

PT

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

PT

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

RO

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

RO

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

RS

 

EPP

Granted

P-2014/0232

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

RS

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

RU

 

PCT

Granted

2008106893

25-Jul-2006

2423381

10-Jul-2011

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80100

SE

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

SE

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

SG

2

DIV

Granted

201009615-4

25-Jul-2006

168530

15-Sep-2014

APVO.80100

SI

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

SI

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

SK

 

EPP

Granted

06788565.7

25-Jul-2006

1912675

12-Feb-2014

APVO.80100

SK

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

TR

 

EPP

Granted

20140400893

25-Jul-2006

TR 201404796TR

12-Feb-2014

APVO.80100

TR

1

EDV

Granted

10181126.3

25-Jul-2006

2298815

11-Mar-2015

APVO.80100

UA

 

PCT

Granted

200802255

25-Jul-2006

97469

25-Nov-2011

APVO.80100

US

 

ORD

Pending

11/493,132

25-Jul-2006

 

 

APVO.80100

US

3

CON

Pending

13/836,103

15-Mar-2013

 

 

APVO.80100

VN

 

PCT

Pending

1-2008-00373

25-Jul-2006

 

 

APVO.80100

ZA

 

PCT

Granted

2008/00692

25-Jul-2006

2008/00692

26-Oct-2011

 

 

SINGLE-CHAIN MULTIVALENT BINDING PROTEINS WITH EFFECTOR FUNCTION

APVO.80102

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80102

AU

 

PCT

Granted

2007257692

12-Jun-2007

2007257692

27-Feb-2014

APVO.80102

AU

1

DIV

Granted

2014200661

06-Feb-2014

2014200661

13-Oct-2016

APVO.80102

AU

1

DIV

Pending

2016231617

23-Sep-2016

 

 

APVO.80102

BR

 

PCT

Pending

PI0713000-7

12-Jun-2007

 

 

APVO.80102

CA

 

PCT

Pending

2654317

12-Jun-2007

 

 

APVO.80102

CN

1

DIV

Pending

201610169942.1

23-Mar-2016

 

 

APVO.80102

EP

 

PCT

Pending

07784422.3

12-Jun-2007

 

 

APVO.80102

EP

1

PCT

Pending

11182404.1

12-Jun-2007

 

 

APVO.80102

HK

 

REP

Pending

09108900.3

12-Jun-2007

 

 

APVO.80102

HK

2

REP

Pending

12107631.6

12-Jun-2007

 

 

APVO.80102

IL

 

PCT

Granted

195739

12-Jun-2007

195739

01-Mar-2016

APVO.80102

JP

1

DIV

Granted

2014-222591

29-Oct-2014

6038858

11-Nov-2016

APVO.80102

JP

2

DIV

Pending

2016-214734

12-Jun-2007

 

 

APVO.80102

KR

 

PCT

Granted

10-2009-7000622

12-Jun-2007

10-1571027

17-Nov-2015

APVO.80102

MX

 

PCT

Granted

MX/a/2008/015524

12-Jun-2007

312426

16-Aug-2013

APVO.80102

MX

1

DIV

Pending

MX/a/2013/009517

16-Aug-2013

 

 

APVO.80102

MY

 

PCT

Granted

PI20085024

12-Jun-2007

162131

31-May-2017

APVO.80102

NO

 

PCT

Pending

20085253

12-Jun-2007

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80102

NZ

 

PCT

Granted

573646

12-Jun-2007

573646

06-Aug-2012

APVO.80102

NZ

1

DIV

Granted

596865

12-Jun-2007

596865

30-Oct-2013

APVO.80102

NZ

2

DIV

Granted

612319

17-Jun-2007

612319

28-Jul-2015

APVO.80102

PH

 

PCT

Granted

1-2008-502612

12-Jun-2007

1-2008-502512

10-Sep-2015

APVO.80102

RU

 

PCT

Granted

2009100153

12-Jun-2007

2487888

20-Jun-2013

APVO.80102

SG

1

DIV

Granted

201104275-1

12-Jun-2007

172698

25-Nov-2014

APVO.80102

US

1

PCT

Granted

12/304,562

22-Jul-2010

8,409,577

02-Apr-2013

APVO.80102

US

3

CON

Pending

15/617,833

08-Jun-2017

 

 

APVO.80102

VN

 

PCT

Granted

1-2009-00069

12-Jun-2007

18920

04-Apr-2018

APVO.80102

ZA

 

PCT

Allowed

2009/00056

12-Jun-2007

 

 

APVO.80102

ZA

1

DIV

Granted

2013/03003

24-Apr-2013

2013/03003

25-Jun-2014

 

 

Glyco-Variants

APVO.80105a

APVO.80105a

US

1

CIP

Granted

12/082,497

11-Apr-2008

7,846,434

07-Dec-2010

APVO.80105a

US

2

DIV

Granted

12/909,769

21-Oct-2010

8,383,106

26-Feb-2013

 



CD86 Antagonist Multi-Target Binding Proteins

 

 



 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80116

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80116

AT

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

AU

 

PCT

Granted

2009298131

02-Oct-2009

2009298131

27-Oct-2016

APVO.80116

AU

3

DIV

Pending

2018203491

02-Oct-2009

 

 

APVO.80116

BE

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

BR

 

PCT

Pending

PI0920749-0

02-Oct-2009

 

 

APVO.80116

CA

 

PCT

Pending

2,739,460

02-Oct-2009

 

 

APVO.80116

CH

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

CN

1

DIV

Pending

201710294122.X

02-Oct-2009

 

 

APVO.80116

CY

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

DE

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

DK

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

EA

 

PCT

Granted

201170443

02-Oct-2009

024877

31-Oct-2016

APVO.80116

EP

 

DIV

Pending

17192769.2

02-Oct-2009

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80116

ES

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

FI

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

FR

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

GB

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

GR

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

HK

 

REP

Published

11112650.3

02-Oct-2009

 

 

APVO.80116

HK

 

RCN

Pending

18102489.4

02-Oct-2009

 

 

APVO.80116

HR

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

IE

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

IN

 

PCT

Pending

1806/KOLNP/2011

02-Oct-2009

 

 

APVO.80116

JP

 

PCT

Granted

2011-530279

02-Oct-2009

5840494

20-Nov-2015

APVO.80116

IS

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

IT

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

JP

2

DIV

Pending

2016-153405

02-Oct-2009

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80116

KR

 

PCT

Pending

10-2011-7010004

02-Oct-2009

 

 

APVO.80116

KR

2

DIV

Pending

10-2017-7021715

02-Oct-2009

 

 

APVO.80116

LT

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

LU

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

LV

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

MC

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

MK

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

MT

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

MX

 

PCT

Granted

MX/a/2011/003611

02-Oct-2009

338825

03-May-

2016

APVO.80116

MX

1

PCT

Pending

MX/a/2015/004490

06-Apr-2015

 

 

APVO.80116

NL

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

NO

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

NZ

 

PCT

Granted

592420

02-Oct-2009

59240

22-Mar-2013

APVO.80116

PL

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

2017

APVO.80116

PT

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

SE

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

SG

 

PCT

Granted

201102375-1

02-Oct-2009

170262

14-Oct-2013

APVO.80116

SI

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

TR

 

EPC

Granted

09793296.6

02-Oct-2009

2344540

29-Nov-

2017

APVO.80116

US

 

PCT

Granted

13/122,383

02-Oct-2009

9,493,564

15-Nov-2016

APVO.80116

US

 

CON

Pending

15/281,441

30-Sep-2016

 

 

APVO.80116

ZA

 

PCT

Granted

2011/02637

02-Oct-2009

2011/02637

28-Sep-2016

 

 

TCR Complex Immunotherapeutics

APVO.80117

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80117

AU

 

PCT

Granted

2009303318

09-Oct-2009

2009303318

13-Oct-2016

APVO.80117

BR

 

PCT

Pending

PI0920573-0

09-Oct-2009

 

 

APVO.80117

CA

 

PCT

Pending

2740098

09-Oct-2009

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80117

CN

1

DIV

Pending

201510679112.9

19-Oct-2015

 

 

APVO.80117

EA

 

PCT

Pending

201170475

09-Oct-2009

 

 

APVO.80117

EP

 

PCT

Pending

09740584.9

09-Oct-2009

 

 

APVO.80117

HK

 

REP

Published

11112849.5

09-Oct-2009

 

 

APVO.80117

HK

1

RCN

Pending

12105515.1

09-Oct-2009

 

 

APVO.80117

IN

 

PCT

Pending

1934/KOLNP/2011

09-Oct-2009

 

 

APVO.80117

JP

1

DIV

Granted

2014-179868

04-Sep-2014

5955913

24-Jun-2016

APVO.80117

KR

 

PCT

Pending

10-2011-7010643

09-Oct-2009

 

 

APVO.80117

NZ

 

PCT

Granted

592611

09-Oct-2009

592611

30-Apr-2013

APVO.80117

NZ

1

DIV

Granted

603623

09-Oct-2009

603623

02-Sep-2014

APVO.80117

SG

 

PCT

Pending

201102560-8

09-Oct-2009

172754

03-Jan-2018

APVO.80117

US

2

CON

Pending

15/040,744

10-Feb-2016

 

 

APVO.80117

ZA

 

PCT

Pending

2011/02681

09-Oct-2009

 

 

 

 

CD37 IMMUNOTHERAPEUTIC COMBINATION THERAPIES AND USES THEREOF

APVO.80118

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80118

HK

 

REP

Published

12100725.8

13-Nov-2009

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80118

IL

 

PCT

Granted

212834

13-Nov-2009

212834

01-Oct-2016

APVO.80118

MX

 

PCT

Granted

MX/a/2011/00498

13-Nov-2009

324189

07-Oct-2014

APVO.80118

NZ

1

DIV

Granted

602407

13-Nov-2009

602407

02-Dec-2014

APVO.80118

NZ

2

DIV

Granted

620326

13-Nov-2009

620326

03-Nov-2015

APVO.80118

RU

 

PCT

Granted

2011123879

13-Nov-2009

2526156

20-Aug-2014

 

 

CD37 IMMUNOTHERAPEUTIC AND COMBINATION WITH BIFUNCTIONAL CHEMOTHERAPEUTIC
THEREOF

APVO.80120

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80120

AL

 

EPC

Granted

09707110.4

11-Apr-2009

3791

22-Jun-2011

APVO.80120

AT

 

EPC

Granted

09707110.4

11-Apr-2009

E513856

22-Jun-2011

APVO.80120

AU

 

PCT

Granted

2009234277

11-Apr-2009

2009234277

19-Mar-2015

APVO.80120

BA

 

EPC

Granted

09707110.4

11-Apr-2009

BAP/EP2132228

31-Mar-2014

APVO.80120

BE

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

BG

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

BR

 

PCT

Pending

PI0911377-0

11-Apr-2009

 

 

APVO.80120

CA

 

PCT

Granted

2719924

11-Apr-2009

2719924

03-Oct-2017

APVO.80120

CH

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80120

CN

1

DIV

Pending

201510609700.5

22-Sep-2015

 

 

APVO.80120

CY

 

EPC

Granted

09707110.4

11-Apr-2009

CY20111100815

22-Jun-2011

APVO.80120

CZ

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

DE

 

EPC

Granted

09707110.4

11-Apr-2009

602009001618.0

22-Jun-2011

APVO.80120

DK

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

EE

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

ES

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

FI

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

FR

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

GB

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

GR

 

EPC

Granted

09707110.4

11-Apr-2009

2011-002821

22-Jun-2011

APVO.80120

HK

 

REP

Granted

10103762.8

11-Apr-2009

1137767

11-Jan-2013

APVO.80120

HK

1

REP

Published

12101244.8

08-Feb-2012

 

 

APVO.80120

HR

 

EPC

Granted

09707110.4

11-Apr-2009

P20110619

22-Jun-2011

APVO.80120

HU

 

EPC

Granted

09707110.4

11-Apr-2009

E012589

22-Jun-2011

APVO.80120

IE

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

IL

 

PCT

Pending

208566

11-Apr-2009

 

 

APVO.80120

IN

 

PCT

Pending

7230/CHENP/2010

11-Apr-2009

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80120

IS

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

IT

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

JP

 

PCT

Granted

2011-504229

11-Apr-2009

6013733

30-Sep-2016

APVO.80120

LT

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

LU

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

LV

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

MC

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

MK

 

EPC

Granted

09707110.4

11-Apr-2009

904060

08-May-2012

APVO.80120

MT

 

EPC

Granted

09707110.4

11-Apr-2009

EP00367/213222 8

22-Jun-2011

APVO.80120

MX

 

PCT

Granted

MX/a/2010/011057

11-Apr-2009

298052

11-Apr-2012

APVO.80120

MX

1

DIV

Granted

MX/a/2012/001458

11-Apr-2009

340204

30-Jun-2016

APVO.80120

NL

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

NO

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

NZ

 

PCT

Granted

588671

11-Apr-2009

588671

01-Mar-2013

APVO.80120

NZ

1

DIV

Granted

603059

11-Apr-2009

603059

29-Oct-2014

APVO.80120

NZ

2

DIV

Granted

621443

26-Feb-2014

621443

06-Jan-2016

APVO.80120

PL

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80120

PT

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

RO

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

RS

 

EPC

Granted

P-2011/0408

11-Apr-2009

51975

22-Jun-2011

APVO.80120

RU

 

PCT

Granted

2010145917

11-Apr-2009

2531754

27-Oct-2014

APVO.80120

SE

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

SG

 

PCT

Granted

201007096-9

11-Apr-2009

165063

30-Apr-2013

APVO.80120

SI

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

SK

 

EPC

Granted

09707110.4

11-Apr-2009

2132228

22-Jun-2011

APVO.80120

TR

 

EPC

Granted

09707110.4

11-Apr-2009

TR20110859T4

22-Jun-2011

APVO.80120

US

 

ORD

Granted

12/422,780

13-Apr-2009

9,101,609

11-Aug-2015

APVO.80120

US

1

PCT

Granted

12/678,857

15-Jul-2010

8,333,966

18-Dec-2012

APVO.80120

ZA

 

PCT

Granted

2010/07570

11-Apr-2009

2010/07570

28-Mar-2012

 

 

Heterodimer Binding Proteins and Uses Thereof

APVO.80121

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80121

AL

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

AT

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80121

AU

 

PCT

Granted

2010343057

29-Dec-2010

2010343057

08-Jun-2017

APVO.80121

BA

 

EPC

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

BE

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

BG

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

BR

 

PCT

Pending

112012 0161350

29-Dec-2010

 

 

APVO.80121

CA

 

PCT

Pending

2,784,814

29-Dec-2010

 

 

APVO.80121

CH

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

CN

1

DIV

Pending

201610086074.0

15-Feb-2016

 

 

APVO.80121

CY

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

CZ

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

DE

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

DK

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

EA

 

PCT

Granted

201290568

29-Dec-2010

023674

30-Jun-2016

APVO.80121

EE

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

ES

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

FI

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

FR

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

GB

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80121

GR

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

HK

 

REP

Granted

12111376.7

29-Dec-2010

1170741

29-Jun-2016

APVO.80121

HK

1

RCN

Pending

13109776.6

29-Dec-2010

 

 

APVO.80121

HR

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

HU

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

IE

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

IL

 

PCT

Granted

220398

29-Dec-2010

220398

01-Apr-2018

APVO.80121

IN

 

PCT

Pending

1608/KOLNP/2012

29-Dec-2010

 

 

APVO.80121

IS

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

IT

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

JP

 

PCT

Granted

2012-547282

29-Dec-2010

5851419

11-Dec-2015

APVO.80121

KR

 

PCT

Pending

10-2012-7019837

29-Dec-2010

 

 

APVO.80121

LI

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

LT

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

LU

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

LV

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

MC

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

ME

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80121

MK

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

MT

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

MX

 

PCT

Granted

MX/a/2012/007533

29-Dec-2010

341796

02-Sep-2016

APVO.80121

NL

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

NO

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

NZ

 

PCT

Granted

600820

29-Dec-2010

600820

25-Mar-2015

APVO.80121

PL

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

PT

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

RO

 

EPP

Abandoned

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

RS

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

SE

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

SG

 

PCT

Granted

201204741-1

29-Dec-2010

181952

26-Apr-2017

APVO.80121

SI

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

SK

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

SM

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

TR

 

EPP

Granted

10803713.6

29-Dec-2010

2519543

29-Jun-2016

APVO.80121

US

2

Con

Pending

15/802,636

03-Nov-2017

 

 

APVO.80121

ZA

 

PCT

Pending

2012/04797

29-Dec-2010

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

RTCC Constructs

Prostate Specific Membrane Antigen Binding Proteins and Related Compositions and
Methods

APVO.80124

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80124

CA

 

PCT

Pending

2,833,019

20-Apr-2012

 

 

APVO.80124

US

 

CON

Granted

15/585,921

03-May-2017

9,782,478

10-Oct-2017

APVO.80124

US

 

CON

Pending

15/699,474

08-Sep-2017

 

 

 

 

CD3 BINDING POLYPEPTIDES

APVO.80126

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80126

AE

 

PCT

Pending

1137/2014

18-Apr-2013

 

 

APVO.80126

AU

 

DIV

Pending

2017228643

18-Apr-2013

 

 

APVO.80126

BR

 

PCT

Pending

112014025830 9

18-Apr-2013

 

 

APVO.80126

CA

 

PCT

Pending

2,870,545

18-Apr-2013

 

 

APVO.80126

CN

 

PCT

Pending

2013800271098

18-Apr-2013

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80126

EG

 

PCT

Pending

PCT/US2014/1655

18-Apr-2013

 

 

APVO.80126

EP

 

PCT

Pending

13778209.0

18-Apr-2013

 

 

APVO.80126

HK

 

REP

Published

15108038.0

19-Aug-2015

 

 

APVO.80126

HK

1

RCN

Pending

15109147.6

17-Sep-2015

 

 

APVO.80126

ID

 

PCT

Pending

P00201407140

18-Apr-2013

 

 

APVO.80126

IL

 

PCT

Pending

235093

18-Apr-2013

 

 

APVO.80126

IN

 

PCT

Pending

2293|/MUMNP/2014

18-Apr-2013

 

 

APVO.80126

JP

 

PCT

Pending

2015-507169

18-Apr-2013

 

 

APVO.80126

JP

1

DIV

Pending

2018-080199

18-Apr-2013

 

 

APVO.80126

KR

 

PCT

Pending

10-2014-7032216

18-Apr-2013

 

 

APVO.80126

MX

 

PCT

Pending

MX/a/2014/012578

18-Apr-2013

 

 

APVO.80126

MY

 

PCT

Pending

PI 2014002979

18-Apr-2013

 

 

APVO.80126

NZ

 

DIV

Pending

731297

18-Apr-2013

 

 

APVO.80126

RU

 

PCT

Pending

2014142166

18-Apr-2013

 

 

APVO.80126

SG

 

DIV

Pending

10201608307W

18-Apr-2013

 

 

APVO.80126

UA

 

PCT

Pending

a 2014 12306

18-Apr-2013

 

 

APVO.80126

US

 

PCT

Pending

14/395,689

18-Apr-2013

 

 

APVO.80126

VN

 

PCT

Pending

1-2014-03790

18-Apr-2013

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80126

ZA

 

PCT

Pending

2014/08449

18-Apr-2013

 

 

 

 

 

 

Cell Line-Based Redirected T-Cell Cytotoxicity Assay

APVO.80135

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80135

EP

 

PCT

Pending

EP15765747.9

18-Mar-2015

 

 

APVO.80135

US

 

PCT

Pending

15/126,922

18-Mar-2015

 

 

 

 

 

 

Compositions and Methods for Combination Therapy with Prostate-Specific Membrane
Antigen Binding Proteins

APVO.80137

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80137

CA

 

PCT

Pending

2976360

11-Feb-2016

 

 

APVO.80137

EP

 

PCT

Pending

EP16749890.6

11-Feb-2016

 

 

APVO.80137

US

 

PCT

Pending

15/550,143

11-Feb-2016

 

 

 



APVO.80138

CD3 Binding Polypeptides

 

 

 



 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80138

AU

 

PCT

Pending

2016326449

21-Sep-2016

 

 

APVO.80138

BR

 

PCT

Pending

112018005573-5

21-Sep-2016

 

 

APVO.80138

CA

 

PCT

Pending

2999138

21-Sep-2016

 

 

APVO.80138

CN

 

PCT

Pending

2016800548403

21-Sep-2016

 

 

APVO.80138

CO

 

PCT

Pending

NC2018/0004094

21-Sep-2016

 

 

APVO.80138

EA

 

PCT

Pending

201890613

21-Sep-2016

 

 

APVO.80138

EP

 

PCT

Pending

16849533.1

21-Sep-2016

 

 

APVO.80138

ID

 

PCT

Pending

P00201802864

21-Sep-2016

 

 

APVO.80138

IL

 

PCT

Pending

258202

21-Sep-2016

 

 

APVO.80138

IN

 

PCT

Pending

201827013403

21-Sep-2016

 

 

APVO.80138

JP

 

PCT

Pending

2018-513821

21-Sep-2016

 

 

APVO.80138

KR

 

PCT

Pending

10-2018-7009336

21-Sep-2016

 

 

APVO.80138

MY

 

PCT

Pending

PI2018701059

21-Sep-2016

 

 

APVO.80138

MX

 

PCT

Pending

MX/a/2018/003292

21-Sep-2016

 

 

APVO.80138

NZ

 

PCT

Pending

740365

21-Sep-2016

 

 

APVO.80138

PH

 

PCT

Pending

1-2018-500520

21-Sep-2016

 

 

APVO.80138

SG

 

PCT

Pending

11201801773S

21-Sep-2016

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APVO.80138

UA

 

PCT

Pending

a 2018 03341

21-Sep-2016

 

 

APVO.80138

US

 

PCT

Pending

15/761,499

21-Sep-2016

 

 

APVO.80138

VN

 

PCT

Pending

1-2018-01678

21-Sep-2016

 

 

APVO.80138

ZA

 

PCT

Pending

2018/02440

21-Sep-2016

 

 

 

 

CD123 Binding Proteins and Related Compositions and Methods

APVO.80141

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80141

US

 

ORD

Pending

15/933,324

22-Mar-2018

 

 

APVO.80141

WO

 

PRI

Pending

PCT/US2017/052808

21-Sep-2017

 

 

 

 

 

 

Prostate Specific Membrane Antigen Binding Proteins and Related Compositions and
Methods

MRPH.80124

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

MPHS.80124

AE

 

PCT

Pending

1130/2013

20-Apr-2012

 

 

MPHS.80124

AU

 

PCT

Granted

2012245260

20-Apr-2012

2012245260

22-Dec-2016

MPHS.80124

BA

 

PCT

Pending

12773598.3

20-Apr-2012

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

MPHS.80124

BR

 

PCT

Pending

112013 027224 4

20-Apr-2012

 

 

MPHS.80124

CN

 

PCT

Pending

201280030553.0

20-Apr-2012

 

 

MPHS.80124

EG

 

PCT

Pending

PCT 1621/2013

20-Apr-2012

 

 

MPHS.80124

EP

 

PCT

Pending

12773598.3

20-Apr-2012

 

 

MPHS.80124

HK

 

REP

Pending

14106738.8

03-Jul-2014

 

 

MPHS.80124

HK

1

RCN

Pending

14107298.8

17-Jul-2014

 

 

MPHS.80124

ID

 

PCT

Granted

W00201305397

20-Apr-2012

IDP 000042371

15-Aug-2016

MPHS.80124

IL

 

PCT

Pending

228991

20-Apr-2012

 

 

MPHS.80124

IN

 

PCT

Pending

8648/CHENP/2013

20-Apr-2012

 

 

MPHS.80124

JP

 

DIV

Pending

2017-023634

20-Apr-2012

 

 

MPHS.80124

ME

 

PCT

Pending

12773598.3

20-Apr-2012

 

 

MPHS.80124

MX

 

PCT

Pending

MX/a/2013/012127

20-Apr-2012

355908

04-May-2018

MPHS.80124

MX

1

DIV

Pending

MX/a/2018/005604

20-Apr-2012

 

 

MPHS.80124

MY

 

PCT

Pending

PI2013003838

20-Apr-2012

 

 

MPHS.80124

NZ

 

PCT

Granted

616481

20-Apr-2012

616481

01-Dec-2015

MPHS.80124

RU

 

PCT

Pending

2013142600

20-Apr-2012

2632647

06-Oct-2017

MPHS.80124

SG

 

PCT

Granted

201307708-6

20-Apr-2012

194510

15-Aug-2016

MPHS.80124

UA

 

PCT

Pending

a201313177

20-Apr-2012

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

MPHS.80124

VN

 

PCT

Pending

1-2013-03660

20-Apr-2012

 

 

MPHS.80124

ZA

 

PCT

Pending

2013/07559

20-Apr-2012

 

 

 

 

 

 

Oncofetal Antigen Binding Proteins And Related Compositions And Methods

APVO.80142 (Co-owned with Alligator)

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80142

US

 

PRO

Pending

62/575,820

23-Oct-2017

 

 

APVO.80142

US

 

PRO

Pending

62/648,072

26-Mar-2018

 

 

APVO.80142

PCT

 

PRI

Pending

PCT/EP2018/069850

20-July-2018

 

 

APVO.80142

US

 

ORD

Pending

16/041,309

20-July-2018

 

 

 

 

 

 

Protein Therapeutics For Cytokine Delivery

APVO.80144

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.80144

US

 

PRO

Pending

62/667,404

04-May-2018

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

Formulations Of Protein Therapeutics

APVO.80145

Docket Number

Country

Subcase

Case Type

Application Status

Application Number

Filing Date

Patent Number

Issue Date

APVO.

US

 

PRO

Pending

62/667,402

04-May-2018

 

 

 

 

 

 

 

 

 

 

B.

Trademarks

 

ADAPTIR

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

AU

ADAPTIR

Registered

1535279

07-Aug-2012

1535279

24-Sep-2014

CN

ADAPTIR

Registered

12166130

07-Aug-2012

12166130

28-Jul-2014

CN

ADAPTIR

Registered

12166129

07-Aug-2012

12166129

28-Jul-2014

EM

ADAPTIR

Registered

011481851

07-Aug-2012

011481851

07-Jun-2013

IN

ADAPTIR

Registered

2460333

07-Aug-2012

2460333

14-Jan-2013

JP

ADAPTIR

Registered

2013-004108

07-Aug-2012

5598630

12-Jul-2013

SG

ADAPTIR

Registered

T1300692I

07-Aug-2012

T1300692I

11-Jan-2013

US

ADAPTIR

Allowed

86/974,244

13-Apr-2016

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

 

 

APTEVO

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

BR

APTEVO

Published

910765901

16-Mar-2016

 

 

BR

APTEVO

Published

910765944

16-Mar-2016

 

 

CA

APTEVO

Pending

1,772,702

16-Mar-2016

 

 

EG

APTEVO

Pending

332268

16-Sep-2015

 

 

EG

APTEVO

Pending

332269

16-Sep-2015

 

 

EM

APTEVO

Registered

015221261

16-Sep-2015

015221261

09-Jan-2018

HK

APTEVO

Registered

303714291

16-Sep-2015

30371429

16-Mar-2016

IQ

APTEVO

Published

71869

16-Mar-2016

 

 

JP

APTEVO

Registered

2016-029238

16-Mar-2016

5855830

03-Jun-2016

KW

APTEVO

Registered

178411

16-Mar-2016

149700

16-Oct-2017

KW

APTEVO

Registered

178412

16-Mar-2016

149701

16-Oct-2017

MY

APTEVO

Pending

2016054448

16-Sep-2015

 

 

MY

APTEVO

Registered

2016054450

16-Sep-2015

201654450

16-Dec-2016

NI

APTEVO

Published

TBD

16-Sep-2015

 

 

PK

APTEVO

Pending

413897

16-Sep-2015

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APTEVO

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

PK

APTEVO

Pending

413898

16-Sep-2015

 

 

UA

APTEVO

Registered

m201605321

16-Sep-2015

232123

25-Sep-2017

UY

APTEVO

Pending

472611

16-Sep-2015

 

 

 

 

APTEVO BIOTHERAPEUTICS

US

APTEVO BIOTHERAPEUTICS

Allowed

86/859161

28-Dec-2015

 

 

AU

APTEVO BIOTHERAPEUTICS

Registered

1865781

14-Aug-2017

1865781

13-Mar-2018

BR

APTEVO BIOTHERAPEUTICS

Pending

913215953

15-Aug-2017

 

 

BR

APTEVO BIOTHERAPEUTICS

Pending

913215910

15-Aug-2017

 

 

CA

APTEVO BIOTHERAPEUTICS

Pending

1,788,036

21-Jun-2016

 

 

EM

APTEVO BIOTHERAPEUTICS

Under Opposition

015568157

22-Jun-2016

 

 

HK

APTEVO BIOTHERAPEUTICS

Pending

304241628

15-Aug-2017

 

 

IN

APTEVO

Registered

3612484

14-Aug-2017

3612484

14-Aug-2017

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

 

BIOTHERAPEUTICS

 

 

 

 

 

JP

APTEVO BIOTHERAPEUTICS

Pending

2017-106073

14-Aug-2017

 

 

 

 

APTEVO RESEARCH AND DEVELOPMENT

US

APTEVO RESEARCH AND DEVELOPMENT

Allowed

86/859,136

28-Dec-2015

 

 

 

 

APTEVO THERAPEUTICS

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

AU

APTEVO THERAPEUTICS

Registered

1865780

14-Aug-2017

1865780

13-Mar-2018

BR

APTEVO THERAPEUTICS

Published

913215902

15-Aug-2017

 

 

BR

APTEVO THERAPEUTICS

Published

913215821

15-Aug-2017

 

 

CA

APTEVO THERAPEUTICS

Pending

TBD

25-Sep-2015

 

 

CN

APTEVO THERAPEUTICS

Pending

26252801

06-Sept-2017

 

 

CN

APTEVO THERAPEUTICS

Pending

26252800

06-Sept-2017

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APTEVO THERAPEUTICS

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

CO

APTEVO THERAPEUTICS

Registered

SD2017/0065041

23-Aug-2017

594655

26-May-2018

EG

APTEVO THERAPEUTICS

Pending

355400

15-Aug-2017

 

 

EG

APTEVO THERAPEUTICS

Pending

355401

15-Aug-2017

 

 

EM

APTEVO THERAPEUTICS

Under Opposition

015281959

25-Sep-2015

 

 

HK

APTEVO THERAPEUTICS

Pending

304241619

15-Aug-2017

 

 

IN

APTEVO THERAPEUTICS

Published

3612482

14-Aug-2017

 

 

JP

APTEVO THERAPEUTICS

Pending

2017-106072

14-Aug-2017

 

 

KW

APTEVO THERAPEUTICS

Allowed

192998

15-Aug-2017

 

 

KW

APTEVO THERAPEUTICS

Allowed

192999

15-Aug-2017

 

 

MY

APTEVO THERAPEUTICS

Pending

2017065771

16-Aug-2017

 

 

MY

APTEVO THERAPEUTICS

Pending

2017065773

16-Aug-2017

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APTEVO THERAPEUTICS

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

MX

APTEVO THERAPEUTICS

Registered

1932722

15-Aug-2017

1817711

08-Nov-2017

MX

APTEVO THERAPEUTICS

Registered

1932726

15-Aug-2017

1817712

08-Nov-2017

NO

APTEVO THERAPEUTICS

Registered

201711429

30-Aug-2017

296390

16-Feb-2018

KR

APTEVO THERAPEUTICS

Registered

40-2017-0102884

14-Aug-2017

40-1353643

24-Apr-2018

RU

APTEVO THERAPEUTICS

Allowed

2017733207

15-Aug-2017

 

 

ZA

APTEVO THERAPEUTICS

Pending

2017/23208

14-Aug-2017

 

 

ZA

APTEVO THERAPEUTICS

Pending

2017/23209

14-Aug-2017

 

 

CH

APTEVO THERAPEUTICS

Registered

60107/2017

14-Aug-2017

712186

24-Jan-2018

TR

APTEVO THERAPEUTICS

Registered

2017/72729

14-Aug-2017

201772729

05-Mar-2018

UY

APTEVO THERAPEUTICS

Published

486802

16-Aug-2017

 

 

US

APTEVO THERAPEUTICS

Pending

86/768,978

25-Sep-2015

 

 

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

 

 

APTEVO LOGO

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

AU

APTEVO_Logo

Registered

1790478

13-May-2016

1790478

13-May-2016

BR

APTEVO_Logo

Published

911049290

17-May-2016

 

 

BR

APTEVO_Logo

Published

91104931

17-May-2016

 

 

CA

APTEVO_Logo

Allowed

1,782,515

16-May-2016

 

 

CH

APTEVO_Logo

Registered

1306007

13-May-2016

1306007

13-May-2016

CN

APTEVO_Logo

Registered

1306007

13-May-2016

1306007

13-May-2016

CN

APTEVO_Logo

Pending

1306007

13-May-2016

 

 

CO

APTEVO_Logo

Registered

1306007

13-May-2016

1306007

13-May-2016

EG

APTEVO_Logo

Pending

1306007

13-May-2016

 

 

EM

APTEVO_Logo

Pending

1306007

13-May-2016

 

 

HK

APTEVO_Logo

Registered

303775816

16-May-2016

303775816

16-May-2016

IN

APTEVO_Logo

Registered

1306007

13-May-2016

3345080

16-May-2016

IN

APTEVO_Logo

Registered

1306007

13-May-2016

 

 

IQ

APTEVO_Logo

Allowed

72213

17-May-2016

 

 

IR

APTEVO_Logo

Registered

A0058870

13-May-2016

1306007

13-May-2016

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APTEVO LOGO

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

KR

APTEVO_Logo

Registered

1306007

13-May-2016

1306007

13-May-2016

KW

APTEVO_Logo

Registered

180380

16-May-2016

150024

01-Nov-2017

KW

APTEVO_Logo

Registered

180381

16-May-2016

150025

01-Nov-2017

MX

APTEVO_Logo

Registered

1306007

13-May-2016

1306007

13-May-2016

MX

APTEVO_Logo

Pending

1306007

13-May-2016

 

 

MY

APTEVO_Logo

Registered

2016058867

16-May-2016

2016058867

06-Jul-2017

MY

APTEVO_Logo

Registered

2016058869

17-Nov-2015

2016058869

28-Jun-2017

NI

APTEVO_Logo

Registered

2016-001909

16-May-2016

2017118458LM

06-Apr-2017

NO

APTEVO_Logo

Registered

1306007

13-May-2016

1306007

13-May-2016

PK

APTEVO_Logo

Pending

421013

16-May-2016

 

 

PK

APTEVO_Logo

Pending

421014

16-May-2016

 

 

RU

APTEVO_Logo

Registered

1306007

13-May-2016

1306007

13-May-2016

TN

APTEVO_Logo

Pending

1306007

13-May-2016

 

 

TR

APTEVO_Logo

Pending

1306007

13-May-2016

 

 

UA

APTEVO_Logo

Registered

1306007

13-May-2016

1306007

13-May-2016

US

APTEVO_Logo

Registered

86/823,176

17-Nov-2015

5,370,601

02-Jan- 2018

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

APTEVO LOGO

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

UY

APTEVO_Logo

Published

474195

17-May-2016

 

 

JP

APTEVO_Logo

Registered

1306007

13-May-2016

1306007

13-May-2016

 

 

 

 

IXINITY

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

AR

IXINITY

Registered

3165116

17-May-2012

2596265

07-Oct-2013

AU

IXINITY

Registered

1480170

14-Mar-2012

1480170

14-Mar-2012

BR

IXINITY

Pending

904637328

23-Mar-2012

 

 

CA

IXINITY

Published

1568455

13-Mar-2012

 

 

CH

IXINITY

Registered

627391

14-Mar-2012

627391

22-Mar-2012

CL

IXINITY

Registered

999711

23-Mar-2012

1056965

14-Nov-2013

CN

IXINITY

Registered

10645298

20-Mar-2012

10645298

21-May-2013

CO

IXINITY

Registered

12079796

15-Mar-2012

477717

30-Aug-2013

EM

IXINITY

Registered

9671249

19-Jan-2011

9671249

27-Jun-2011

ID

IXINITY

Pending

D002012013996

07-Mar-2012

IDM000422137

27-Mar-2012

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

IXINITY

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

IL

IXINITY

Registered

245198

14-Mar-2012

245198

04-Feb-2014

IN

IXINITY

Published

2299289

14-Mar-2012

 

 

JP

IXINITY

Registered

2012-019936

15-Mar-2012

5519002

31-Aug-2012

KR

IXINITY

Registered

4020120020248

27-Mar-2012

40-0960235

25-Mar-2013

KW

IXINITY

Registered

128765

27-Mar-2012

113202

27-Mar-2012

KZ

IXINITY

Registered

57589

26-Mar-2012

41032

19-Jun-2013

MX

IXINITY

Registered

1258399

15-Mar-2012

1302878

09-Aug-2012

NO

IXINITY

Registered

201202805

14-Mar-2012

266290

06-Jul-2012

NZ

IXINITY

Registered

955543

14-Mar-2012

955543

18-Sep-2012

PE

IXINITY

Registered

487424

21-Mar-2012

190646

15-Aug-2012

RU

IXINITY

Registered

2012707588

15-Mar-2012

489113

07-Jun-2013

SA

IXINITY

Registered

180225

27-Mar-2012

143305340

05-Nov-2013

SG

IXINITY

Registered

T1203502H

15-Mar-2012

T1203520H

15-Mar-2012

TH

IXINITY

Registered

841121

27-Mar-2012

TM379750

27-May-2014

TW

IXINITY

Registered

101017402

02-Apr-2012

1538533

01-Oct-2012

UA

IXINITY

Registered

m201204919

22-Mar-2012

169569

25-Apr-2013

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

IXINITY

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

IXINITY

Registered

85/220,714

19-Jan-2011

4597459

02-Sep-2014

US

IXINITY (STYLIZED)

Registered

86/322,323

27-June-2014

4788624

11-Aug-2015

VN

IXINITY

Registered

4201205679

27-Mar-2012

205459

13-May-2013

ZA

IXINITY

Registered

201207095

19-Mar-2012

201207095

30-Sept-2013

 

 

IXPERIENCE

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

IXPERIENCE

Registered

86/322,313

27-June-2014

4923507

22-Mar-2016

 

 

 

 

VYDAPTIV

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

VYDAPTIV

Pending

86/972,975

21-April-2106

 

 

 

 

 

 

VYDAPTIV BIOTHERAPEUTICS

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

US

VYDAPTIV BIOTHERAPEUTICS

Under Opposition

86/972,988

12-April-2106

 

 

 

 

VYDAPTIV THERAPEUTICS

Country

Trademark Name

Status

Application No.

Filing Date

Registration No.

Registration Date

US

VYDAPTIV THERAPEUTICS

Under Opposition

86/972,981

12-April-2106

 

 

 

 

 

 

 

 

Trademark Clearinghouse Registrations (TMCH)

US

IXINITY Trademark Clearinghouse Registration

Active

00170514158981891415

US

ADAPTIR Trademark Clearinghouse

Registration

Active

00170513892841101389

 

 

 

C.

Registered Domain Names

 

Domain Desc

Domain Names

Registar Name

ExpirationDate

Domain Name registered by:

IXINITY

applygenerationixproject.com

Godaddy.com

11/11/2018

Aptevo Therapeutics

Aptevo

aptevo.biz

Godaddy.com

9/24/2018

Aptevo Therapeutics

Aptevo

aptevo.net

Godaddy.com

9/25/2018

Aptevo Therapeutics

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

Domain Desc

Domain Names

Registar Name

ExpirationDate

Domain Name registered by:

Aptevo

aptevo.org

Godaddy.com

9/25/2018

Aptevo Therapeutics

Aptevo

aptevobiotech.biz

Godaddy.com

12/22/2018

Aptevo Therapeutics

Aptevo

aptevobiotech.com

Godaddy.com

12/23/2018

Aptevo Therapeutics

Aptevo

aptevobiotech.net

Godaddy.com

12/23/2018

Aptevo Therapeutics

Aptevo

aptevobiotech.org

Godaddy.com

12/23/2018

Aptevo Therapeutics

Aptevo

aptevobiotechnology.biz

Godaddy.com

12/22/2018

Aptevo Therapeutics

Aptevo

aptevobiotechnology.com

Godaddy.com

12/23/2018

Aptevo Therapeutics

Aptevo

aptevobiotechnology.net

Godaddy.com

12/23/2018

Aptevo Therapeutics

Aptevo

aptevobiotechnology.org

Godaddy.com

12/23/2018

Aptevo Therapeutics

IXINITY

aptevobiotherapeutics.biz

Godaddy.com

12/22/2018

Aptevo Therapeutics

IXINITY

aptevobiotherapeutics.com

Godaddy.com

12/23/2018

Aptevo Therapeutics

IXINITY

aptevobiotherapeutics.net

Godaddy.com

12/23/2018

Aptevo Therapeutics

IXINITY

aptevobiotherapeutics.org

Godaddy.com

12/23/2018

Aptevo Therapeutics

IXINITY

aptevocommunitysupport.com

Godaddy.com

11/21/2018

Aptevo Therapeutics

IXINITY

aptevohemophilia.com

Godaddy.com

5/6/2018

Aptevo Therapeutics

IXINITY

aptevoinfo.com

Godaddy.com

9/27/2018

Aptevo Therapeutics

Aptevo

aptevoresearchanddevelopment.biz

Godaddy.com

12/22/2018

Aptevo Therapeutics

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

Domain Desc

Domain Names

Registar Name

ExpirationDate

Domain Name registered by:

Aptevo

aptevoresearchanddevelopment.com

Godaddy.com

12/23/2018

Aptevo Therapeutics

Aptevo

aptevoresearchanddevelopment.net

Godaddy.com

12/23/2018

Aptevo Therapeutics

Aptevo

aptevoresearchanddevelopment.org

Godaddy.com

12/23/2018

Aptevo Therapeutics

Aptevo

aptevotherapeutics.biz

Godaddy.com

9/24/2018

Aptevo Therapeutics

Aptevo

aptevotherapeutics.com

Godaddy.com

9/25/2018

Aptevo Therapeutics

Aptevo

aptevotherapeutics.net

Godaddy.com

9/25/2018

Aptevo Therapeutics

Aptevo

aptevotherapeutics.org

Godaddy.com

9/25/2018

Aptevo Therapeutics

Aptevo

aptevotx.biz

Godaddy.com

3/1/2019

Aptevo Therapeutics

Aptevo

aptevotx.com

Godaddy.com

3/2/2019

Aptevo Therapeutics

Aptevo

aptevotx.mobi

Godaddy.com

3/2/2019

Aptevo Therapeutics

Aptevo

aptevotx.net

Godaddy.com

3/2/2019

Aptevo Therapeutics

Aptevo

aptevotx.org

Godaddy.com

3/2/2019

Aptevo Therapeutics

Aptevo

apvo.biz

Godaddy.com

3/10/2019

Aptevo Therapeutics

Aptevo

apvo.com

Godaddy.com

12/22/2018

Aptevo Therapeutics

Aptevo

apvo.info

Godaddy.com

3/11/2018

Aptevo Therapeutics

Aptevo

apvo.mobi

Godaddy.com

3/11/2018

Aptevo Therapeutics

Aptevo

apvo.org

Godaddy.com

3/11/2018

Aptevo Therapeutics

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

Domain Desc

Domain Names

Registar Name

ExpirationDate

Domain Name registered by:

IXINITY

bmorescholarship.com

Godaddy.com

1/7/2019

Aptevo Therapeutics

IXINITY

defineyourexperience.com

Godaddy.com

1/5/2019

Aptevo Therapeutics

IXINITY

defineyourixperience.com

Godaddy.com

1/5/2019

Aptevo Therapeutics

IXINITY

emergenthemophilia.biz

Godaddy.com

1/3/2019

Aptevo Therapeutics

IXINITY

emergenthemophilia.com

Godaddy.com

1/4/2019

Aptevo Therapeutics

IXINITY

emergenthemophilia.net

Godaddy.com

1/4/2019

Aptevo Therapeutics

IXINITY

emergenthemophilia.org

Godaddy.com

1/4/2019

Aptevo Therapeutics

IXINITY

factoritforward.com

Godaddy.com

9/25/2018

Aptevo Therapeutics

IXINITY

factoritforwardfaces.com

Godaddy.com

9/13/2018

Aptevo Therapeutics

IXINITY

generationixproject.com

Godaddy.com

9/25/2018

Aptevo Therapeutics

IXINITY

hemophiliabcompany.com

Godaddy.com

10/24/2018

Aptevo Therapeutics

IXINITY

hemophiliabstories.com

Godaddy.com

10/22/2018

Aptevo Therapeutics

IXINITY

hemophiliastories.com

Godaddy.com

10/23/2018

Aptevo Therapeutics

IXINITY

hemophiliaterritorymanager.com

Godaddy.com

10/18/2018

Aptevo Therapeutics

IXINITY

ixinity.ca

Godaddy.com

4/10/2018

Aptevo Therapeutics

IXINITY

ixinity.co

Godaddy.com

6/5/2019

Aptevo Therapeutics

IXINITY

ixinity.com

Godaddy.com

1/12/2019

Aptevo Therapeutics

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

Domain Desc

Domain Names

Registar Name

ExpirationDate

Domain Name registered by:

IXINITY

ixinity.info

Godaddy.com

1/12/2019

Aptevo Therapeutics

 

 

 

D.

Licenses

 

 

 

1.

License(s) pursuant to Non-Exclusive License Agreement, dated July 21, 2008, by
between Trubion Pharmaceuticals and Hospital Clinic I Provincial de Barcelona

 

Is there a restriction on a right to grant a lien? NO Is there a restriction on
a right to assign? NO

Is there a restriction on a right to sublicense? NO

 

 

 

2.

License(s) pursuant to Exclusive License Agreement, dated December 12, 2011, by
and between University of Washington and Emergent Product Development Seattle
LLC

 

Is there a restriction on a right to grant a lien? NO

Is there a restriction on a right to assign? NO, provided express written
consent unless to Affiliate(s) Is there a restriction on a right to sublicense?
YES, except to Affiliate(s) and Co-Development Partners

 

 

3.

License(s) pursuant to Commercial Platform License Agreement, dated January 8,
2016, by and between Open Monoclonal Technology, Inc. and Emergent Product
Development Seattle, LLC

 

Is there a restriction on a right to grant a lien? NO Is there a restriction on
a right to assign? NO

Is there a restriction on a right to sublicense? YES,” non-sublicenseable”

 

 

 

4.

License(s) pursuant to License Agreement, dated December 13, 2013, by and
between Lonza Sales AG and Emergent Product Development Seattle, LLC

 

Is there a restriction on a right to grant a lien? NO

Is there a restriction on a right to assign? NO, provided prior written consent

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

 

Is there a restriction on a right to sublicense? NO, provided written consent

 

 

5.

License(s) pursuant to Amended and Restated License Agreement, dated as of
November 28, 2008, by and between Cangene Corporation (as successor-in-interest
to Inspiration Biopharmaceuticals, Inc.) and The University of North Carolina at
Chapel Hill, as amended on June 14, 2012

 

Is there a restriction on a right to grant a lien? NO

Is there a restriction on a right to assign? NO, provided written consent Is
there a restriction on a right to sublicense? NO, provided notification

 

 

6.

License(s) pursuant to Life Technologies DG44 Commercial Production License
Agreement, dated July 28, 2016, by and between Life Techonologies Corporation
and Emergent BioSolutions Inc. (the “DG44 License Agreement”)

 

Is there a restriction on a right to grant a lien? NO

Is there a restriction on a right to assign? NO, provided prior written approval

Is there a restriction on a right to sublicense? YES, third party obtains a
separate commercial license from LIFE

 

 

7.

License(s) pursuant to Research Evaluation Agreement, dated December 10, 2003,
by and between Lonza Biologics PLC and Trubion Pharmaceuticals, Inc.

 

Is there a restriction on a right to grant a lien? NO

Is there a restriction on a right to assign? NO, provided prior written consent
Is there a restriction on a right to sublicense? YES

 

 

8.

License(s) pursuant to Distributed Bio, dated March 14, 2016, by and between
Distributed Bio Inc. and Emergent Product Development Seattle LLC.

 

 

Is there a restriction on a right to grant a lien? NO

Is there a restriction on a right to assign? NO, provided prior written consent
Is there a restriction on a right to sublicense? NO

 



[Schedule 3.19]

 

 



--------------------------------------------------------------------------------

Schedule 4.9 – Litigation, Governmental Proceedings and Other Notice Events

None.

 



[Schedule 4 .9]

 

 



--------------------------------------------------------------------------------

Schedule 5.1 – Debt; Contingent Obligations

None.

 



[Schedule 5 .1]

 

 



--------------------------------------------------------------------------------

Schedule 5.2 – Liens

None.

 



[Schedule 5.2]

 

 



--------------------------------------------------------------------------------

Schedule 5.7 – Permitted Investments

None.

 



[Schedule 5.7]

 

 



--------------------------------------------------------------------------------

Schedule 5.8 – Affiliate Transactions

None.

 



[Schedule 5.8]

 

 



--------------------------------------------------------------------------------

Schedule 5.11 – Business Description

 

Aptevo Therapeutics Inc. (Aptevo, we, us, or the Company) is a biotechnology
company focused on novel oncology (cancer) and hematology (blood disease)
therapeutics to meaningfully improve patients’ lives. Our core technology is the
ADAPTIR (modular protein technology) platform. We currently have one
revenue-generating product in the area of hematology, IXINITY, as well as
various investigational stage product candidates in the area of immuno-oncology
and autoimmune and inflammatory diseases.

 



[Schedule 5.11]

 

 



--------------------------------------------------------------------------------

Schedule 5.14 – Deposit Accounts and Securities Accounts

 

Bank Name

Account Number

Account Type

Branch Address

NameofBorrower Holding Account

Wells Fargo

4106074107

Holding

999 3rd Ave Seattle, WA 98104

Aptevo Therapeutics Inc.

Wells Fargo

4106074115

Operating

999 3rd Ave Seattle, WA 98104

Aptevo Therapeutics Inc.

Wells Fargo

4419053285

Operating

999 3rd Ave Seattle, WA 98104

Aptevo Research and Development LLC

Wells Fargo

4419053277

Operating

999 3rd Ave Seattle, WA 98104

Aptevo BioTherapeutics LLC

Wells Fargo

4059551978

Corporate Card Collateral Account

999 3rd Ave Seattle, WA 98104

Aptevo Therapeutics Inc.

Wells Fargo

1BA97831

Money Market Investment Account

999 3rd Ave Seattle, WA 98104

Aptevo Therapeutics Inc.

 



[Schedule 5.14]

 

 



--------------------------------------------------------------------------------

Schedule 6.2 – Minimum Net Commercial Product Revenue Schedule

 

 

 

Defined Period Ending

Minimum Net Commercial Product Revenue Amount

30-Sep-18

$16,300,000.00

31-Dec-18

$20,100,000.00

31-Mar-19

$21,700,000.00

30-Jun-19

$22,000,000.00

30-Sep-19

$23,500,000.00

31-Dec-19

$25,000,000.00

31-Mar-20

$29,900,000.00

30-Jun-20

$30,750,000.00

30-Sep-20

$31,500,000.00

31-Dec-20

$32,000,000.00

31-Mar-21

$32,500,000.00

30-Jun-21

$33,000,000.00

30-Sep-21

$33,500,000.00

31-Dec-21

$34,000,000.00

31-Mar-22

$34,500,000.00

30-Jun-22

$35,000,000.00

30-Sep-22

$35,500,000.00

31-Dec-22 and the last day of each calendar

quarter occurring thereafter

$36,000,000.00

 

 

--------------------------------------------------------------------------------

Schedule 7.4 – Post Closing Requirements

 

 

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below:

 

 

 

1.

Borrowers shall, by August 17, 2018 (or such later date as Agent may agree in
its sole discretion), ensure that each Deposit Account and Securities Account
maintained by Borrowers (including, for the avoidance of doubt, Securities
Account No. 1BA97831 at Wells Fargo but excluding Excluded Accounts) shall be
subject to a Deposit Account Control Agreement or a Securities Account Control
Agreement, as applicable, each of which shall be in form and substance
reasonably satisfactory to Agent.

 

 

Borrower’s failure to complete any of the above obligations on or before the
date indicated above (as such may be extended by Agent in its sole discretion),
or Borrower’s failure to deliver any of the above listed items on or before the
date indicated above (as such may be extended by Agent in its sole discretion),
shall constitute an immediate Event of Default.

 

 

--------------------------------------------------------------------------------

 

Schedule 8.2(a) – Licensing and Products Products:

Approved Products

Indication(s)

IXINITY [coagulation factor IX (recombinant)]

Control and prevention of bleeding episodes and for management of bleeding
during operations in adults and children, 12 years of age and older, with
hemophilia B

 

 

 

Investigational Stage Product Candidates

Product Candidates

Description

APVO414 (formerly MOR209/ES414)

a bispecific ADAPTIR candidate, currently in Phase 1 development, targeting
prostate specific membrane antigen (PSMA), an enzyme that is expressed on the
surface of prostate cancer cells, and, CD3, a  component of the T cell receptor
complex expressed on all T cells. APVO414 redirects T cells to specifically kill
PSMA expressing tumors and is being developed for metastatic
castration-resistant prostate cancer, which is advanced prostate cancer that has
spread to other organs and no longer responds to hormone blocking therapies.

otlertuzumab

a monospecific ADAPTIR candidate currently in Phase 2 clinical development for
the treatment of peripheral T-cell lymphoma (PTCL). A previous Phase 2 clinical
study evaluating otlertuzumab for the treatment of chronic lymphocytic leukemia
(CLL) showed that otlertuzumab in combination with bendamustine, compared to
bendamustine alone, demonstrated a significant increase in median progression
free survival for the combination, from approximately 10 to 16 months.

APVO436

a bispecific ADAPTIR candidate targeting CD123, a cell surface receptor highly
expressed on several hematological malignancies and CD3, a component of the T
cell receptor. APVO436 engages T cells to initiate killing of tumor cells.
Aptevo filed an IND in Q2 2018 and plans to begin clinical development of

APVO436 in Q4 2018.

 



[Schedule 8.2(a)]

 

 



--------------------------------------------------------------------------------

 

 

 

APVO210

a bispecific ADAPTIR preclinical candidate with a novel mechanism of action
based on targeted cytokine delivery. APVO210 is composed of a humanized
anti-CD86 antibody fused with a modified form of IL-10 that specifically induces
IL-10 signaling on antigen presenting cells, but not on lymphoid populations.
APVO210 functions by suppressing immune responses and inducing certain
tolerogenic responses and therefore may have potential benefit for the treatment
of autoimmune and inflammatory diseases. Aptevo intends to file an IND for
APVO210 in 2018.

ALG.APV-527

a bispecific antibody candidate, partnered with Alligator Bioscience, featuring
a novel mechanism of action designed to simultaneously target 4-1BB (CD137) and
5T4, a tumor antigen widely overexpressed in a number of different types of
cancer. 4-1BB, a costimulatory receptor on T cells, is known to enhance the
immune response to cancer through activation of tumor-specific T cells and is
believed to be a promising target for new immunotherapeutic approaches.
ALG.APV-527 could potentially have utility in the treatment of a broad spectrum
of cancers over-expressing the tumor antigen, including breast, cervical,
non-small-cell- lung, prostate, renal, gastric, colorectal and bladder cancers.

 

ROR1 Bispecific

an immunotherapeutic protein targeting ROR1, a proof-of-concept bispecific
candidate targeting ROR1, an antigen found on several solid tumors and
hematologic, or blood-related malignancies. Initial preclinical data demonstrate
redirected T cell killing of tumors expressing ROR1 in vitro and in vivo in
animal models.

ADAPTIR Therapeutic Candidates

Other candidates that are focused on immuno-oncology and based on the ADAPTIR
platform technology are in different stages of pre-clinical development

 

 

 

 

 

 

 

IXINITY

 



[Schedule 8.2(a)]

 

 



--------------------------------------------------------------------------------



Country

Distributor

License Holder

Strength (IU)

Indication (currently proposed)

Licensure/ Filing Status (Approved, Launched, Withdrawn, In review, Not

submitted)

Original Licensure Approval Date

 

(yyyy-

mm-dd)

Licensure Renewal Period

 

(yrs)

Most Recent Renewal Date/ Withdrawl Date/ Exp Date

(yyyy-mm- dd)

Registration/ Licence #

Launch Date

 

(mm/yyyy)

U.S.

Aptevo

Aptevo

500 IU vial*

IXINITY is a coagulation factor IX (recombinant) indicated in adults and
children ≥ 12 years of age with hemophilia B for control and prevention of
bleeding episodes, and for perioperative management. IXINITY is

not indicated for induction of immune tolerance in patients with hemophilia B.

Approved

 

N/A -

N/A -

NDC 70504-0270-1

3/27/2018

 

BioTherapeutics

BioTherapeutics

 

 

 

8/30/2016

Licensure

Licensure

 

 

 

LLC

LLC

 

 

 

(date of transfer

from

valid indefinitely

valid indefinitely

 

 

 

 

 

1000 IU

vial*

 

 

 

 

 

NDC 70504-0270-1

5/22/2017

 

 

 

 

 

 

Cangene)

 

 

 

 

 

 

 

1500 IU

 

 

 

 

 

NDC 70504-0270-1

5/16/2017

 

 

 

vial*

 

 

 

 

 

 

 

 

 

 

500 IU

 

 

 

 

 

NDC 70504-0282-5

3/26/2018

 

 

 

carton

 

 

 

 

 

 

 

 

 

 

1000 IU

 

 

 

 

 

NDC 70504-0283-5

5/22/2017

 

 

 

carton

 

 

 

 

 

 

 

 

 

 

1500 IU

 

 

 

 

 

NDC 70504-0284-

5/16/2017

 

 

 

carton

 

 

 

 

 

 

 

 

 

 

1000 IU -

 

 

 

 

 

NDC 70504-0285-6

N/A

 

 

 

x2 carton

 

 

 

 

 

 

 

 

 

 

1500 - x2

 

 

 

 

 

NDC 70504-0286-6

N/A

 

 

 

carton

 

 

 

 

 

 

 

 

 

 

5 mL

 

 

 

 

 

NDC 70504-0280-1

5/16/2017

 

 

 

Sterile, WFI

 

 

 

 

 

 

 

 

 

 

in a

 

 

 

 

 

 

 

 

 

 

prefilled 10

 

 

 

 

 

 

 

 

 

 

mL syringe

 

 

 

 

 

 

 

 

 

 

250 IU vial

 

 

 

 

NDC 70504-0275-1

N/A

 

 

 

2000 IU vial

 

 

 

 

NDC 70504-0276-1

N/A

 

 

 

3000 IU vial

 

 

 

 

NDC 70504-0277-1

N/A

 

 

 

250 IU

 

 

 

 

NDC 70504-0287-5

N/A

 

 

 

carton

 

 

 

 

 

 

 

 

 

2000 IU

 

 

 

 

NDC 70504-0288-5

N/A

 

 

 

carton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



[Schedule 8.2(a)]

 

 



--------------------------------------------------------------------------------

 

 

 

 

 



 

 

 

3000 IU

carton

 

 

 

 

NDC 70504-0289-5

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Only active strengths currently being manufactured



 

•





[Schedule 8.2(a)]

 

 



--------------------------------------------------------------------------------

Schedule 8.2(b) – Exceptions to Healthcare Representations and Warranties

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Schedule 8.2(b)]

 

 

--------------------------------------------------------------------------------

Schedule 9.1 – Collateral

 

The Collateral consists of all of Borrower’s assets (other than Excluded
Property), including without limitation, all of Borrower’s right, title and
interest in and to the following, whether now owned or hereafter created,
acquired or arising:

 

 

(a)

all goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, securities accounts, fixtures,
letter of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;

 

 

 

(b)

all of Borrowers’ books and records relating to any of the foregoing; and

 

 

(c)

any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

 

 

Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent’s and Lenders’ prior written consent.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii

 

 

--------------------------------------------------------------------------------

 

Schedule 9.2 – Location of Collateral

 

Borrower

Chief Executive Office

Location of Books/Records and/or Collateral

Aptevo Therapeutics Inc

2401 4th Ave, Suite 1050, Seattle,

WA 98121

2401 4th Ave, Suite 1050, Seattle,

WA 98121 (Leased)

Aptevo Research and Development LLC

2401 4th Ave, Suite 1050, Seattle,

WA 98121

2401 4th Ave, Suite 1050, Seattle,

WA 98121 (Leased)

Fretz Road, Souderton, PA 18964 (Third Party Location)

18 Reid Way, Melbourne Airport, Victoria 3045 (Third Party Location)

 

 

Catalent Pharma Solutions

 

10245 Hickman Mills Drive, Kansas City, MO 64137

 

 

BioReliance

14920 Broschart Road

Rockville, MD 20850

 

 

SciSafe

7 Corporate Drive, Suite 4 Cranbury, NJ

 

 

BioStorage

2910 Fortune Circle West, Suite E

Indianapolis, IN 46241

 



[Schedule 9.2]

 

 



--------------------------------------------------------------------------------

 

 

 

Charles River

358 Technology Drive

Malvern, PA 17601

 

 

Eurofins

2425 New Holland Pike Lancaster, PA 17601

 

 

KBI Biopharma 1101 Hamlin Road

Durham, NC 27709

 

 

Fisher BioServices 14665 Rothgeb Drive

Rockville, MD 20850

 

 

Kryosphere

14001 Weeston Parkway,

Suite 106

Cary, NC 27513

Aptevo BioTherapeutics LLC

2401 4th Ave, Suite 1050, Seattle,

WA 98121

920 Cassatt RD Suite 100, Berwyn PA 19312 (Leased)

Camden Industrial Park Facility, 1111 S. Paca St., Baltimore, MD (Leased)

400 Professional Dr, Suite 400

Gaithersburg, MD 20879 (Third Party Location)

155 Innovation Dr. Winnipeg, MB, CA

R3T 5Y3 (Third Party Location)

 



[Schedule 9.2]

 

 



--------------------------------------------------------------------------------

 

 

 

AGC Biologics (CMC ICOS Biologicals)

22021 20th Ave. SE

Bothell, WA 98021

 

 

Patheon

Italia S.p.A.2 Trav. S.X. Via Morolense, 5 03013 Ferentino

 

 

A+ Secure Packaging 339 Mason Road

La Vergne, TN 37086

 

 

Cardinal Health 105, Inc.

501 Mason Road, Suite 200 La Vergne, TN 37086

 



[Schedule 9.2]

 

 

